Exhibit 10.1

Execution Version

U.S. $60,000,000

AMENDED AND RESTATED LOAN AGREEMENT

Amended and Restated as of July 1, 2014

among

HEALTHCARE ROYALTY PARTNERS II, L.P.,

as Lender,

RAPTOR PHARMACEUTICAL CORP.,

as Borrower

and

the Guarantors from time to time party hereto,

as Guarantors

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I    CERTAIN DEFINITIONS   

SECTION 1.01.

  Definitions      1   

SECTION 1.02.

  Interpretation; Headings      17    ARTICLE II    COMMITMENT; DISBURSEMENT;
FEES   

SECTION 2.01.

  Commitment to Lend      17   

SECTION 2.02.

  Notice of Borrowing      18   

SECTION 2.03.

  Funding      18   

SECTION 2.04.

  Commitment Not Revolving      18    ARTICLE III    REPAYMENT   

SECTION 3.01.

  Amortization      18   

SECTION 3.02.

  Optional Prepayment; Mandatory Prepayment      18    ARTICLE IV    INTEREST;
EXPENSES; PAYMENTS; COMPUTATIONS   

SECTION 4.01.

  Interest      20   

SECTION 4.02.

  Interest on Late Payments      20   

SECTION 4.03.

  [Reserved]      21   

SECTION 4.04.

  Administration and Enforcement Expenses      21   

SECTION 4.05.

  Making of Payments      21   

SECTION 4.06.

  Setoff or Counterclaim      21   

SECTION 4.07.

  Early Termination of Certain Payment Obligations      21    ARTICLE V    TAXES
  

SECTION 5.01.

  Taxes      21   

SECTION 5.02.

  Receipt of Payment      22   

SECTION 5.03.

  Other Taxes      22   

SECTION 5.04.

  Indemnification      22   

SECTION 5.05.

  Refunds      22   

SECTION 5.06.

  Registered Obligation      22   

SECTION 5.07.

  Documentary Requirements      23   

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

-i-



--------------------------------------------------------------------------------

ARTICLE VI    CLOSING CONDITIONS    SECTION 6.01.   Amendment Effective Date
Closing Conditions      24    ARTICLE VII    REPRESENTATIONS AND WARRANTIES   
SECTION 7.01.   Existence      26    SECTION 7.02.   Authorization      26   
SECTION 7.03.   Enforceability      26    SECTION 7.04.   Governmental
Authorization      26    SECTION 7.05.   No Conflicts; Ownership      26   
SECTION 7.06.   No Material Adverse Effect      27    SECTION 7.07.   Material
Contracts      27    SECTION 7.08.   Information      27    SECTION 7.09.  
Financial Statements; Projections      27    SECTION 7.10.   No Liabilities     
28    SECTION 7.11.   Solvency      28    SECTION 7.12.   Subsidiaries      28
   SECTION 7.13.   Place of Business      28    SECTION 7.14.   Compliance with
Laws      28    SECTION 7.15.   Investment Company Act      30    SECTION 7.16.
  Taxes      30    SECTION 7.17.   Compliance with ERISA      30   
SECTION 7.18.   Foreign Corrupt Practices Act; Accounting System      30   
SECTION 7.19.   Liens      31    SECTION 7.20.   Security Documents.      31   
SECTION 7.21.   Properties      32    SECTION 7.22.   Priority      32   
SECTION 7.23.   Intellectual Property      32    SECTION 7.24.   Agreements     
35    SECTION 7.25.   Insurance      37    SECTION 7.26.   Litigation      37   
SECTION 7.27.   Broker’s Fees      37    SECTION 7.28.   Survival of
Representations and Warranties      37    ARTICLE VIII    AFFIRMATIVE COVENANTS
   SECTION 8.01.   Maintenance of Existence      37    SECTION 8.02.  
Exploitation      37    SECTION 8.03.   Use of Proceeds      37    SECTION 8.04.
  Financial Statements and Information      37    SECTION 8.05.   Books and
Records      39    SECTION 8.06.   Maintenance of Insurance and Properties     
39    SECTION 8.07.   Governmental Authorizations      40   

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

ii



--------------------------------------------------------------------------------

SECTION 8.08.

  Compliance with Laws and Contracts      40   

SECTION 8.09.

  Plan Assets      40   

SECTION 8.10.

  Notices      40   

SECTION 8.11.

  Payment of Taxes      41   

SECTION 8.12.

  Waiver of Stay, Extension or Usury Laws      41   

SECTION 8.13.

  Intellectual Property      41   

SECTION 8.14.

  Additional Collateral; Additional Guarantors      42   

SECTION 8.15.

  Security Documents; Further Assurances      43   

SECTION 8.16.

  Information Regarding Collateral      44    ARTICLE IX    NEGATIVE COVENANTS
  

SECTION 9.01.

  Activities of Borrower      44   

SECTION 9.02.

  Merger; Sale of Assets      45   

SECTION 9.03.

  Liens      45   

SECTION 9.04.

  Investment Company Act      47   

SECTION 9.05.

  Limitation on Additional Indebtedness      47   

SECTION 9.06.

  Limitation on Transactions with Affiliates      48   

SECTION 9.07.

  ERISA      48   

SECTION 9.08.

  Restricted Payments      48    ARTICLE X    GUARANTEES   

SECTION 10.01.

  Guarantees      49    ARTICLE XI    EVENTS OF DEFAULT   

SECTION 11.01.

  Events of Default      51   

SECTION 11.02.

  Default Remedies      53   

SECTION 11.03.

  Right of Setoff      53   

SECTION 11.04.

  Rights Not Exclusive      53    ARTICLE XII    INDEMNIFICATION   

SECTION 12.01.

  Other Losses      54   

SECTION 12.02.

  Assumption of Defense; Settlements      54    ARTICLE XIII    MISCELLANEOUS   

SECTION 13.01.

  Assignments      55   

SECTION 13.02.

  Successors and Assigns      55   

SECTION 13.03.

  Notices      55   

SECTION 13.04.

  Entire Agreement      57   

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

iii



--------------------------------------------------------------------------------

SECTION 13.05.   Modification      57    SECTION 13.06.   No Delay; Waivers;
etc.      57    SECTION 13.07.   Severability      57    SECTION 13.08.  
Determinations      57    SECTION 13.09.   Replacement of Note      57   
SECTION 13.10.   Governing Law      57    SECTION 13.11.   Jurisdiction      57
   SECTION 13.12.   Waiver of Jury Trial      58    SECTION 13.13.   Waiver of
Immunity      58    SECTION 13.14.   Counterparts      58    SECTION 13.15.  
Limitation on Rights of Others      58    SECTION 13.16.   No Partnership     
58    SECTION 13.17.   Survival      58    SECTION 13.18.   Confidentiality     
58    SECTION 13.19.   Patriot Act Notification      60    SECTION 13.20.  
Amendment and Restatement      60    Exhibits      Exhibit A   Quarterly Report
Format    Exhibit B   Form of Security Agreement    Exhibit C   Form of
Promissory Note    Exhibit D   [Reserved]    Exhibit E   Form of Notice of
Borrowing    Exhibit F   Form of Amendment Effective Date Certificate of
Borrower    Exhibit G-1   Form of Perfection Certificate    Exhibit G-2   Form
of Perfection Certificate Supplement    Exhibit H   Form of Intercompany Note   
Exhibit I-1   Form of U.S. Tax Compliance Certificate for Foreign Lenders that
are Not Partnerships    Exhibit I-2   Form of U.S. Tax Compliance Certificate
for Foreign Lenders that are Partnerships    Exhibit J   Form of Compliance
Certificate   

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

iv



--------------------------------------------------------------------------------

AMENDED AND RESTATED LOAN AGREEMENT

This AMENDED AND RESTATED LOAN AGREEMENT (this “Agreement”), dated as of July 1,
2014, is entered into by and among HEALTHCARE ROYALTY PARTNERS II, L.P., a
Delaware limited partnership, as lender (the “Lender”), RAPTOR PHARMACEUTICAL
CORP., a Delaware corporation, as borrower (the “Borrower”) and the Guarantors
(as defined below) from time to time party hereto.

W I T N E S S E T H:

WHEREAS, the Borrower, the Guarantors, the Lender and the other parties thereto
are party to a Loan Agreement, dated as of December 20, 2012, as amended by the
Amendment to Loan Agreement and Amendment to Security Agreement dated as of
July 30, 2013 (the “Original Loan Agreement”); and

WHEREAS, the parties thereto have agreed to amend and restate in its entirety
the Original Loan Agreement and to replace it in its entirety with this
Agreement;

NOW, THEREFORE, in consideration of the mutual promises of the Parties, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, it is mutually agreed by the Parties as follows:

ARTICLE I

CERTAIN DEFINITIONS

SECTION 1.01. Definitions. As used herein:

“Acceptable Replacements” means any member of the Board of Directors of the
Borrower who is approved by the vote of a majority of the members of the Board
of Directors who were in office at the commencement of the applicable one-year
period under the definition of a “Change of Control” or their Acceptable
Replacements, provided that Acceptable Replacements shall not include a director
designated by a Person who has entered into an agreement with Borrower to effect
a transaction described in clause (a) of the definition of “Change of Control.”

“Additional Tranche C Commitment” means $10,000,000.

“Additional Tranche C Loan” means the Additional Tranche C Loan made by the
Lender on the Amendment Effective Date pursuant to Section 2.02(b).

“Affiliate” means any Person that directly, or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with
another Person. For the purposes of this definition, a Person will be regarded
as in control of another Person (with correlative meanings for “controlled by”
and “in common control with”), if such Person owns, directly or indirectly, at
least thirty-five percent (35%) of the securities or Capital Stock with the
ability to vote to elect directors (or similar controlling management) of such
other Person, or has other comparable ownership and voting interest with respect
to any entity other than a corporation.

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

1



--------------------------------------------------------------------------------

“Agreement” means this Loan Agreement (as amended, restated, supplemented or
otherwise modified from time to time).

“Amendment Effective Date” means the first date on which the conditions set
forth in Section 6.1 have been satisfied, the Additional Tranche C Loan is made
and the Tranche A Loan and the Tranche B Loan are exchanged into a portion of
the Tranche C Loan, all as provided herein.

“Amortization Payments” means each principal payment of the Tranche C Loan due
under Section 3.01(a) hereof.

“Assignee” has the meaning specified in Section 13.01(b).

“Bankruptcy Event” means the occurrence of any of the following:

(i) (A) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (x) relief in
respect of the Borrower or any Subsidiary, or of a substantial part of the
property of the Borrower or any Subsidiary, under any Bankruptcy Law now or
hereafter in effect, (y) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Borrower or any Subsidiary
or for a substantial part of the property of the Borrower or any Subsidiary or
(z) the winding-up or liquidation of any Borrower Party, which proceeding or
petition shall continue undismissed for 60 calendar days or (B) an Order
approving or ordering any of the foregoing shall be entered;

(ii) the Borrower or any Subsidiary shall (A) voluntarily commence any
proceeding or file any petition seeking relief under any Bankruptcy Law now or
hereafter in effect, (B) apply for the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
Subsidiary or for a substantial part of the property of the Borrower or any
Subsidiary, (C) fail to contest in a timely and appropriate manner any
proceeding or the filing of any petition described in clause (i) of this
definition, (D) file an answer admitting the material allegations of a petition
filed against it in any proceeding described in clause (i) of this definition,
(E) make a general assignment for the benefit of creditors or (F) wind up or
liquidate (except as permitted under this Agreement);

(iii) the Borrower or any Subsidiary shall take any action in furtherance of or
for the purpose of effecting, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in clause (i) or (ii) of this
definition;

(iv) the Borrower or any Subsidiary shall become unable, admit in writing its
inability, or fail generally, to pay its debts as they become due; or

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

2



--------------------------------------------------------------------------------

(v) the Borrower shall be in a financial condition such that the sum of its
debts, as they become due and mature, is greater than the fair value of its
property on a going concern basis, when taken together on a consolidated basis
with its Subsidiaries.

“Bankruptcy Law” means Title 11 of the United States Code entitled “Bankruptcy”
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions (domestic or foreign) from time to time in effect and
affecting the rights of creditors generally.

“Borrower” means the Borrower (as defined in the first paragraph hereof).

“Borrower Parties” means, at any time, the Borrower and the Guarantors.

“Borrower Party Documents” means, with respect to any Borrower Party, the
certificate of incorporation (or equivalent) of such Borrower Party certified by
the Secretary of State (or equivalent) of its jurisdiction or organization and
the by-laws (or equivalent) of such Borrower Party (and any similar
documentation of any Subsidiary of Borrower which becomes party to the Loan
Documents).

“Business Day” means any day, except a Saturday, Sunday or other day on which
commercial banks in New York are required or authorized by law to close.

“Capital Stock” means, with respect to any Person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or nonvoting), of equity of such Person,
including, if such Person is a partnership, partnership interests (whether
general or limited) and any other interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of property of, such partnership, whether outstanding on the date
hereof or issued after the Closing Date, but excluding Indebtedness convertible
into or exchangeable for such equity.

“Cash and Cash Equivalents” means, as of a particular Test Date, the
unrestricted cash and cash equivalents of the Borrower and its Subsidiaries as
reflected on the Borrower’s consolidated balance sheet for such Test Date,
prepared in accordance with GAAP and consistent with past practice.

“Cash Equivalents” means, at any time, (a) any evidence of debt, maturing not
more than one year after such time, issued or guaranteed by the United States
government, or any agency thereof, (b) commercial paper, or corporate demand
notes, in each case (unless issued by a Lender or its holding company) rated at
least A-l by Standard & Poor’s Ratings Group or P-l by Moody’s Investors
Service, Inc., (c) any certificate of deposit (or time deposit represented by a
certificate of deposit) or banker’s acceptance maturing not more than one year
after such time, or any overnight federal funds transaction that is issued or
sold by a commercial banking institution that is a member of the Federal Reserve
System, (d) any repurchase agreement entered into with any commercial banking
institution of the nature referred to in clause (c) above which (i) is secured
by a fully perfected security interest in any obligation of the type described
in any of clauses (a) through (c) above and (ii) has a market value at the time
such repurchase agreement is entered into of not less than 100% of the
repurchase obligation of such commercial banking

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

3



--------------------------------------------------------------------------------

institution thereunder, (e) money market accounts or mutual funds which invest
at least 95% of their assets in assets satisfying the foregoing requirements,
(f) demand deposit accounts maintained in the ordinary course of business and
(g) other short term liquid investments approved in writing by the Lender.

“Change of Control” means:

(a) the acquisition by any Person or group (within the meaning of Sections
13(d)(3) or 14(d)(2) of the Exchange Act) of beneficial ownership of any capital
stock of Borrower, if after such acquisition, such Person or group would be the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of Borrower representing more than fifty percent
(50%) of the combined voting power of Borrower’s then outstanding securities
entitled to vote generally in the election of directors, except for any such
acquisition that occurs in a bona fide financing transaction for the purposes of
raising capital; or

(b) during any one year period, individuals who at the beginning of such period
are members of the Board of Directors of Borrower or their Acceptable
Replacements cease for any reason to constitute at least a majority of the Board
of Directors of Borrower then in office.

“Closing Date” means December 20, 2012.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means all assets and property of whatever kind and nature subject
or purported to be subject from time to time to a Lien securing any Obligations,
including all “Pledged Collateral” as such term is defined in the Security
Agreement.

“Commercially Reasonable and Diligent Efforts” means, with respect to the
efforts to be expended by the Borrower and the Subsidiaries to Exploit any
Included Product in any country or regulatory jurisdiction in the Exploitation
Territory, such efforts and resources normally used by a reasonably prudent
company in the pharmaceutical industry of a size comparable to the Borrower and
its Subsidiaries, taken as a whole, to Exploit, in such country or jurisdiction,
a pharmaceutical product for which the applicable Regulatory Approval is held by
such company, which pharmaceutical product is wholly owned by or exclusively
licensed to such company, which pharmaceutical product is at a similar stage in
its product life and of similar market and profit potential, taking into account
efficacy, safety, approved labeling, the competitiveness of alternative products
in such country or jurisdiction, pricing/reimbursement for the pharmaceutical
product in such country or jurisdiction relative to other countries and
jurisdictions in the Exploitation Territory, the patent and other proprietary
position of the pharmaceutical product in such country or jurisdiction, the
regulatory structure in such country or jurisdiction and the profitability of
the pharmaceutical product in such country or jurisdiction, all as measured by
the facts and circumstances in existence at the time such efforts are due.

“Confidential Information” means any and all information, whether communicated
orally or in any physical form, including without limitation, financial and all
other information which Disclosing Party or its authorized Representatives
provide to the Recipient,

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

4



--------------------------------------------------------------------------------

together with such portions of analyses, compilations, studies, or other
documents, prepared by or for the Recipient and its Representatives, which
contain or are derived from information provided by Disclosing Party. Without
limiting the foregoing, information shall be deemed to be provided by Disclosing
Party to the extent it is learned or derived by Recipient or Recipient’s
Representatives (a) from any inspection, examination or other review of books,
records, contracts, other documentation or operations of Disclosing Party,
(b) from communications with authorized Representatives of Disclosing Party or
(c) created, developed, gathered, prepared or otherwise derived by Recipient
while in discussions with Disclosing Party. However, Confidential Information
does not include any information which Recipient can demonstrate (i) is or
becomes part of the public domain through no fault of Recipient or its
Representatives, (ii) was known by Recipient on a non-confidential basis prior
to disclosure, or (iii) was independently developed by persons who were not
given access to the Confidential Information disclosed to Recipient by
Disclosing Party. For purposes of this Agreement, the party disclosing the
Confidential Information shall be referred to as “Disclosing Party” and the
party receiving the Confidential Information shall be referred to as the
“Recipient.”

“Contract” means any agreement, contract, obligation, or undertaking that is
legally binding.

“Contract Party” means any party to a Material Contract, other than the Borrower
or one of its Subsidiaries.

“Control” has the meaning specified in the definition of “Affiliate.”

“Convertible Indebtedness Documents” means the Convertible Note Purchase
Agreement, the Convertible Notes and all “Guarantees” (as defined in the
Convertible Note Purchase Note Agreement) executed in connection therewith.

“Convertible Lenders” means the Persons party to the Convertible Note Purchase
Agreement as “Holders” thereunder, together with any other holder of
Indebtedness issued pursuant thereto.

“Convertible Note Purchase Agreement” means that certain Convertible Note
Purchase Agreement dated as of July 1, 2014 by and among the Borrower party
thereto as “Issuer” thereunder, the other Borrower Parties party thereto as
“Guarantors” thereunder and the Convertible Lenders, as the same may be amended,
restated, supplemented or otherwise modified from time to time.

“Convertible Notes” means those certain 8.0% Convertible Senior Notes due 2019
issued by the Borrower to the Convertible Lenders in the original aggregate
principal amount of $60,000,000, as the same may be amended, restated,
supplemented or otherwise modified from time to time.

“Default” means any condition or event described in Section 11.01 which, with
the giving of notice or the lapse of time or both, in each case as set forth in
Section 11.01, would, unless cured or waived, become an Event of Default.

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

5



--------------------------------------------------------------------------------

“Default Rate” means, for any period for which an amount is overdue, a rate per
annum equal for each day in such period to the lesser of (a) two and one-half
percent (2.5%) plus the rate otherwise applicable to the Loans as provided in
Section 4.01 and (b) the maximum rate of interest permitted under applicable
Law.

“Deposit Account Control Agreement” means an agreement in writing reasonably
acceptable to the Lender, by and among the Lender and the Borrower or its
Subsidiaries and the relevant bank with respect to a Deposit Account (as defined
in the Security Agreement) at such bank, which, if required hereunder, is
sufficient to perfect the security interests of the Lender therein.

“Disclosing Party” has the meaning specified in the definition of “Confidential
Information.”

“Disclosure Letter” means the letter dated as of the date hereof delivered to
the Lender containing information with respect to the Borrower and its
Subsidiaries.

“Dispute” has the meaning specified in Section 7.23(r).

“Disqualified Capital Stock” of any Person means any class of Capital Stock of
such Person that, by its terms, or by the terms of any related agreement or of
any security into which it is convertible, puttable or exchangeable, is, or upon
the happening of any event (other than a Change of Control) or the passage of
time would be, required to be redeemed by such Person, whether or not at the
option of the holder thereof, or matures or is mandatorily redeemable, pursuant
to a sinking fund obligation or otherwise, in whole or in part, on or prior to
the date which is 91 days after the final maturity date of the Loans; provided,
however, that any class of Capital Stock of such Person that, by its terms,
authorizes such Person to satisfy in full its obligations with respect to the
payment of dividends or upon maturity, redemption (pursuant to a sinking fund or
otherwise) or repurchase thereof or otherwise by the delivery of Capital Stock
that is not Disqualified Capital Stock, and that is not convertible, puttable or
exchangeable for Disqualified Capital Stock or Indebtedness, will not be deemed
to be Disqualified Capital Stock so long as such Person satisfies its
obligations with respect thereto solely by the delivery of Capital Stock that is
not Disqualified Capital Stock.

“Distributor” means any Third Party that purchases or acquires any Included
Product from the Borrower or any of its Subsidiaries for commercial distribution
in any country or jurisdiction in the Territory.

“Dollars” or “$” means lawful money of the United States of America.

“EMEA” means the European Medicines Evaluation Agency (European Medicines
Agency) or any equivalent or successor agency thereto.

“Enforcement Action” means any claim, action, suit or proceeding brought, or
assertion made, by the Borrower or any of its Subsidiaries (whether as plaintiff
or by means of counterclaim) against any Third Party relating to or arising out
of any infringement, misuse or misappropriation of any Intellectual Property.

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

6



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.

“ERISA Affiliate” at any time means each trade or business (whether or not
incorporated) that would, at any time, be treated, together with Borrower or any
of its Subsidiaries, as a single employer under Title IV or Section 302 of ERISA
or Section 412 of the Code.

“Event of Default” has the meaning specified in Section 11.01.

“Exchange Act” means the Securities Exchange Act of 1934 and the regulations
promulgated thereunder.

“Excluded Taxes” means (i) any Taxes imposed on (or measured by) net income
(including branch profits Taxes) of the Lender, or any franchise or similar
Taxes imposed in lieu thereof, by any Governmental Authority or taxing authority
by the jurisdiction under the laws of which the Lender is organized or any
jurisdiction in which the Lender is a resident, has an office, conducts business
or has another connection; (ii) in the case of a Foreign Lender, any U.S.
federal withholding tax that is imposed on amounts payable to such Foreign
Lender (a) under law in effect at the time such Foreign Lender becomes a party
to this Agreement (or designates a new office), except to the extent that such
Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new office (or assignment), to receive additional amounts from
Borrower with respect to such withholding tax pursuant to Section 5.01 or 5.04
or (b) that is attributable to such Foreign Lender’s failure to deliver the IRS
forms and documentation described in Section 5.06; (iii) Taxes imposed by FATCA;
and (iv) any United States federal backup withholding Tax pursuant to
Section 3406 of the Code.

“Exclusively Licensed Patents” has the meaning specified in Section 7.23(a).

“Exploit” means, with respect to any Included Product, the manufacture, use,
sale, offer for sale (including marketing and promotion), importation,
distribution or other commercialization; and “Exploitation” shall have the
correlative meaning.

“Exploitation Territory” means [*****] and [*****] and all of their territories
and possessions and any other country that Borrower may determine is of
strategic importance to it, which may include [*****] and [*****].

“FATCA” means Sections 1471 through 1474 of the Code as of the date hereof (or
any successor provision that is substantively comparable and not materially more
onerous to comply with), any current or future regulations or official
interpretations thereof, any agreements entered into pursuant to current
Section 1471(b)(1) of the Code (or any successor provision that is substantively
comparable and not materially more onerous to comply with), any
intergovernmental agreements entered into with respect to such Sections of the
Code, and any decrees, regulations, rules or practices implementing any of the
foregoing.

“FDA” means the United States Food and Drug Administration or any successor
agency thereto.

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

7



--------------------------------------------------------------------------------

“Financial Statements” means the audited consolidated balance sheets and related
statements of operations and comprehensive loss, cash flows and changes in
stockholders’ equity of Borrower and its Subsidiaries for the fiscal year ended
December 31, 2013, and the accompanying footnotes thereto, as delivered to the
Lender prior to the Amendment Effective Date.

“Fixed Interest” means, interest with respect to the Loans, accruing with
respect to the outstanding principal balance thereof at a rate per annum equal
to 8.0%.

“Foreign Lender” means any Lender that is not a United States person within the
meaning of Section 7701(a)(30) of the Code.

“Foreign Subsidiary” means a Subsidiary that is organized under the Laws of a
jurisdiction other than the United States or any state thereof or the District
of Columbia.

“GAAP” means the generally accepted accounting principles in the United States
of America in effect from time to time; provided, that in the event such
principles change after the Amendment Effective Date in a manner which affects
compliance with this Agreement by the Borrower and its Subsidiaries (including
without limitation the determination of Included Products Payments), such change
shall be ignored for the purpose of determining such compliance.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of, or pertaining to,
government.

“Guarantee” means, as to any Person: (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part); or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person. Notwithstanding the foregoing, “Guarantee”
does not include endorsements in the ordinary course of business.

“Guarantor” means (i) each domestic Subsidiary of the Borrower on the Amendment
Effective Date other than any Domestic CFC Holdco (as defined in
Section 8.14(a)), (ii) any Foreign Subsidiary that (a) is not a CFC (as defined
in Section 8.14(a)) and (b) is not a direct or indirect Subsidiary of a CFC and
(iii) each Person that becomes a Party to this Agreement pursuant to
Section 8.14.

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

8



--------------------------------------------------------------------------------

“Included Product Payments” means, with respect to any period of determination,
the net revenues of the Borrower and its Subsidiaries with respect to Included
Products, as reflected on the Borrower’s consolidated financial statements for
such period, prepared in accordance with GAAP and consistent with past practice;
[*****]

“Included Products” means any and all existing and future products that, at any
time or from time to time during the period from the Closing Date through the
Scheduled Maturity Date, the Borrower or any of the Subsidiaries sells, has
sold, offers for sale, imports, promotes, markets, distributes or otherwise
commercializes (or possesses the rights to sell, have sold, offer for sale,
import, promote, market, distribute or otherwise commercialize) anywhere in the
Territory. For the avoidance of doubt and without limiting the generality of the
foregoing, Included Products shall include RP103.

“Indebtedness” with respect to any Person means any amount (absolute or
contingent) payable by such Person as debtor, borrower, issuer, guarantor or
otherwise (a) pursuant to an agreement or instrument involving or evidencing
money borrowed, the advance of credit, a conditional sale or a transfer with
recourse or with an obligation to repurchase or evidenced by a promissory note,
bond, debenture or similar instrument, (b) pursuant to a capital lease with
substantially the same economic effect as any such agreement or instrument,
(c) any obligations with respect to Disqualified Capital Stock, (d) pursuant to
indebtedness of a third party secured by (or for which the holder of such
indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on assets owned or acquired by such Person, whether or not the
indebtedness secured thereby has been assumed (but only to the extent of such
Lien), (e) pursuant to an interest rate protection agreement, foreign currency
exchange agreement or other hedging arrangement, (f) pursuant to a letter of
credit issued for the account of such Person, or (g) all Guarantees with respect
to Indebtedness of the types specified in clauses (a) through (f) above of
another Person. For the avoidance of doubt, the Indebtedness of any Person shall
include the Indebtedness of any other entity to the extent such Person is
directly liable therefor as a result of such Person’s ownership interest in or
other relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages, penalties, claims, costs, expenses and
disbursements of any kind or nature whatsoever (including the reasonable fees
and disbursements of counsel for Indemnitees in connection with any
investigative, administrative or judicial proceeding commenced or threatened by
any Person, whether or not any such Indemnitee shall be designated as a party or
a potential party thereto, and any fees or out-of-pocket expenses actually
incurred by Indemnitees in enforcing the indemnity provided herein, but
excluding lost profits and opportunity costs), whether direct, indirect or
consequential (as long as such direct, indirect or consequential damages are
payable to a third party) and whether based on any federal, state or foreign
laws, statutes, rules or regulations (including securities and commercial laws,
statutes, rules or regulations), on common law or equitable cause or on contract
or otherwise, imposed on, incurred by, or asserted against any such Indemnitee,
in any manner relating to or arising out of this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby (including any
enforcement of any of the Loan Documents (including any sale of, collection
from, or other realization upon any of the Collateral); provided that to the
extent the relevant Indemnitees have determined, in their good faith judgment,
that there is not a conflict of interest for a matter for which there are

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

9



--------------------------------------------------------------------------------

multiple Indemnitees, such Indemnitees shall be represented by a single set of
counsel (which may include a lead counsel and one or more special subject matter
counsel, in each case satisfactory to the Lender).

“Indemnified Taxes” means Taxes of Lender other than (a) Excluded Taxes and
(b) Other Taxes.

“Indemnitee” has the meaning specified in Section 12.01(a).

“Insurance Providers” has the meaning specified in Section 8.06.

“Intellectual Property” means all proprietary information; trade secrets;
Know-How; utility models; confidential information; inventions (whether
patentable or unpatentable and whether or not reduced to practice or claimed in
a pending patent application) and improvements thereto; Patents; registered or
unregistered trademarks, trade names and service marks, including all goodwill
associated therewith; registered and unregistered copyrights and all
applications thereof, in each such case, (a) owned or controlled by, issued or
licensed to, licensed by, or hereafter acquired or licensed by, the Borrower or
any Subsidiary, including any intellectual property subject to the Contracts
listed on Schedule 7.23(b) of the Disclosure Letter; and (b) relating to,
embodied by, covering or involving, or necessary or used to, (i) manufacture or
have manufactured any Included Products for Exploitation in the Exploitation
Territory or (ii) sell, offer for sale, have sold, market, have marketed,
promote, or have promoted, import or export any Included Product, in each such
case, in the Exploitation Territory.

“Intercompany Note” shall mean a promissory note substantially in the form of
Exhibit H.

“Know-How” means all non-public information, results and data of any type
whatsoever, in any tangible or intangible form (and whether or not patentable),
including databases, practices, methods, techniques, specifications,
formulations, formulae, knowledge, skill, experience, data and results
(including pharmacological, medicinal chemistry, biological, chemical,
biochemical, toxicological and clinical study data and results), analytical and
quality control data, stability data, studies and procedures, and manufacturing
process and development information, results and data.

“Knowledge” means, with respect to Borrower or any of its Subsidiaries, as
applicable, the knowledge (after due inquiry) of each executive officer, vice
president, senior director and director of Borrower and/or any of its
Subsidiaries relating to a particular matter.

“Law” means any federal, state, local or foreign law, including common law, and
any regulation, rule, requirement, policy, judgment, order, writ, decree,
ruling, award, approval, authorization, consent, license, waiver, variance or
permit with, any Governmental Authority.

“Lender” means the Lender (as defined in the first paragraph hereof) and any
Assignee under Section 13.01(b).

“Lien” means any mortgage or deed of trust, pledge, hypothecation, lien, charge,
attachment, setoff, encumbrance or other security interest in the nature thereof
(including any

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

10



--------------------------------------------------------------------------------

conditional sale agreement, equipment trust agreement or other title retention
agreement, a lease with substantially the same economic effect as any such
agreement or a transfer or other restriction) or other encumbrance of a similar
nature.

“Loan Documents” means this Agreement, the Notes, the Security Agreement, each
Deposit Account Control Agreement, each Securities Account Control Agreement and
all other notes, guarantees, security agreements, intercreditor agreements and
all other agreements, documents and instruments now or at any time hereafter
executed and/or delivered by Borrower or any of its Subsidiaries in connection
with this Agreement.

“Loans” means, as the context requires, the Additional Tranche C Loan and/or the
Tranche C Loan.

“Material Adverse Effect” means (a) a material adverse change in the business,
operations, properties, liabilities, results of operations or condition
(financial or other) of the Borrower and the other Borrower Parties, taken as a
whole; (b) an adverse effect on the validity or enforceability of the Loan
Documents taken as a whole or any material provision hereof or thereof; (c) a
material adverse effect on the ability of the Borrower or any other Borrower
Party to consummate the transactions contemplated by the Loan Documents, taken
as a whole, or on the ability of the Borrower or any of the other Borrower
Parties to perform its obligations under the Loan Documents, taken as a whole;
(d) an adverse effect on the rights or remedies of the Lender under any of Loan
Documents, taken as a whole; (e) a material adverse effect on the right of the
Lender to receive the Variable Interest or any other payment due hereunder or
under the Loan Documents, taken as a whole; (f) a material adverse effect on the
Variable Interest; or (g) a material adverse effect on any material portion of
the Collateral.

“Material Contract” means any Contract to which the Borrower or any of its
Subsidiaries is a party or any of the respective assets or properties of the
Borrower or any of its Subsidiaries are bound or committed (other than the
Transaction Documents) and for which any breach, violation, nonperformance or
early cancellation could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

“Maturity Date” means the earlier of (a) the Scheduled Maturity Date and (b) the
date of any prepayment in full of the Tranche C Loan.

“Non-Exclusively Licensed Patents” has the meaning specified in Section 7.23(a).

“Note” “means a promissory note, substantially in the form set forth in Exhibit
C, in the amount of the Tranche C Loan, evidencing the Tranche C Loan.

“Notice of Borrowing” has the meaning specified in Section 2.02(b).

“Notices” has the meaning specified in Section 13.03.

“Obligations” means, without duplication, the Loans, the Fixed Interest, the
Variable Interest and all present and future Indebtedness, taxes, liabilities,
obligations, covenants, duties, and debts, owing by Borrower and its
Subsidiaries to the Lender, arising under or pursuant to the Loan Documents,
including all principal, interest, charges, expenses, fees and any

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

11



--------------------------------------------------------------------------------

other sums chargeable to Borrower and its Subsidiaries hereunder and under the
other Loan Documents (and including any interest, fees and other charges that
would accrue but for the filing of a bankruptcy action with respect to Borrower,
whether or not such claim is allowed in such bankruptcy action), provided that,
for the avoidance of doubt, “Obligations” shall not include any amounts owed
under or in connection with the Convertible Note Documents.

“Other Taxes” means any and all present or future recording, stamp, documentary,
excise, transfer, sales, property, intangible, mortgage recording or similar
Taxes, charges or levies of Lender arising solely from (i) any payment made
under any Loan Document or (ii) the execution, delivery or enforcement of, or
otherwise with respect to, any Loan Document, excluding any Taxes that arise by
virtue of an assignment by any Lenders and are Taxes imposed as a result of a
connection between the Lender and the jurisdiction imposing such Tax (other than
connections arising from a Lender having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Loan Document).

“Owned Patents” has the meaning specified in Section 7.23(a).

“Party” means the Borrower, any other Borrower Party or the Lender; and
“Parties” means the Borrower, any other Borrower Party and the Lender.

“Patent Office” means the respective patent office (foreign or domestic) for any
patent.

“Patent Rights” means any and all issued patents and pending patent
applications, including all provisional applications, substitutions,
continuations, continuations-in-part, divisions, and renewals, all letters
patent granted thereon, and all patents-of-addition, reissues, reexaminations
and extensions or restorations by existing or future extension or restoration
mechanisms (including regulatory extensions), and all supplementary protection
certificates, together with any foreign counterparts thereof anywhere in the
world.

“Patents” means any and all issued patents and pending patent applications,
including without limitation, all provisional applications, substitutions,
continuations, continuations-in-part, divisions, and renewals, all letters
patent granted thereon, and all patents-of-addition, reissues, reexaminations
and extensions or restorations by existing or future extension or restoration
mechanisms (including regulatory extensions), and all supplementary protection
certificates, together with any foreign counterparts thereof anywhere in the
Exploitation Territory covering the Included Products, composition of matter,
formulation, or methods of manufacture or use thereof that are issued or filed
on or after the date of this Agreement, including those identified in Schedule
7.23(a) of the Disclosure Letter, in each such case, which are owned or
controlled by, issued or licensed to, licensed by, or hereafter acquired or
licensed by, the Borrower or any Subsidiary.

“Patriot Act” has the meaning specified in Section 13.19.

“Payments” means due and owing payments of Amortization Payments (under
Section 3.01(a) hereof), Fixed Interest (under Section 4.01 hereof) and Variable
Interest (under Section 4.01 hereof), including, in each case any default,
additional interest or prepayment premium charged hereunder.

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

12



--------------------------------------------------------------------------------

“Perfection Certificate” shall mean a certificate in the form of Exhibit G-1 or
any other form approved by the Lender, as the same shall be supplemented from
time to time by a Perfection Certificate Supplement or otherwise.

“Perfection Certificate Supplement” shall mean a certificate supplement in the
form of Exhibit G-2 or any other form approved by the Lender.

“Permitted Liens” has the meaning specified in Section 9.03.

“Permitted Transfer” means (i) any (a) sale of any Included Product by the
Borrower or any of its Subsidiaries to any Subsidiary or Borrower, as
applicable, to end users (through wholesalers or other typical sales channels)
or to Distributors or (b) dispositions of obsolete equipment or inventory, in
each case in the ordinary course of business; (ii) any sale, conveyance,
assignment, disposition, lease, sublease, license, sublicense or other form of
transfer of any property to the Borrower or any of its Subsidiaries that is a
Guarantor; (iii) any disposition or other transfer of any Included Product,
without the payment or provision of consideration to the Borrower or any of its
Subsidiaries for such Included Product (other than expense reimbursement),
reasonably necessary for the conduct of any then on-going clinical trial or
other development or regulatory activities associated with such Included
Product; (iv) any disposition or other transfer of any Included Product as
promotional support in the ordinary course of business or in consideration of
services in the ordinary course of business; (v) [*****]; and (vi) any transfer
made in connection with any transaction specifically permitted in
Section 9.06(e).

“Person” means an individual, corporation, association, limited liability
company, limited liability partnership, partnership, estate, trust,
unincorporated organization or a government or any agency or political
subdivision thereof.

“Plan” has the meaning specified in Section 9.07(a).

“Plan Assets” means assets of any (i) employee benefit plan (as defined in
Section 3(3) of ERISA) subject to Title I of ERISA, (ii) plan (as defined in
Section 4975(e)(1) of the Code) subject to Section 4975 of the Code or
(iii) entity whose underlying assets include assets of any such employee benefit
plan or plan by reason of the investment by an employee benefit plan or other
plan in such entity; provided, however, that amounts withheld from participant
compensation that have not been contributed to a plan but will, in compliance
with the applicable provisions of ERISA, be contributed to a plan shall not
constitute Plan Assets for purposes of this Agreement.

“Prepayment Trigger” means the occurrence of any of the following: (i) the
occurrence of any Event of Default and the acceleration of the maturity of the
Loans, or (ii) the occurrence of any Change of Control, or (iii) the occurrence
of any event or the existence of any circumstance that could reasonably be
expected to have a Material Adverse Effect (other than clause (f) thereof) that
is not cured within [*****] Business Days after the occurrence thereof;
provided, however, that no cure period shall be available unless at the time of
such occurrence such event or circumstance could reasonably be expected to be
cured on or before the end of such [*****] Business Day period.

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

13



--------------------------------------------------------------------------------

“Proceeding” has the meaning specified in Section 13.11.

“Qualified Capital Stock” of any Person means Capital Stock of such Person other
than Disqualified Capital Stock; provided that such Capital Stock shall not be
deemed Qualified Capital Stock to the extent sold or owed to a Subsidiary of
such Person or financed, directly or indirectly, using funds (a) borrowed from
such Person or any Subsidiary of such Person until and to the extent such
borrowing is repaid or (b) contributed, extended, guaranteed or advanced by such
Person or any Subsidiary of such Person (including, without limitation, in
respect of any employee stock ownership or benefit plan). Unless otherwise
specified, Qualified Capital Stock refers to Qualified Capital Stock of
Borrower.

“Quarterly Payment Date” means each of March 31, June 30, September 30 and
December 31 of each year, or if any such day is not a Business Day, on the next
succeeding Business Day.

“Quarterly Report” means, with respect to the relevant calendar quarter of
Borrower: (a) a report in a form agreed by the parties and based on Exhibit A
showing all Included Product Payments for such calendar quarter and on a year to
date basis, together with relevant supporting documentation and (b) such
additional information as the Lender may reasonably request.

“Recipient” has the meaning specified in the definition of “Confidential
Information.”

“Register” has the meaning specified in Section 5.06.

“Regulatory Agency” means a Governmental Authority with responsibility for the
regulation of the research, development, marketing or sale of drugs,
pharmaceuticals, medical devices or diagnostic tests (including without
limitation the Exploitation of any Included Product) in any country or
regulatory jurisdiction, including the FDA, the EMEA and foreign equivalents
thereof.

“Regulatory Approval” means, with respect to a product or device in any country
or regulatory jurisdiction in the Exploitation Territory, all actions, approvals
(including, where applicable, pricing and reimbursement approval and schedule
classifications), licenses, registrations or authorizations of a Regulatory
Agency necessary for the making, manufacture, sale, offer for sale,
distribution, import, export, promotion, marketing or other use of such product
or device in such country or jurisdiction.

“Representative” means, with respect to any Person, any stockholder, member,
partner, manager, director, officer, employee, agent, advisor or other
representative of such Person.

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

14



--------------------------------------------------------------------------------

“Restricted Payment” means any of the following:

(a) the declaration or payment of any dividend or any other distribution on
Capital Stock of Borrower or any Subsidiary or any payment made to the direct or
indirect holders (in their capacities as such) of Capital Stock of Borrower or
any Subsidiary, but excluding (i) dividends or distributions payable solely in
Qualified Capital Stock or through accretion or accumulation of such dividends
on such Capital Stock, (ii) dividends or distributions payable in Capital Stock
under a stockholders rights plan, and (iii) in the case of Subsidiaries,
dividends or distributions payable to Borrower or to a Subsidiary and pro rata
dividends or distributions payable to minority stockholders of any Subsidiary;

(b) the redemption of any Capital Stock of Borrower or any Subsidiary, but
excluding any such Capital Stock held by Borrower or any Subsidiary, the deemed
tender or purchase of any Capital Stock in connection with the exercise of any
“cashless exercise” feature of any convertible security of Borrower or any
redemption under any stockholders rights plan of Borrower; or

(c) the making of (or giving of any notice in respect thereof) any voluntary or
optional payment or prepayment on or redemption or acquisition for value of, or
any prepayment or redemption as a result of any asset sale, change of control or
similar event of, any Subordinated Indebtedness.

“RP103” means Cysteamine Bitatrate Delayed-release Capsules and any subsequent
versions, derivations or reformulations thereof. For the avoidance of doubt and
without limiting the generality of the foregoing, RP103 shall include PROCYSBI®.

“Scheduled Maturity Date” means March 31, 2020.

“SEC” means the United States Securities and Exchange Commission.

“Securities Account Control Agreement” means an agreement in writing reasonably
acceptable to the Lender, by and among the Lender and the Borrower and the
relevant securities intermediary with respect to a securities account at such
securities intermediary, which, if required hereunder, is sufficient to perfect
the security interests of the Lender therein.

“Security Agreement” means the Security Agreement, dated the Closing Date, by
and among the Lender, the Borrower and each Subsidiary that is a Guarantor
securing the Obligations of Borrower hereunder and of such Subsidiary that is a
Guarantor, as supplemented by any amendments or joinders thereto.

“Subordinated Indebtedness” means any unsecured subordinated debt of the
Borrower or a Subsidiary which is otherwise permitted hereunder.

“Subsidiary” means, with respect to any Person, at any time, any entity of which
more than fifty percent (50%) of the outstanding Voting Stock or other equity
interest entitled ordinarily to vote in the election of the directors or other
governing body (however designated) is at the time beneficially owned or
controlled directly or indirectly by such Person, by one or more such entities
or by such Person and one or more such entities. “Subsidiary” shall refer to a
Subsidiary of the Borrower.

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

15



--------------------------------------------------------------------------------

“Surviving Person” means, with respect to any Person involved in or that makes
any disposition, the Person formed by or surviving such disposition or the
Person to which such disposition is made.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings (including any interest, additions to tax
and penalties) imposed by any Governmental Authority.

“Territory” means [*****].

“Third Party” means any Person other than the Borrower or its Affiliates.

“Tranche A Loan” means the Tranche A Loan made by the Lender on the Closing Date
and exchanged into a portion of the Tranche C Loan on the Amendment Effective
Date pursuant to Section 2.01 hereof.

“Tranche B Loan” means the Tranche B Loan made by the Lender on May 21, 2013 and
exchanged into a portion of the Tranche C Loan on the Amendment Effective Date
pursuant to Section 2.01 hereof.

“Tranche C Loan” means the Tranche A Loan and Tranche B Loan exchanged into a
portion of the Tranche C Loan on the Amendment Effective Date pursuant to
Section 2.01 hereof and the Additional Tranche C Loan.

“Transaction Documents” means the Loan Documents and the Borrower Party
Documents.

“Transferred Guarantor” has the meaning specified in Section 10.01(h).

“U.S.” and “United States” means the United States of America.

“Variable Interest” means, with respect to the Tranche C Loan, from July 1, 2014
through the date of the payment or prepayment in full of the Tranche C Loan, as
separately calculated for each calendar year from and including July 1, 2014 (or
any partial calendar year with respect to the 2014 calendar year or the calendar
year in which the Tranche C Loan is paid or prepaid in full, prorated for
(i) the period from July 1, 2014 through December 31, 2014 or (ii) the period in
which the Tranche C Loan is outstanding, as applicable):

(i) 8.00% of the first $50,000,000 in Included Product Payments for such
calendar year; and

(ii) 2.00% of the Included Product Payments for such calendar in excess of
$50,000,000.

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

16



--------------------------------------------------------------------------------

“Voting Stock” means Capital Stock issued by a company, or equivalent interests
in any other Person, the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even if the right so to vote has
been suspended by the happening of such contingency.

“Wholly Owned Subsidiary” means, as to any Person, (a) any corporation 100% of
whose capital stock (other than directors’ qualifying shares) is at the time
owned by such person and/or one or more Wholly Owned Subsidiaries of such person
and (b) any partnership, association, joint venture, limited liability company
or other entity in which such person and/or one or more Wholly Owned
Subsidiaries of such person have a 100% Capital Stock at such time.

SECTION 1.02. Interpretation; Headings. Each term used in any Exhibit to this
Agreement and defined in this Agreement but not defined therein shall have the
meaning set forth in this Agreement. Unless the context otherwise requires,
(a) “including” means “including, without limitation” and (b) words in the
singular include the plural and words in the plural include the singular. A
reference to any party to this Agreement, any other Transaction Document or any
other agreement or document shall include such party’s successors and permitted
assigns. A reference to any agreement or order shall include any amendment of
such agreement or order from time to time in accordance with the terms herewith
and therewith. A reference to any legislation, to any provision of any
legislation or to any regulation issued thereunder shall include any amendment
thereto, any modification or re-enactment thereof, any legislative provision or
regulation substituted therefor and all regulations and statutory instruments
issued thereunder or pursuant thereto, as applicable at the relevant time. The
headings contained in this Agreement are for convenience and reference only and
do not form a part of this Agreement. Section, Article and Exhibit references in
this Agreement refer to sections or articles of, or exhibits to, this Agreement
unless otherwise specified. Borrower acknowledges and agrees that it was
represented by counsel in connection with the execution and delivery of the Loan
Documents to which it is a party, that it and its counsel reviewed and
participated in the preparation and negotiation hereof and thereof and that any
rule of construction to the effect that ambiguities are to be resolved against
the drafting party shall not be employed in the interpretation hereof or
thereof.

ARTICLE II

COMMITMENT; DISBURSEMENT; FEES

SECTION 2.01. Commitment to Lend.

(a) On the terms set forth herein including, without limitation, the conditions
set forth in Section 6.01 hereof, the Lender agrees to exchange, on the
Amendment Effective Date, the Tranche A Loan and the Tranche B Loan for a
portion of the Tranche C Loan in a principal amount equal to the Tranche A Loan
and the Tranche B Loan outstanding immediately prior to the Amendment Effective
Date.

(b) On the terms set forth herein including, without limitation, the conditions
set forth in Section 6.01 hereof, the Lender shall, on the Amendment Effective
Date, make a loan hereunder to Borrower in a principal amount equal to the
Additional Tranche C Commitment.

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

17



--------------------------------------------------------------------------------

SECTION 2.02. Notice of Borrowing. Subject to Section 2.01, Borrower shall,
simultaneous with the execution of this Agreement, give the Lender notice,
substantially in the form set forth in Exhibit E (the “Notice of Borrowing”)
that Borrower wishes to borrow a principal amount equal to the Additional
Tranche C Commitment on the Amendment Effective Date, which shall be July 23,
2014 or the first business day thereafter on which the funding of such amount
can be made. The Additional Tranche C Commitment shall automatically terminate
upon funding of the Additional Tranche C Loan on the Amendment Effective Date.

SECTION 2.03. Funding. On the terms set forth herein, the Lender shall, on the
Amendment Effective Date, credit, in same day funds, an amount equal to the
Additional Tranche C Commitment to the account of Borrower, which Borrower shall
have designated for such purpose in the Notice of Borrowing.

SECTION 2.04. Commitment Not Revolving. The Lender’s commitment to lend
hereunder is not revolving in nature, and any amount of the Loans repaid or
prepaid may not be reborrowed.

ARTICLE III

REPAYMENT

SECTION 3.01. Amortization.

(a) The principal balance of the Tranche C Loan shall be paid in equal quarterly
payments of $3,000,000, with any remaining outstanding principal balance in
respect of the Tranche C Loan being due and payable as provided in clause
(b) below. Each such principal payment of the Tranche C Loan shall be payable on
a Quarterly Payment Date, with the first such payment due on June 30, 2015.

(b) If not earlier repaid in full, the unpaid balance of the outstanding
principal amount of the Tranche C Loan, together with any accrued and unpaid
interest (including the Fixed Interest and the Variable Interest), shall be due
and payable in cash on the Scheduled Maturity Date.

SECTION 3.02. Optional Prepayment; Mandatory Prepayment.

(a) Borrower may prepay the Loans in whole but not in part, together with
accrued and unpaid Fixed Interest on the amount prepaid to the extent required
by clause (c) below; provided that (i) to the extent required by clause
(c) below, such termination and prepayment shall be accompanied by a payment of
the amount(s), if any, required thereunder, and (ii) the Loans may, subject to
the following sentence, be prepaid in whole at any time. If Borrower wishes to
make such a prepayment, it shall give the Lender Notice to that effect not later
than the 5th day before the date of the prepayment, specifying the date on which
the prepayment is to be made. Such Notice shall constitute Borrower’s commitment
to prepay the Loans on that date (although such commitment to prepay may be
conditioned on the consummation of another transaction), together with Fixed
Interest accrued on the amount prepaid to but excluding the prepayment date and
accrued and unpaid Variable Interest in respect of the Loans through but
excluding the prepayment date, in each case, to the extent required by clause
(c) below.

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

18



--------------------------------------------------------------------------------

(b) If any Prepayment Trigger occurs, then the outstanding principal amount of
the Loans plus any accrued and unpaid interest thereon shall be immediately due
and payable hereunder, to the extent permitted by law, and the provisions of
this Section 3.02 shall apply.

(c) Each prepayment of the Loans due to the occurrence of a Prepayment Trigger,
and each voluntary prepayment of the Loans in whole pursuant to Section 3.02(a),
shall be subject to the following (in addition to the other provisions contained
in this Agreement):

such prepayment shall be in the amount indicated in the second column of the
table below (determined as of the date of the Prepayment Trigger or voluntary
prepayment):

 

With respect to voluntary prepayments paid during the
period below or owing as a consequence of a
Prepayment Trigger occurring during such period   

Prepayment Amount

On or prior to the second anniversary of the Amendment Effective Date   
$102,000,000 less any Payments received previously by the Lender in respect of
the Tranche A Loan, Tranche B Loan and Tranche C Loan After the second
anniversary, and on or before the third anniversary, of the Amendment Effective
Date    $108,000,000 less any Payments received previously by the Lender in
respect of the Tranche A Loan, Tranche B Loan and Tranche C Loan After the third
anniversary, and on or before the fourth anniversary, of the Amendment Effective
Date    $114,000,000 less any Payments received previously by the Lender in
respect of the Tranche A Loan, Tranche B Loan and Tranche C Loan After the
fourth anniversary of the Amendment Effective Date    $120,000,000 less any
Payments received previously by the Lender in respect of the Tranche A Loan,
Tranche B Loan and Tranche C Loan

(d) In addition to the amounts in clause (c) above, in connection with the
prepayment in full of a Loan, any unpaid amounts in respect of such prepaid Loan
not consisting of principal, Fixed Interest or Variable Interest (i.e., any
unpaid amounts for indemnification, tax gross-up, default interest, expense
reimbursement and other amounts not consisting of principal or interest) shall
be immediately due and payable.

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

19



--------------------------------------------------------------------------------

SECTION 3.03. Illegality. If the Lender determines at any time that any Law or
treaty or any change therein or in the interpretation or application thereof
makes or will make it unlawful for the Lender to fulfill its commitment in
accordance with Section 2.01, the Lender shall give Notice of that determination
to Borrower, whereupon the obligations of the Lender hereunder shall terminate.
Each Notice delivered pursuant to this Section 3.03 shall be effective when
sent.

ARTICLE IV

INTEREST; EXPENSES; PAYMENTS; COMPUTATIONS

SECTION 4.01. Interest.

(a) Except as otherwise expressly provided in Section 4.02 and subject to
Section 4.07, the Loans shall bear interest consisting of Fixed Interest from
the Amendment Effective Date and Variable Interest from July 1, 2014, in each
case which shall be paid in cash as provided in this Section 4.01.

(b) Notwithstanding anything herein to the contrary, the Borrower shall pay
(i) Fixed Interest (as defined in the Original Loan Agreement) on the Tranche A
Loan and the Tranche B Loan for the period through and including the day
immediately prior to the Amendment Effective Date and (ii) Variable Interest (as
defined in the Original Loan Agreement) on the Tranche A Loan and the Tranche B
Loan for the period through and including June 30, 2014, in each case to be paid
in cash as provided in Section 4.01 of the Original Loan Agreement.

(c) All interest hereunder in respect of the Fixed Interest shall be computed on
the basis of a 360-day year of twelve 30-day months.

(d) Accrued Fixed Interest on each Loan shall be payable by Borrower to the
Lender in arrears on each Quarterly Payment Date for such Loan commencing with
the first Quarterly Payment Date occurring after the funding of such Loan;
provided that in the event of any repayment or prepayment of any Loan
(including, without limitation, principal payments due under Section 3.01),
accrued Fixed Interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment.

(e) On each date on which a Quarterly Report is due pursuant to Section 8.04(f)
hereof (or, if earlier, the date on which such Quarterly Report is delivered to
Lender), the Borrower shall pay to the Lender an amount in cash equal to the
Variable Interest for the Tranche C Loan for the quarterly period corresponding
to such Quarterly Report.

SECTION 4.02. Interest on Late Payments. If any amount payable by Borrower to
the Lender hereunder is not paid when due (whether at stated maturity, by
acceleration or otherwise), interest shall accrue on any such unpaid amounts,
both before and after judgment during the period from and including the
applicable due date, to but excluding the day the overdue amount is paid in
full, at a rate per annum equal to the Default Rate. Interest accruing under
this Section 4.02 shall be payable on demand of the Lender.

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

20



--------------------------------------------------------------------------------

SECTION 4.03. [Reserved].

SECTION 4.04. Administration and Enforcement Expenses. The Borrower shall
promptly reimburse the Lender on demand for all reasonable out-of-pocket costs
and expenses incurred by the Lender (including the reasonable out-of-pocket fees
and expenses of one outside counsel to the Lender) as a consequence of or in
connection with any Default or Event of Default.

SECTION 4.05. Making of Payments. Notwithstanding anything to the contrary
contained herein, any payment stated to be due hereunder or under any Note on a
given day shall be made, if such given day or corresponding day is not a
Business Day, on the next succeeding Business Day.

SECTION 4.06. Setoff or Counterclaim. Each payment by Borrower under this
Agreement or under any Note shall be made without setoff or counterclaim. Lender
shall have the right to setoff any and all amounts owed by Borrower and/or any
of its Subsidiaries under this Agreement as provided in Section 11.03.

SECTION 4.07. Early Termination of Certain Payment Obligations. Notwithstanding
any provision of Article III or this Article IV to the contrary, the Borrower’s
obligation to make any Payments shall terminate immediately when the total of
all Payments received by Lender equals $120,000,000.

ARTICLE V

TAXES

SECTION 5.01. Taxes.

(a) For United States federal, state and local tax purposes, the Parties shall
treat the Tranche C Loan as indebtedness for borrowed money of Borrower. Each
Party agrees not to take any position that is inconsistent with the provisions
of this Section 5.01(a) on any tax return or in any audit or other
administrative or judicial proceeding unless as a result of a material change in
applicable Law following the date of this Agreement, the Party that contemplates
taking such an inconsistent position has been advised by nationally recognized
tax counsel in writing that it is more likely than not that (x) that there is no
“reasonable basis” (within the meaning of Treasury Regulation
Section 1.6662-3(b)(3)) for the position specified in this Section 5.01(a) or
(y) that taking such a position would, notwithstanding compliance with all
applicable reporting requirements and disclosure obligations, otherwise subject
such Party to penalties under the Code.

(b) All payments to the Lender under this Agreement shall be made without any
deduction or withholding for any Taxes unless required by applicable Law. If
deduction or withholding of any Indemnified Tax or Other Tax is required by
applicable Law from any such payment under any Loan Document, the sum payable to
a Lender shall be increased and paid by any Borrower Party as necessary so that,
after making all required deductions (taking into account any amounts payable
under this Section 5.01(b)), the Lender receives an amount equal to the amount
that it would have received had no such deduction or withholding been made.

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

21



--------------------------------------------------------------------------------

SECTION 5.02. Receipt of Payment. Within thirty days after the date of any
payment of Indemnified Taxes withheld by a Borrower Party in respect of any
payment to the Lender (or as soon as practicable thereafter), such Borrower
Party shall furnish to the Lender a certified copy of a receipt evidencing
payment thereof or other evidence reasonably satisfactory to the Lender.

SECTION 5.03. Other Taxes. In addition, the Borrower shall promptly pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
Law.

SECTION 5.04. Indemnification. The Borrower shall indemnify a Lender, within 10
days after demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under Section 5.01 or 5.03) payable or paid
by such Lender or required to be withheld or deducted from a payment to such
Lender and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender
shall be conclusive absent manifest error.

SECTION 5.05. Refunds. If any Lender receives a refund of any Indemnified Taxes
or Other Taxes that Borrower paid pursuant to this Article V (including any
additional amounts paid pursuant to this Article V), Lender shall pay Borrower
(within 30 days of receipt of such refund) an amount equal to such refund (but
only to the extent of the Indemnified Taxes or Other Taxes paid pursuant to this
Article V), net of all out-of-pocket expenses and without interest. This
paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

SECTION 5.06. Registered Obligation.

(a) Borrower shall establish and maintain, at its address referred to in
Section 13.03, (A) a record of ownership (the “Register”) in which Borrower
agrees to register by book entry the interests (including any rights to receive
payment hereunder) of the Lender in the Loans, each of its obligations under
this Agreement to participate in the Loans, and any assignment of any such
interest, obligation or right, and (B) accounts in the Register in accordance
with its usual practice in which it shall record (1) the names and addresses of
the Lender(s) (and each change thereto pursuant to Sections 13.01 and 13.02),
(2) the amount of the Loans described in clause (A) above, (3) the amount of any
principal or interest due and payable or paid, and (4) any other payment
received and its application to the Loan.

(b) Notwithstanding anything to the contrary contained in this Agreement or
elsewhere, the Loans (including any Note evidencing such Loan) are registered
obligations, the right, title and interest of the Lender and its assignees in
and to such Loans shall be transferable only upon notation of such transfer in
the Register and no assignment thereof shall be effective until recorded
therein. This Section 5.06 and Sections 13.01 and 13.02 shall be construed so
that, and the Lender shall cooperate with the Borrower Parties in all respects
(notwithstanding anything else whether in the Loan Documents or otherwise)
(including, but not limited to,

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

22



--------------------------------------------------------------------------------

providing appropriate information) so that, the Loans are at all times
maintained in “registered form” within the meaning of Section 5f.103-1(c) of the
U.S. Treasury Regulations, Sections 163(f), 871(h)(2) and 881(c)(2) of the Code
and any related regulations (and any successor provisions).

SECTION 5.07. Documentary Requirements.

(a) Each Lender other than a Foreign Lender shall deliver to the Borrower on or
before the date on which it becomes a party to this Agreement two properly
completed and duly signed originals of U.S. Internal Revenue Service (“IRS”)
Form W-9 (or any successor form) certifying that such Lender is exempt from
United States federal withholding tax. Each Foreign Lender shall deliver to the
Borrower (i) two properly completed and duly signed originals of U.S. IRS Form
W-8BEN, Form W-8BEN-E, Form W-8ECI or Form W-8IMY (together with any applicable
underlying IRS forms and attachments), or any subsequent versions thereof or
successors thereto, (ii) in the case of a Foreign Lender claiming exemption from
United States federal withholding tax under Section 871(h) or 881(c) of the Code
with respect to payments of “portfolio interest”, a certificate in the form
attached hereto as Exhibit I-1 or I-2, as applicable, and the applicable IRS
Form W-8, or any subsequent versions thereof or successors thereto properly
completed and duly executed by such Foreign Lender claiming complete exemption
from United States federal withholding tax on interest payments by a Borrower
Party under this Agreement and the other Loan Documents, or (iii) any other form
prescribed by applicable requirements of United States federal income tax law as
a basis for claiming exemption from or a reduction in United States federal
withholding tax duly completed together with such supplementary documentation as
may be prescribed by applicable requirements of law to permit the Borrower to
determine the withholding or deduction required to be made. Such forms shall be
delivered by each Lender on or before the date it becomes a party to this
Agreement and from time to time thereafter upon the reasonable request of the
Borrower and as required by law. In addition, each Lender shall deliver such
forms promptly upon the obsolescence or invalidity of any form previously
delivered by such Lender. Each Lender shall promptly notify the Borrower at any
time it determines that it is no longer in a position to provide any previously
delivered certificate to the Borrower (or any other form of certification
adopted by the United States taxing authorities for such purpose).
Notwithstanding anything to the contrary, a Lender is not required to deliver
any form or provide any documentation that it is not legally eligible to deliver
or provide.

(b) If a payment under any Loan Document would be subject to Tax imposed
pursuant to FATCA, such Lender shall deliver to the applicable withholding
agent, at the time or times prescribed by law and at such time or times
reasonably requested by the applicable withholding agent, such documentation
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the applicable withholding agent as may be necessary for
the applicable withholding agent to comply with its obligations under FATCA, to
determine (i) whether such Lender has complied with such Lender’s obligations
under FATCA and (ii) the amount, if any, to deduct and withhold from such
payment.

(c) For the avoidance of doubt, the documentary requirements specified in clause
(a) and (b) shall apply to any Assignee.

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

23



--------------------------------------------------------------------------------

ARTICLE VI

CLOSING CONDITIONS

SECTION 6.01. Amendment Effective Date Closing Conditions. The obligation of the
Lender to make the Additional Tranche C Loan on the Amendment Effective Date and
to exchange the Tranche A Loan and the Tranche B Loan into a portion of the
Tranche C Loan on the Amendment Effective Date shall be subject to the
satisfaction or waiver of the conditions precedent set forth below:

(a) Borrower shall have executed and delivered to the Lender a Notice of
Borrowing, dated no later than the date specified in Section 2.02.

(b) Borrower shall have delivered to the Lender the Note, dated the Amendment
Effective Date.

(c) Borrower shall have delivered to the Lender an executed copy of:

(i) a certificate of Borrower, dated the Amendment Effective Date, substantially
in the form set forth in Exhibit F hereto together with the attachments
specified therein; and

(ii) an opinion of Latham & Watkins LLP, dated the Amendment Effective Date, in
the form and substance reasonably acceptable to Lender.

(d) Borrower shall have delivered to the Lender a certificate, dated the
Amendment Effective Date, of a senior officer of each Borrower Party (the
statements made in which to have been true and correct on and as of the
Amendment Effective Date): (i) attaching copies, certified by such officer as
true and complete, of each Borrower Party’s certificate of incorporation or
other organizational documents (together with any and all amendments thereto)
certified by the appropriate Governmental Authority as being true, correct and
complete copies; (ii) attaching copies, certified by such officer as true and
complete, of resolutions of the Board of Directors of each Borrower Party
authorizing and approving the execution, delivery and performance by each
Borrower Party of this Agreement and the other Loan Documents and the
transactions contemplated herein and therein; (iii) setting forth the incumbency
of the officer or officers of each Borrower Party who executed and delivered
this Agreement and the other Loan Documents including therein a signature
specimen of each such officer or officers; and (iv) attaching copies, certified
by such officer as true and complete, of certificates of the appropriate
Governmental Authority of the jurisdiction of formation, stating that Borrower
and its Subsidiaries were in good standing under the laws of such jurisdiction
as of the Amendment Effective Date (or such earlier date as shall be acceptable
to the Lender).

(e) The Convertible Lenders shall advance to the Borrower $60,000,000 pursuant
to the Convertible Note Purchase Agreement simultaneously with the advance of
Additional Tranche C Loan and the exchange of the Tranche A Loan and the Tranche
B Loan into a portion of the Tranche C Loan, in each case, on the Amendment
Effective Date.

(f) [Reserved].

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

24



--------------------------------------------------------------------------------

(g) [Reserved].

(h) No event shall have occurred and be continuing that (i) constitutes a
Default or an Event of Default or (ii) could reasonably be expect to constitute
a Material Adverse Effect, in each case both at the time of, and immediately
after giving effect to, the making of the Additional Tranche C Loan and the
exchange of the Tranche A Loan and the Tranche B Loan into a portion of the
Tranche C Loan.

(i) The representations and warranties made by each Borrower Party in Article
VII hereof and in the other Loan Documents shall be true and correct in all
material respects as of the Amendment Effective Date, before and after giving
effect to the Tranche C Loans (except that any representation or warranty that
is qualified as to “materiality” or “Material Adverse Effect” shall be true and
correct in all respects).

(j) All necessary governmental and third-party approvals, consents and filings,
including in connection with the Tranche C Loan and the other Loan Documents
shall have been obtained or made and shall remain in full force and effect.

(k) [Reserved].

(l) Borrower shall have delivered to the Lender the Perfection Certificate and
certified copies of UCC, United States Patent and Trademark Office and United
States Copyright Office, tax and judgment lien searches, or equivalent reports
or searches, each of a recent date listing all effective financing statements,
lien notices or comparable documents that name any Borrower Party as debtor and
that are filed in those state and county jurisdictions in which any Borrower
Party is organized or maintains its principal place of business and such other
searches that are required by the Perfection Certificate or that the Lender
deems necessary or appropriate, none of which encumber the Collateral covered or
intended to be covered by the Loan Documents (other than any Permitted Liens and
other Liens acceptable to the Lender).

(m) The Lender shall be satisfied that all filings and all other actions
necessary or reasonably requested by it to continue the perfection of its
security interest in the Collateral have been made or taken.

In the event that the Amendment Effective Date shall not have occurred prior to
5:00 p.m. on July 31, 2014, this Agreement shall automatically terminate other
than Sections 4.04, 13.10, 13.11, 13.12, 13.13 and 13.18 and Article XII and the
Original Loan Agreement shall remain in place without being modified hereby.

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

25



--------------------------------------------------------------------------------

ARTICLE VII

REPRESENTATIONS AND WARRANTIES

Each Borrower Party hereby represents and warrants to Lender as of the date of
this Agreement and as of the date that any borrowings are made with respect to
any Loan (except for any representations and warranties which speak as to a
specific date, which representations and warranties shall be made as of the date
specified) as follows:

SECTION 7.01. Existence.

(a) The Borrower and each of its Subsidiaries (i) is a corporation duly
incorporated, validly existing and in good standing under the Laws of its
jurisdiction of incorporation; (ii) has all necessary powers, licenses,
authorizations, consents and approvals required to carry on its business as now
conducted and to own and lease its properties; and (iii) is duly qualified to do
business as a foreign corporation, and is in good standing, in every
jurisdiction where the failure to be so qualified or in good standing has not
had, and could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

(b) Schedule 7.01(b) of the Disclosure Letter contains a complete and accurate
list of each jurisdiction in which the Borrower and its Subsidiaries are
authorized to do business.

SECTION 7.02. Authorization. Each Borrower Party has all necessary power and
authority to enter into, execute and deliver this Agreement and the other
Transaction Documents and to perform all of the obligations to be performed by
it hereunder and thereunder and to consummate the transactions contemplated
hereby and thereby.

SECTION 7.03. Enforceability. This Agreement and each other Loan Document to
which each Borrower Party is a party has been duly authorized, executed and
delivered by each Borrower Party and constitutes, and each of the other
Transaction Documents, when executed and delivered by each Borrower Party, will
constitute, the valid and binding obligation of each Borrower Party, enforceable
against each Borrower Party in accordance with its terms, subject, as to
enforcement of remedies, to bankruptcy, insolvency, reorganization, moratorium
or similar Laws affecting creditors’ rights generally or general equitable
principles (regardless of whether enforcement is sought in equity or at Law).

SECTION 7.04. Governmental Authorization. None of the execution and delivery by
each Borrower Party of the Transaction Documents, the performance by each
Borrower Party of any of the obligations to be performed by them hereunder or
thereunder, or the consummation by each Borrower Party of any of the
transactions contemplated hereby or thereby, will require any notice to, action,
approval or consent by, or in respect of, or filing or registration with, any
Governmental Authority or other Person, except filings necessary to perfect
Liens created by the Transaction Documents and filings required to be made with
the SEC.

SECTION 7.05. No Conflicts; Ownership.

(a) No consent or approval of, or notice to, any Person is required by the terms
of any Material Contract for the execution or delivery of, or the performance of
the obligations of each Borrower Party under, this Agreement and the other Loan
Documents to which each Borrower Party is party or the consummation of the
transactions contemplated hereby or thereby, and such execution, delivery,
performance and consummation will not result in any breach or violation of, or
constitute a default under Borrower Party Documents, any Material Contract or
any Law applicable to Borrower, any of its Subsidiaries or any of its or their
assets, subject in each case to the application of Sections 9-406, 9-407 and
9-408 of the Uniform Commercial Code as then in effect in any relevant
jurisdiction.

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

26



--------------------------------------------------------------------------------

(b) The Borrower and its Subsidiaries are, and at all times from and after
August 31, 2011 have been, the exclusive owners of the entire right, title
(legal and equitable) and interest (subject to Permitted Liens) in and to all
material Collateral, Regulatory Approvals and Intellectual Property for which it
is listed as the owner on Schedule 11 to the Perfection Certificate. The
Borrower and its Subsidiaries have not granted to any Person any license or
covenant not to sue under any Intellectual Property for which it is listed as
the owner on Schedule 11 to the Perfection Certificate or Regulatory Approvals.

SECTION 7.06. No Material Adverse Effect. Since the date of the Audited Balance
Sheet, there has been no change, effect, event, state of facts, development,
condition or circumstance, that has had, or could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

SECTION 7.07. Material Contracts. With respect to each Material Contract
(a) each such Contract is a valid and binding agreement and each such Contract
is in full force and effect, and (b) Borrower and each of its Subsidiaries is in
compliance in all material respects with each such Material Contract and no
Borrower Party has Knowledge of any default by a Borrower Party under any such
Material Contract which could give rise to any termination right of the
applicable Contract Party which default has not been cured or waived. Schedule
7.07 of the Disclosure Letter is a list of all Material Contracts.

SECTION 7.08. Information. All written information heretofore or herein supplied
by or on behalf of Borrower or any of its Subsidiaries to the Lender is accurate
and complete in all material respects, and none of such information, when taken
together with all other information furnished, contains any untrue statement of
a material fact or omits to state any material fact necessary to make such
information not materially misleading in light of the circumstances under which
made. There is no fact or circumstance known to the Borrower that could
reasonably be expected to have a Material Adverse Effect that has not been
expressly disclosed in this Agreement, in the other Loan Documents or in any
other documents, certificates and statements furnished to the Lender for use in
connection with the transactions contemplated hereby. All representations and
warranties made by each Borrower Party in any of the other Loan Documents to
which it is party are true and correct in all material respects.

SECTION 7.09. Financial Statements; Projections.

(a) The Financial Statements contain the audited balance sheet of the Borrower
and the Subsidiaries as of December 31, 2013 (the “Audited Balance Sheet”) and
the related statements of operations and comprehensive loss, stockholders’
equity and cash flows for the year then ended, together with the notes thereto
and the unqualified report as to scope thereon of the Auditors (the “Audited
Financial Statements”).

(b) The Audited Financial Statements present fairly, in all material respects,
the financial position of the Borrower and the Subsidiaries as of the date
thereof, and the results of operations and cash flows of the Borrower and the
Subsidiaries for the year therein referred to, all in accordance with GAAP
consistently applied, except as otherwise stated therein or in the notes
thereto.

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

27



--------------------------------------------------------------------------------

SECTION 7.10. No Liabilities. Except as set forth in the Audited Financial
Statements, there are no liabilities of the Borrower or any of its Subsidiaries
of any kind, whether accrued, contingent, absolute, determined, determinable or
otherwise, and there is no existing condition, situation or set of circumstances
which could reasonably be expected to result in such a liability, except for
liabilities arising in the ordinary course of business and which are not
material.

SECTION 7.11. Solvency. Immediately after the consummation of the transactions
contemplated by the Loan Documents to occur on the Amendment Effective Date and
the issuance and sale of the Convertible Notes as contemplated by the
Convertible Indebtedness Documents, (i) the fair value of the properties and
assets of the Borrower and its Subsidiaries, taken as a consolidated group, on a
going concern basis will exceed its debts and liabilities, subordinated,
contingent or otherwise; (ii) the present fair saleable value of the property of
the Borrower and its Subsidiaries, taken as a consolidated group, on a going
concern basis will be greater than the amount that will be required to pay the
probable liability of its debts and other liabilities, subordinated, contingent
or otherwise, as such debts and other liabilities become absolute and matured;
(iii) the Borrower and its Subsidiaries, taken as a consolidated group, will be
generally able to pay its debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured; and
(iv) the Borrower and its Subsidiaries, taken as a consolidated group, will not
have unreasonably small capital with which to conduct its business, as now
conducted.

SECTION 7.12. Subsidiaries. The Borrower has no Subsidiaries except as set forth
on Schedule 7.12 of the Disclosure Letter.

SECTION 7.13. Place of Business. The Borrower’s chief executive office is set
forth on Schedule 7.13 of the Disclosure Letter.

SECTION 7.14. Compliance with Laws.

(a) Borrower and its Subsidiaries are in compliance with all applicable Laws
except where the failure to be in compliance could not individually or in the
aggregate reasonably be expected to have a Material Adverse Effect. To the
Knowledge of each Borrower Party, no prospective change in any applicable laws,
rules, ordinances or regulations has been proposed or adopted which, when made
effective, could, in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(b) Borrower and its Subsidiaries possess all material certificates,
authorizations and permits issued or required by the appropriate federal, state,
local or foreign regulatory authorities, including any effective investigational
new drug application or its equivalent, necessary to conduct their business as
presently conducted, including all such certificates, authorizations and permits
required by the FDA or any other federal, state, local or foreign agencies or
bodies engaged in the regulation of pharmaceuticals or biohazardous substances
or materials except where the failure to possess such certificates,
authorizations and permits, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. Neither Borrower
nor any of its Subsidiaries have received any notice of proceedings relating to,
and to the Knowledge of each Borrower Party there are no facts or circumstances
that could reasonably be expected to lead to, the revocation, suspension,
termination or modification of any such certificate, authorization or permit.

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

28



--------------------------------------------------------------------------------

(c) The Borrower and its Subsidiaries have not received any written notice or,
to the Knowledge of each Borrower Party, other communication from any
Governmental Authority or any other Person regarding any actual or alleged
violation of, any applicable Law by Borrower or any of its Subsidiaries; except
where such violation has not had, and would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

(d) To the Knowledge of each Borrower Party, no event has occurred or
circumstance exists that (with or without notice, lapse of time, or both) may
constitute or result in a violation by the Borrower and its Subsidiaries of, or
a failure on the part of the Borrower and its Subsidiaries to comply with, any
applicable Law; except where such violation or failure to comply, as the case
may be, has not had, and would not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect.

(e) No Included Product has been the subject of, or subject to (as applicable),
any recall, suspension, market withdrawal or seizure, any warning letter or
other written communication asserting lack of compliance with any applicable
Law. No clinical trial of any Included Product has been suspended, put on hold
or terminated prior to completion as a result of any action by any Governmental
Authority or voluntarily. The studies, tests and preclinical and clinical trials
conducted relating to the Included Products in the Exploitation Territory were,
and if still pending, are being, conducted in all material respects in
accordance with experimental protocols, procedures and controls pursuant to,
where applicable, accepted professional and scientific standards at the time
when conducted. The Borrower and its Subsidiaries have not received any notices
or correspondence from any Regulatory Agency requiring the termination,
suspension, or material modification or clinical hold of any such studies, tests
or preclinical or clinical trials conducted by or on behalf of the Borrower and
its Subsidiaries, which termination, suspension, material modification or
clinical hold would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect. To the Knowledge of each Borrower Party,
there has been no indication that the FDA, EMEA or any other Regulatory Agency
currently has any material concerns with any Included Product, nor has Borrower
or any Subsidiary been advised of any material deficiencies or non-compliance
which could reasonably be expected to lead to sanctions or materially adversely
affect the certifications of the Borrower and its Subsidiaries’ facilities, nor
has any Included Product, to the Knowledge of each Borrower Party, suffered any
material adverse event in any clinical trial. Since the receipt by Borrower of
the letter dated April 30, 2013 from the FDA approving the Borrower’s New Drug
Application for RP103 for the treatment of nephropathic cystinosis, none of
Borrower or any of its Subsidiaries has received any written communication from
the FDA requesting additional information regarding the safety or efficacy of
RP103. To the Knowledge of each Borrower Party, no event has occurred or
circumstance exists which could reasonably be expected to give rise to or serve
as a basis for any of the foregoing events described in this clause (e). The
Borrower and its Subsidiaries have previously made available to the Lender
(i) all material correspondence with Regulatory Authorities and pending
applications (including the EMEA and the FDA); and (ii) any and all adverse
event reports with respect to the Included Products, in the case of each of
clauses (i) and (ii), in the possession or control of the Borrower and its
Subsidiaries. The descriptions of the results of such studies, tests and trials
provided to the Lender are accurate in all material respects.

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

29



--------------------------------------------------------------------------------

SECTION 7.15. Investment Company Act. Neither Borrower nor any of its
Subsidiaries is an “investment company” or a company “controlled” by an
“investment company,” as defined in, or subject to regulation under, the
Investment Company Act of 1940, as amended.

SECTION 7.16. Taxes. The Borrower and each Subsidiary has timely filed all tax
returns or extensions therefor required to be filed by it and has paid all taxes
due reported on such returns or pursuant to any assessment received by the
Borrower and each Subsidiary, except for failures to file tax returns or pay
taxes that, individually, and in the aggregate, are not reasonably expected to
result in a Material Adverse Effect. The Borrower and each Subsidiary has
fulfilled all its obligations with respect to withholding taxes except for
failures that, individually, and in the aggregate, are not reasonably expected
to result in a Material Adverse Effect.

SECTION 7.17. Compliance with ERISA. Neither Borrower nor any ERISA Affiliate
has ever incurred any unsatisfied liability or expects to incur any liability
under Title IV or Section 302 of ERISA or Section 412 of the Code or maintains
or contributes to, or is or has been required to maintain or contribute to, any
employee benefit plan (as defined in Section 3(3) of ERISA) subject to Title IV
or Section 302 of ERISA or Section 412 of the Code. The consummation of the
transactions contemplated by this Agreement will not constitute or result in any
non-exempt prohibited transaction under Section 406 of ERISA, Section 4975 of
the Code or substantially similar provisions under any applicable foreign or
U.S. federal, state or local laws, rules or regulations. Neither Borrower nor
any of its Subsidiaries has incurred any material liability with respect to any
obligation to provide benefits, including death or medical benefits, with
respect to any person beyond their retirement or the termination of service
other than coverage mandated by law, except as disclosed in filings with the SEC
and other than contingent liabilities pursuant to individual employment
arrangements providing for severance benefits under certain circumstances. The
assets of the Borrower and its Subsidiaries are not Plan Assets.

SECTION 7.18. Foreign Corrupt Practices Act; Accounting System.

(a) Neither the Borrower nor any of its Subsidiaries nor any of its directors,
officers, employees or, to the Knowledge of each Borrower Party, Affiliates or
agents, has taken any action, directly or indirectly, that would result in a
violation by such Persons of the FCPA, including making use of the mails or any
means or instrumentality of interstate commerce corruptly in furtherance of an
offer, payment, promise to pay or authorization of the payment of any money, or
other property, gift, promise to give, or authorization of the giving of
anything of value to any “foreign official” (as such term is defined in the
FCPA) or any foreign political party or official thereof or any candidate for
foreign political office, in contravention of the FCPA. The Borrower, any of its
Subsidiaries and, to the Knowledge of each Borrower Party, its Affiliates have
conducted their respective businesses in compliance with the FCPA and have
instituted and maintain policies and procedures designed to ensure, and which
are reasonably expected to continue to ensure, continued compliance therewith.

(b) The Borrower and its Subsidiaries maintain a system of accounting controls
that is sufficient to provide reasonable assurances that (i) transactions are
executed in accordance with management’s general or specific authorization;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

30



--------------------------------------------------------------------------------

accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.

SECTION 7.19. Liens.

(a) The Borrower and its Subsidiaries have not granted, nor does there exist,
any Lien on or with respect to any of the Collateral, except Permitted Liens.

(b) The Borrower and its Subsidiaries own, and are the sole holders of, and/or
have and hold a valid, enforceable and subsisting license to, all assets that
are required to produce or receive any payments from any contract party or payor
under and pursuant to, and subject to the terms of any Material Contract where
the Borrower or any Subsidiary is the licensee. Neither the Borrower nor any
Subsidiary has transferred, sold, or otherwise disposed of, or agreed to
transfer, sell, or otherwise dispose of any portion of its respective rights to
receive payment of royalties owing or to become owing to it under any Material
Contracts, except as expressly provided in such Material Contracts. To the
Knowledge of each Borrower Party, no Person other than the Borrower or any
Subsidiary has any right to receive the payments payable under any Material
Contract, other than, in respect of the Variable Interest, Lender and other than
Contract Parties to Material Contracts.

SECTION 7.20. Security Documents.

(a) The Security Agreement created in favor of Lender, legal, valid and
enforceable (subject to bankruptcy, insolvency, reorganization, moratorium or
similar Laws affecting creditors’ rights generally or general equitable
principles (regardless of whether enforcement is sought in equity or at Law))
Liens on, and security interests in, the Collateral and, as a result of (x) the
filing of the financing statements and other filings in appropriate form on the
Closing Date and (y) the taking of possession or control by Lender of the
Collateral with respect to which a security interest may be perfected only by
possession or control (which possession or control shall be given to Lender to
the extent possession or control by Lender is required by the Security
Agreement), the Liens created by the Security Agreement continue to constitute
fully perfected Liens on, and security interests in, all right, title and
interest of the Guarantors thereunder in the Collateral, to the extent a
security interest in the Collateral can be perfected by the making of such
filings or the taking of possession or control, in each case subject to no Liens
other than Permitted Liens.

(b) As a result of the filing of financing statements in appropriate form on the
Closing Date and the filing of short form security agreements in the United
States Patent and Trademark Office and the United States Copyright Office on the
Closing Date, the Liens created by the Security Agreement continue to constitute
fully perfected Liens on, and security interests in, all right, title and
interest of the grantors thereunder in the Patents and Trademarks (as such term
are defined in the Security Agreement) registered or applied for with the United
States Patent and Trademark Office or Copyrights (as such term is defined in the
Security Agreement) registered or applied for with the United States Copyright
Office, as the case may be, in each case subject to no Liens other than
Permitted Liens.

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

31



--------------------------------------------------------------------------------

SECTION 7.21. Properties.

(a) The Borrower and its Subsidiaries have good title to, or valid leasehold
interests in, all its tangible personal property material to its business, free
and clear of all Liens (other than Permitted Liens) and minor irregularities or
deficiencies in title that, individually or in the aggregate, do not materially
interfere with its ability to conduct its business as currently conducted or to
utilize such property for its intended purpose. The tangible personal property
of the Borrower and its Subsidiaries, taken as a whole, (i) is in good operating
order, condition and repair (ordinary wear and tear and casualty and
condemnation excepted) and (ii) constitutes all the property which is required
for the business and operations of the Borrower and its Subsidiaries, as
presently conducted.

(b) Schedule 7.21 of the Disclosure Letter contains a true and complete list of
each interest in real property (i) owned by the Borrower and its Subsidiaries
(describing the type of interest therein held by the Borrower and its
Subsidiaries); and (ii) leased, subleased or otherwise occupied or utilized by
the Borrower and its Subsidiaries, as lessee, sublessee, franchisee or licensee
(describing the type of interest therein held by the Borrower and its
Subsidiaries) and, in each of the cases described in clauses (i) and (ii) of
this clause (b), whether any lease requires the consent of the landlord or
tenant thereunder, or other party thereto, to the transactions contemplated by
the Loan Documents.

(c) The Borrower and its Subsidiaries have not received any written notice of,
nor, to the Knowledge of each Borrower Party, has there occurred any involuntary
loss of title, any involuntary loss of, damage to or any destruction of, or any
condemnation or other taking (including by any Governmental Authority) of, all
or any portion of its property.

SECTION 7.22. Priority. The claims and rights of the Lender created by this
Agreement and any other Loan Document in and to the Collateral is senior to any
Indebtedness or other obligation of Borrower, with respect to such Collateral
(subject to Permitted Liens having priority by operation of Law).

SECTION 7.23. Intellectual Property. [*****].

(a) Schedule 7.23 of the Disclosure Letter sets forth a complete and accurate
list of the Patents owned or licensed by Borrower or its Subsidiaries, including
the following: Schedule 7.23(a)(i) of the Disclosure Letter sets forth a
complete and accurate list of the Patents owned by Borrower or its Subsidiaries
(the “Owned Patents”); Schedule 7.23(a)(ii) of the Disclosure Letter sets forth
a complete and accurate list of the Patents exclusively licensed to Borrower or
its Subsidiaries in at least one field (the “Exclusively Licensed Patents”); and
Schedule 7.23(a)(iii) of the Disclosure Letter sets forth a complete and
accurate list of the Patents non-exclusively licensed to Borrower or its
Subsidiaries (the “Non-Exclusively Licensed Patents”). For each Patent set forth
on Schedule 7.23 of the Disclosure Letter, Borrower has indicated: (i) the
application number; (ii) the patent or registration number, if any; (iii) the
country or other jurisdiction where the Patent was issued, registered, or filed;
(iv) the scheduled expiration date of any issued Patent, except for any patent
term extension or supplementary protection certificate which may be applied for
in the future, and including a notation if such scheduled expiration date
includes an already-granted term extension or supplementary protection
certificate; and (v) the owner.

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

32



--------------------------------------------------------------------------------

(b) The Borrower is the sole and exclusive owner of the entire right, title and
interest in each of the Owned Patents, except where noted as jointly owned. As
of the date hereof and the Amendment Effective Date, except as set forth on
Schedule 7.23(b) of the Disclosure Letter, the Owned Patents are not subject to
any encumbrance, lien or claim of ownership by any Third Party, and to the
Knowledge of Borrower there are no facts that would preclude the Borrower from
having unencumbered title to the Owned Patents. The Borrower has not received
any notice of any claim by any Third Party challenging the ownership of the
rights of the Borrower in and to the Owned Patents.

(c) The Borrower has a valid, exclusive license to use each of the Exclusively
Licensed Patents in the applicable field. Except as set forth on Schedule
7.23(c) of the Disclosure Letter, there have not been, nor are there any pending
or, to the Knowledge of each Borrower Party, threatened, disputes relating to
the Borrower’s right to use the Exclusively Licensed Patents. All Contracts
relating to the Borrower’s rights in the Exclusively Licensed Patents have been
provided to Lender prior to the Amendment Effective Date.

(d) The Borrower has a valid, non-exclusive license to use each of the
Non-Exclusively Licensed Patents. There have not been, nor is there any pending
or, to the Knowledge of each Borrower Party, threatened, disputes relating to
the Borrower’s right to use the Non-Exclusively Licensed Patents. All Contracts
relating to the Borrower’s rights in the Non-Exclusively Licensed Patents have
been provided to Lender prior to the Amendment Effective Date.

(e) Each of the Patents material to the conduct of the business of the Borrower
and its Subsidiaries is valid, enforceable and subsisting. The Borrower has not
received any opinion of counsel that any such Patent is invalid or
unenforceable. The Borrower has not received any notice of any claim by any
Third Party challenging the validity or enforceability of any such Patent. The
Borrower is not aware of any facts that would result in a Third Party having any
rights in any Patents material to the conduct of the business of the Borrower
and its Subsidiaries within the Borrower’s or such Subsidiaries’ field of use.

(f) Each individual associated with the filing and prosecution of the Patents
material to the conduct of the business of the Borrower and its Subsidiaries has
(to the Knowledge of each Borrower Party) complied in all material respects with
all applicable duties of candor and good faith in dealing with any Patent
Office, including any duty to disclose to any Patent Office all information
known by such individual to be material to patentability of each such Patent, in
those jurisdictions where such duties exist.

(g) To the Knowledge of each Borrower Party, each of the Patents material to the
conduct of the business of the Borrower and its Subsidiaries correctly
identifies each and every inventor of the claims thereof as determined in
accordance with the laws of the jurisdiction in which such Patent was issued or
is pending, or if in error such error is correctable because it arose without
deceptive intent. To the actual knowledge of each Borrower Party without
investigation, there is no Person who is or has a valid claim to be an inventor
of any such Patent who is not a named inventor thereof. [*****].

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

33



--------------------------------------------------------------------------------

(h) [*****].

(i) There are no unpaid maintenance fees, annuities or other like payments with
respect to the Owned Patents material to the conduct of the business of the
Borrower and its Subsidiaries. To the Knowledge of each Borrower Party, there
are no unpaid maintenance fees, annuities or other like payments with respect to
Exclusively Licensed Patents and Non-Exclusively Licensed Patents.

(j) Except as set forth on Schedule 7.23(j) of the Disclosure Letter, no issued
Patent material to the conduct of the business of the Borrower and its
Subsidiaries has lapsed, expired or otherwise been terminated. No Patent
applications material to the conduct of the business of the Borrower and its
Subsidiaries have lapsed, expired, been abandoned or otherwise been terminated,
other than by operation of law.

(k) To the Knowledge of each Borrower Party, the conception, development and
reduction to practice of the inventions claimed in the Patents material to the
conduct of the business of the Borrower and its Subsidiaries have not
constituted or involved the misappropriation of trade secrets or other rights or
property of any Third Party.

(l) The Borrower has not filed any disclaimer, other than a terminal disclaimer,
or made post-grant or permitted post-grant any other voluntary reduction in the
scope of any Patent material to the conduct of the business of the Borrower and
its Subsidiaries.

(m) Neither the Borrower, nor to the actual knowledge of each Borrower Party
without investigation, any other Person associated with the filing and
prosecution of such Patents has undertaken or omitted to undertake any acts, and
no circumstances or grounds exist, that would void or invalidate patent rights
that are material to the conduct of the business of the Borrower and its
Subsidiaries.

(n) There have not been, nor are there any pending or, to the Knowledge of each
Borrower Party, threatened, litigations, interferences, reexaminations,
oppositions, or like procedures involving any of the Patents material to the
conduct of the business of the Borrower and its Subsidiaries.

(o) [*****]

(p) [*****]

(q) To the actual knowledge of each Borrower Party without investigation, no
Third Party is infringing any of the issued Patents material to the conduct of
the business of the Borrower and its Subsidiaries. No Borrower Party has put any
Third Party on notice of any of the issued Patents material to the conduct of
the business of the Borrower and its Subsidiaries.

(r) There is no pending, decided or settled opposition, interference proceeding,
reexamination proceeding, cancellation proceeding, injunction, lawsuit, hearing,
investigation,

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

34



--------------------------------------------------------------------------------

complaint, arbitration, mediation, demand, International Trade Commission
investigation, decree, or any other dispute, disagreement, or claim, in each
case alleged in writing to the Borrower or its Subsidiaries (collectively
referred to herein as “Disputes”), nor to the Knowledge of each Borrower Party
has any such Dispute been threatened, in each case challenging the legality,
validity or enforceability of any Patent material to the conduct of the business
of the Borrower and its Subsidiaries or which would give rise to a credit or
right of set off against the Variable Interest.

(s) There are no Disputes between any Borrower Party and a Third Party relating
to the Borrower and its Subsidiaries’ Exploitation of the Included Products
existing as of the date(s) this representation is given, and neither the
Borrower nor any of its Subsidiaries has received or given notice of any such
Dispute, and to the actual knowledge of each Borrower Party without
investigation, there exist no circumstances or grounds upon which any such
claims could be asserted. The Patents material to the conduct of the business of
the Borrower and its Subsidiaries are not subject to any outstanding injunction,
judgment or other decree, ruling, charge settlement or other disposition of any
Dispute.

(t) There are no copyrights, trademarks, copyrights, or net names material to
the Borrower and its Subsidiaries’ Exploitation of the Included Products other
than as set forth in Schedule 7.23(t) of the Disclosure Letter.

SECTION 7.24. Agreements.

(a) With respect to the Material Contracts, there has been no correspondence or
other written or, to the Knowledge of each Borrower Party, oral communication
sent by or on behalf of the Borrower or any Subsidiary to, or received by or on
behalf of the Borrower or any Subsidiary from, any Contract Party, the subject
matter of which could, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

(b) Each Material Contract is in full force and effect (except for scheduled
terminations) and has not been impaired, waived, altered or modified in any
respect, whether by consent or otherwise, and no scheduled item could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(c) The Contract Party under each such Material Contract has not been released,
in whole or in part, from any of its material obligations under such Material
Contract (except for scheduled terminations).

(d) Borrower has not received (i) any notice or other written or, to the
Knowledge of each Borrower Party, oral communication of any Contract Party’s
intention to prematurely terminate such Material Contract in whole or in part,
or consideration of any such termination, or (ii) any notice or other written
communication, or, to the Knowledge of each Borrower Party, oral communication,
requesting any amendment, alteration or modification of such Material Contract
or assignment thereunder in a manner which could, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

(e) To the Knowledge of each Borrower Party, nothing has occurred and no
condition exists that would adversely impact the right of the Borrower or any
Subsidiary to receive

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

35



--------------------------------------------------------------------------------

any payments payable under any Material Contract except where such occurrence or
condition could not reasonably be expected to result in a Material Adverse
Effect. Neither the Borrower or any of its Subsidiaries, nor, to the Knowledge
of each Borrower Party, any Contract Party has taken any action or omitted to
take any action, that would adversely impact the right of Lender to take a
security interest in the Owned Patents, and no scheduled item could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(f) (i) To the Knowledge of each Borrower Party, all payments required to be
made under the terms of each Material Contract have been made and (ii), there
are no pre-payments or buy-outs of future payments of Material Contracts that
are fully paid up, and no scheduled item could, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. To the
Knowledge of each Borrower Party, no payment required to be made under the terms
of any Material Contract in existence as of the Amendment Effective Date has
been subject to any claim pursuant to any right of rescission, setoff,
counterclaim or defense which claims could, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect .

(g) Each Material Contract is the entire agreement between the parties thereto
relating to the subject matter thereof.

(h) The execution, delivery and performance of each Material Contract was and is
within the corporate powers or other organizational power of the Borrower or any
of its Subsidiaries party thereto and, to the Knowledge of each Borrower Party,
the Contract Parties thereto. Each Material Contract was duly authorized by all
necessary action on the part of, and validly executed and delivered by, Borrower
or any of its Subsidiaries party thereto and, to the Knowledge of each Borrower
Party, the Contract Parties thereto.

(i) The representations and warranties made in each existing Material Contract
by Borrower or any of its Subsidiaries were as of the date made true and correct
in all material respects except where the failure to be true and correct could
not reasonably be expected to have a Material Adverse Effect.

(j) The royalty rates and the duration of such royalty rates in each country
under each applicable Material Contract are as set forth on Schedule 7.24(j) of
the Disclosure Letter. As of the Amendment Effective Date, unless disclosed on
Schedule 7.24(j), there are no royalties due to Contract Parties under
in-licenses with respect to royalties under the Material Contracts (it being
understood that royalties are due to Contract Parties under in-licenses with
respect to royalties under the Material Contracts after the Amendment Effective
Date).

(k) (i) No Contract Party has any right of set off, rescission, counterclaim,
reduction, deduction or defense against any amounts payable to the Borrower and
any of its Subsidiaries under any existing Material Contract and (ii) no consent
to this Agreement or the other Loan Documents or the transactions contemplated
hereby or thereby is required under any Material Contract subject in each case
to the application of Sections 9-406, 9-407 and 9-408 of the Uniform Commercial
Code as then in effect in any relevant jurisdiction.

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

36



--------------------------------------------------------------------------------

SECTION 7.25. Insurance. Borrower and its Subsidiaries have the insurance
policies with the coverages and limits set forth on Schedule 7.25 of the
Disclosure Letter, carried with the insurance companies also set forth therein.
Such coverages and limits are consistent with the coverages and limits which are
usual and customary within Borrower’s industry for Persons which are similar in
size and scope to the Borrower and in a similar stage of product development.

SECTION 7.26. Litigation. Except as set forth on Schedule 7.26 of the Disclosure
Letter, as of the Amendment Effective Date, there are no, and have not been, any
actions, proceedings, arbitrations, litigations, investigations or lawsuits
pending or, to the Knowledge of each Borrower Party, threatened, against or by
the Borrower or any of its Subsidiaries.

SECTION 7.27. Broker’s Fees. Except as set forth on Schedule 7.27 of the
Disclosure Letter, neither the Borrower nor any of its Subsidiaries has taken
any action that would entitle any Person to any commission or broker’s,
finder’s, placement or other similar fee in connection with the transactions
contemplated by the Transaction Documents.

SECTION 7.28. Survival of Representations and Warranties. All representations
and warranties of Borrower and the Guarantors contained in this Agreement shall
survive the execution, delivery and acceptance thereof by the Parties and the
closing of the transactions described in this Agreement.

ARTICLE VIII

AFFIRMATIVE COVENANTS

SECTION 8.01. Maintenance of Existence. Borrower and each of its Subsidiaries
party to the Loan Documents shall at all times (a) preserve, renew and maintain
in full force and effect its legal existence and good standing as a corporation
under the Laws of the jurisdiction of its organization (provided, that the
failure to be in good standing for a period of 30 consecutive days or less shall
not constitute a breach of this covenant); (b) not change its name or its chief
executive office as set forth herein without having given the Lender
simultaneous notice thereof; and (c) take all reasonable action to maintain all
rights, privileges, permits, licenses and franchises necessary or desirable in
the normal conduct of its business, except to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.

SECTION 8.02. Exploitation. [*****]

SECTION 8.03. Use of Proceeds. Borrower shall use the net proceeds of the Loans
to Exploit RP103 and for general corporate purposes.

SECTION 8.04. Financial Statements and Information.

(a) In the event that any such information is not required to be filed with the
SEC pursuant to Section 13 or 15(d) of the Exchange Act or for any reason has
not been so filed, the Borrower shall furnish to the Lender, on or before the
forty-fifth (45th) day after the last day of each of the first three quarters of
each fiscal year, the unaudited consolidated balance sheet of Borrower and its
Subsidiaries as at the close of such quarter and unaudited consolidated
statement of operations and comprehensive income (loss) and cash flows of
Borrower and its Subsidiaries for such quarter, duly certified by the chief
financial officer of Borrower as having been prepared in accordance with GAAP
(subject to year-end adjustments and the absence of footnotes).

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

37



--------------------------------------------------------------------------------

(b) In the event that any such information is not required to be filed with the
SEC pursuant to Section 13 or 15(d) of the Exchange Act or for any reason has
not been so filed, Borrower shall furnish to the Lender, on or before the
ninetieth (90th) day after the last day of each fiscal year, the audited
consolidated balance sheet of Borrower and its Subsidiaries as at the last day
of such fiscal year and audited consolidated statement of operations and
comprehensive income (loss) and cash flows of Borrower and its Subsidiaries for
such fiscal year, in each case accompanied by the report thereon of the
Borrower’s independent registered public accounting firm of nationally or
regionally recognized standing (it being understood that Burr Pilger Mayer, Inc.
is acceptable to the Lender).

(c) Concurrently with the delivery of the financial statements described in the
preceding clauses (a) and (b), Borrower shall furnish to the Lender a compliance
certificate in the form of Exhibit J of the chief financial officer, chief
accounting officer or treasurer of Borrower and its Subsidiaries, which
certificate shall include a statement that such officer has no Knowledge, except
as specifically stated, of any condition, event or act which constitutes a
Default or Event of Default.

(d) Borrower shall, promptly upon receipt thereof, forward or cause to be
forwarded to the Lender copies of all notices, reports, updates and other
information regarding the Material Contracts received from the Contract Parties
which could reasonably be expected to have a Material Adverse Effect.

(e) Borrower shall furnish or cause to be furnished to the Lender from time to
time such other information regarding the financial position, assets or business
of Borrower or any other Subsidiary or its compliance with any Loan Document to
which it is a party or the business of the Borrower and its Subsidiaries as
presently conducted as the Lender may from time to time reasonably request.

(f) Borrower shall, promptly after the end of each fiscal quarter of Borrower
and its Subsidiaries (but in no event later than [*****] days following the end
of such quarter), produce and deliver to the Lender a Quarterly Report for such
quarter, together with a certificate of a senior officer of Borrower, certifying
that to the Knowledge of Borrower that such Quarterly Report is true, correct
and accurate in all material respects.

(g) The Lender and its Representatives shall have the right, from time to time
but, except during the continuance of a Default or Event of Default, no more
than once per quarter, during normal business hours and upon at least ten
(10) Business Days’ prior written notice to the Borrower, to visit the offices
and properties of the Borrower and its Subsidiaries where books and records
relating or pertaining to the Included Product Payments and the Collateral are
kept and maintained, to inspect and make extracts from and copies of such books
and records, to discuss, with officers of the Borrower and its Subsidiaries, the
business, operations, properties and financial and other condition of the
Borrower and its Subsidiaries and to verify the accuracy of the Quarterly
Reports and the Variable Interest. In the event any inspection of such books and

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

38



--------------------------------------------------------------------------------

records reveals any underpayment of any Variable Interest in respect of any
quarterly period, the Borrower Parties shall pay promptly (but in any event
within [*****] Business Days thereafter) to the Lender the amount of such
underpayment. In all cases, the Borrower Parties shall reimburse the reasonable
out-of-pocket fees and expenses incurred by the Lender and its Affiliates in
connection with such inspection. In the event any inspection of such books and
records reveals any overpayment of any Variable Interest in respect of any
quarterly period, the Borrower Parties shall be entitled to offset the amount of
such overpayment against the Variable Interest due in the next quarterly period
or periods until such amount is fully offset.

(h) Borrower shall deliver to Lender such information and data relating or
pertaining to the Included Product Payments and the Collateral in Borrower’s
possession or control, including, without limitation, copies of internally
generated marketing plans and information related to the Included Products, as
Lender shall reasonably request, promptly upon such request.

(i) The Borrower shall, upon at least ten (10) Business Days’ prior written
notice from the Lender, (i) cause such of the executive officers, vice
presidents, senior directors and directors of Borrower as shall be identified by
the Lender in such notice, and, (ii) if requested by the Lender in such notice,
request the Borrower’s auditors, in each such case, to meet, or, at the Lender’s
option, to participate in a conference call with, the Lender for the purpose of
discussing the business, operations, properties and financial and other
condition of the Borrower and its Subsidiaries; provided that in the case of
(i) and (ii) above, (a) absent an Event of Default, such request shall not be
made more than once per quarter and (b) a representative of Borrower (chosen by
Borrower) shall be permitted to be present for such meetings and discussions.

(j) All written information supplied by or on behalf of Borrower or any of its
Subsidiaries to the Lender pursuant to this Section 8.04 shall be accurate and
complete in all material respects as of its date or the date so supplied, and,
in the case of written information supplied pursuant to Sections 8.04(a) and
8.04(b), none of such information shall contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements therein not materially misleading in light of the circumstances under
which made, as of its date or the date filed with the SEC or if not so filed so
delivered to the Lender.

(k) The Borrower shall deliver to the Lender, promptly from time to time, but
without duplication, any notices, reports or certificates delivered pursuant to
the Convertible Indebtedness Documents.

SECTION 8.05. Books and Records. Borrower and its Subsidiaries shall keep proper
books, records and accounts in which entries in conformity with sound business
practices and all requirements of Law applicable to it shall be made of all
dealings and transactions in relation to its business, assets and activities and
as shall permit the preparation of the consolidated financial statements of
Borrower and its Subsidiaries in accordance with GAAP.

SECTION 8.06. Maintenance of Insurance and Properties. Borrower and its
Subsidiaries shall maintain and preserve all of its tangible personal properties
that are necessary in the conduct of the business of the Borrower and its
Subsidiaries as presently conducted in good working order and condition,
ordinary wear and tear and casualty and condemnation excepted.

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

39



--------------------------------------------------------------------------------

Borrower and its Subsidiaries shall maintain insurance policies with the same or
better coverages and limits as those set forth on Schedule 7.25 of the
Disclosure Letter with the insurance companies set forth therein (the “Insurance
Providers”) or with insurance companies with an A.M. Best Company, Inc. rating
of A or better which such coverages and limits are no less than those which are
carried in the Borrower’s industry by other Persons similar to the Borrower and
its Subsidiaries. Borrower shall furnish to the Lender from time to time upon
written request full information as to the insurance carried. All such insurance
shall name the Lender as an additional insured or loss payee, as applicable.

SECTION 8.07. Governmental Authorizations. Borrower and its Subsidiaries shall
obtain, make and keep in full force and effect all authorizations from and
registrations with Governmental Authorities that may be required for the
validity or enforceability against each Borrower Party of this Agreement and the
other Transaction Documents to which it is a party.

SECTION 8.08. Compliance with Laws and Contracts.

(a) Borrower and any of its Subsidiaries shall comply with all applicable Laws
and perform its obligations under all Material Contracts relative to the conduct
of its business, including the Transaction Documents to which it is party except
where the failure to comply could not reasonably be expected to result in a
Material Adverse Effect. Borrower shall use commercially reasonable efforts to,
and shall cause the Subsidiaries to take all actions necessary to enforce its
rights under each Material Contract, and perform all of its material obligations
under each Material Contract.

(b) Borrower and its Subsidiaries shall at all times comply with the margin
requirements set forth in Section 7 of the Exchange Act and any regulations
issued pursuant thereto, including, without limitation, Regulations T, U and X
of the Board of Governors of the Federal Reserve System, 12 C.F.R., Chapter II.

SECTION 8.09. Plan Assets. Borrower and its Subsidiaries shall not take any
action that causes its assets to be deemed to be Plan Assets at any time.

SECTION 8.10. Notices. The Borrower shall provide the Lender with written notice
as promptly as practicable after each Default or Event of Default, each other
event that has or could reasonably be expected to have a Material Adverse Effect
or (without limiting the generality of the foregoing) its becoming aware of any
of the following:

(a) any material breach or default by the Borrower or any other Guarantor of any
covenant, agreement or other provision of this Agreement or any other
Transaction Document;

(b) any express representation or warranty made by the Borrower Parties in any
of the Transaction Documents or in any certificate delivered to the Lender
pursuant hereto shall prove to be untrue, inaccurate or incomplete in any
material respect;

(c) any action, claim, investigation or proceeding shall have been commenced
against the Borrower or any of the Subsidiaries or any notice, certificate,
offer, proposal, material correspondence or other material written communication
shall been received by the Borrower or

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

40



--------------------------------------------------------------------------------

any of its Subsidiaries, in each such case relating to the transactions
contemplated by this Agreement or any other Transaction Document(including
therewith a copy of such notice, certificate, offer, proposal, correspondence or
other communication and any related materials with respect thereto);

(d) the occurrence of a Bankruptcy Event; and

(e) [*****]

SECTION 8.11. Payment of Taxes. Borrower shall pay all taxes of any kind imposed
on or in respect of its income or assets before any penalty or interest accrues
on the amount payable and before any Lien on any of its assets exists as a
result of nonpayment except as provided in Section 9.03 hereof and except
(i) for taxes contested in good faith by appropriate proceedings and for which
adequate reserves are maintained in accordance with GAAP or (ii) for taxes the
failure of which to pay would not reasonably be expected to result in a Material
Adverse Effect.

SECTION 8.12. Waiver of Stay, Extension or Usury Laws. Neither Borrower nor any
of its Subsidiaries will at any time, to the extent that it may lawfully not do
so, insist upon, or plead, or in any manner whatsoever claim or take the benefit
or advantage of, any stay or extension law or any usury law or other law that
would prohibit or forgive Borrower or any such Subsidiary from paying all or any
portion of the principal of or premium, if any, or interest on the Loans as
contemplated herein, wherever enacted, now or at any time hereafter in force, or
that may affect the covenants or the performance of this Agreement; and, to the
extent that it may lawfully do so, Borrower and each of its Subsidiaries hereby
expressly waives all benefit or advantage of any such law and expressly agrees
that it will not hinder, delay or impede the execution of any power herein
granted to the Lender, but will suffer and permit the execution of every such
power as though no such law had been enacted.

SECTION 8.13. Intellectual Property.

(a) The Borrower and its Subsidiaries shall, at their sole expense, prepare,
execute, deliver and file any and all agreements, documents or instruments which
are necessary or desirable to (i) use commercially reasonable efforts to
prosecute and maintain the material Intellectual Property (including Patents
therein); and (ii) use commercially reasonable efforts to defend or assert such
material Intellectual Property against commercially significant infringement or
interference by any other Persons, and against any claims of invalidity or
unenforceability, in any jurisdiction (including by bringing any legal action
for infringement or defending any counterclaim of invalidity or action of a
Third Party for declaratory judgment of non-infringement or non-interference) in
the Exploitation Territory. The Borrower shall keep the Lender informed of all
of such actions and the Lender shall have the opportunity to participate and
meaningfully consult with the Borrower with respect to the direction thereof and
the Borrower shall consider all of the Lender’s comments in good faith. This
subsection (a) shall apply only with respect to material Intellectual Property
owned by the Borrower or its Subsidiaries or, to the extent that the Borrower or
any Subsidiary has prosecution, maintenance and/or enforcement rights with
respect thereto, licensed by the Borrower or its Subsidiaries.

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

41



--------------------------------------------------------------------------------

(b) The Borrower and its Subsidiaries shall use commercially reasonable efforts
to prosecute all pending Patent applications within the material Intellectual
Property in the Exploitation Territory for which it is an owner (or otherwise
has rights to prosecute such Patents) consistent with standards in the
pharmaceutical industry for similarly situated entities.

(c) The Borrower shall, and shall cause each Subsidiary to:

(i) take reasonable measures to protect the proprietary nature of material
Intellectual Property and to maintain in confidence all trade secrets and
confidential information compromising a part thereof;

(ii) not disclose and use commercially reasonable efforts to prevent any
distribution or disclosure by others (including their employees and contractors)
of any item that contains or embodies material Intellectual Property; and

(iii) take reasonable physical and electronic security measures to prevent
disclosure of any item that contains or embodies material Intellectual Property.

(d) The Borrower and its Subsidiaries shall use commercially reasonable efforts
to cause each individual associated with the filing and prosecution of the
Patents material to the conduct of the business of the Borrower and its
Subsidiaries to comply in all material respects with all applicable duties of
candor and good faith in dealing with any Patent Office, including any duty to
disclose to any Patent Office all information known by such individual to be
material to patentability of each such Patent, in those jurisdictions where such
duties exist.

(e) The Borrower shall furnish the Lender from time to time upon Lender’s
reasonable written request therefor reasonably detailed statements and schedules
further identifying and describing the Intellectual Property and such other
materials evidencing or reports pertaining to any Intellectual Property as the
Lender may reasonably request.

SECTION 8.14. Additional Collateral; Additional Guarantors.

(a) Subject to this Section 8.14, with respect to any property acquired after
the Amendment Effective Date by any Borrower Party that is not already subject
to the Lien created by any of the Loan Documents or specifically excluded from
the requirement to be subject to such Lien in the Loan Documents, such Borrower
Party shall promptly (and in any event within [*****] after the acquisition
thereof) (i) execute and deliver to the Lender such amendments or supplements to
the relevant Loan Documents or such other documents as the Lender shall deem
necessary or advisable to grant for its benefit, a Lien on such property subject
to no Liens other than Permitted Liens, and (ii) take all actions necessary to
cause such Lien to be duly perfected in accordance with all applicable
requirements of Law, including the filing of financing statements in such
jurisdictions as may be reasonably requested by the Lender. Each Borrower Party
shall otherwise take such actions and execute and/or deliver to the Lender such
documents as the Lender shall reasonably require to confirm the validity,
perfection and priority of the Lien of the Security Agreement on such
after-acquired properties. Notwithstanding any other provision in any Loan
Document, (i) no Borrower Party shall be required to take any actions outside of
the United States to perfect any Lien or security interest in any assets which
are located outside of the United States of America and (ii) no equity interests
in (a) Foreign Subsidiaries that are controlled

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

42



--------------------------------------------------------------------------------

foreign corporations within the meaning of Section 957 of the Code (“CFCs”) or
(b) domestic Subsidiaries that have no material assets other than equity in one
or more Foreign Subsidiaries that are CFCs (“Domestic CFC Holdcos”) shall be
required to be pledged, other than 65% of the voting and 100% of non-voting
equity interests in first-tier Foreign Subsidiaries that are CFCs or Domestic
CFC Holdcos, as applicable.

(b) With respect to any Person that is or becomes a domestic Subsidiary of the
Borrower or any other Borrower Party after the Amendment Effective Date, such
Borrower Party shall promptly (and in any event within [*****] after such Person
becomes a Subsidiary) (i) deliver to the Lender the certificates, if any,
representing all of the Capital Stock of such Subsidiary, together with undated
stock powers or other appropriate instruments of transfer executed and delivered
in blank by a duly authorized officer of the holder(s) of such Capital Stock,
and all intercompany notes owing from such Subsidiary to any Borrower Party
together with instruments of transfer executed and delivered in blank by a duly
authorized officer of such Borrower Party and (ii) cause such new Subsidiary
(A) to execute a joinder agreement or such comparable documentation to become a
Guarantor and a joinder agreement to the applicable Security Document,
substantially in the form annexed thereto, (B) to deliver a Perfection
Certificate and (C) to take all actions necessary or advisable in the reasonable
opinion of the Lender to cause the Lien created by the applicable Security
Document to be duly perfected to the extent required by such agreement in
accordance with all applicable requirements of Law, including the filing of
financing statements in such jurisdictions as may be reasonably requested by the
Lender.

(c) Each Borrower Party shall promptly grant to the Lender, within 30 days of
the acquisition thereof, a security interest in and mortgage on each real
property owned in fee by such Borrower Party that is acquired by such Borrower
Party after the Amendment Effective Date and that, together with any
improvements thereon, individually has a fair market value of at least [*****],
(unless the subject property is already mortgaged to a third party to the extent
permitted by Section 9.03). Such mortgages shall be granted pursuant to
documentation reasonably satisfactory in form and substance to the Lender and
shall constitute valid and enforceable (subject to bankruptcy, insolvency,
reorganization, moratorium or similar Laws affecting creditors’ rights generally
or general equitable principles (regardless of whether enforcement is sought in
equity or at Law)) perfected Liens subject only to Permitted Liens or other
Liens acceptable to the Lender. The mortgages or instruments related thereto
shall be duly recorded or filed in such manner and in such places as are
required by law to establish, perfect, preserve and protect the Liens in favor
of the Lender required to be granted pursuant to the mortgages and all taxes,
fees and other charges payable in connection therewith shall be paid in full.
Such Borrower Party shall otherwise take such actions and execute and/or deliver
to the Lender such documents as the Lender shall reasonably require to confirm
the validity, perfection and priority of the Lien of any existing mortgage or
new mortgage against such after-acquired real property (including a title
policy, a survey and local counsel opinion (in form and substance reasonably
satisfactory to the Lender) in respect of such mortgage).

SECTION 8.15. Security Documents; Further Assurances. Each Borrower Party shall
promptly, upon the reasonable request of the Lender, at such Borrower Party’s
expense, execute, acknowledge and deliver, or cause the execution,
acknowledgment and delivery of, and thereafter register, file or record, or
cause to be registered, filed or recorded, in an appropriate governmental
office, any document or instrument supplemental to or confirmatory of the Loan

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

43



--------------------------------------------------------------------------------

Documents or otherwise deemed by the Lender reasonably necessary or desirable
for the continued validity, perfection and priority of the Liens on the
Collateral covered thereby subject to no other Liens except as permitted by the
applicable Loan Document, or obtain any consents or waivers as may be necessary
or appropriate in connection therewith. Deliver or cause to be delivered to the
Lender from time to time such other documentation, consents, authorizations,
approvals and orders in form and substance reasonably satisfactory to the Lender
and the Lender shall reasonably deem necessary to perfect or maintain the Liens
on the Collateral pursuant to the Loan Documents. Upon the exercise by the
Lender of any power, right, privilege or remedy pursuant to any Loan Document
which requires any consent, approval, registration, qualification or
authorization of any Governmental Authority execute and deliver all
applications, certifications, instruments and other documents and papers that
the Lender may require. If the Lender determines that it is required by a
requirement of Law to have appraisals prepared in respect of the real property
of any Borrower Party constituting Collateral, the Borrower shall provide to the
Lender appraisals in form and substance reasonably satisfactory to the Lender.

SECTION 8.16. Information Regarding Collateral.

(a) No Borrower Party shall effect any change (i) in any Borrower Party legal
name, (ii) in the location of any Borrower Party’s chief executive office,
(iii) in any Borrower Party’s identity or organizational structure, (iv) in any
Borrower Party’s Federal Taxpayer Identification Number or organizational
identification number, if any, or (v) in any Borrower Party’s jurisdiction of
organization (in each case, including by merging with or into any other entity,
reorganizing, dissolving, liquidating, reorganizing or organizing in any other
jurisdiction), until (A) it shall have given the Lender not less than 10 days’
prior written notice (in the form of an certificate of a duly authorized officer
of a Borrower Party ), or such lesser notice period agreed to by the Lender, of
its intention so to do, clearly describing such change and providing such other
information in connection therewith as the Lender may reasonably request and
(B) it shall have taken all action reasonably satisfactory to the Lender to
maintain the perfection and priority of the security interest of the Lender in
the Collateral, if applicable. Each Borrower Party agrees to promptly provide
the Lender with certified Borrower Party Documents reflecting any of the changes
described in the preceding sentence. Each Borrower Party also agrees to promptly
notify the Lender of any change in the location of any office in which it
maintains books or records relating to Collateral owned by it or any office or
facility at which any portion of Collateral with a value in excess of [*****] is
located (including the establishment of any such new office or facility), other
than (a) changes in location to a mortgaged property, (b) Collateral which is
in-transit or in the possession of employees, (c) Collateral which is out for
repair or processing and (d) Collateral sold, licensed or otherwise disposed of
in the ordinary course of business.

(b) Concurrently with the delivery of financial statements pursuant to
Section 8.04, the Borrower shall deliver to the Lender a Perfection Certificate
Supplement.

ARTICLE IX

NEGATIVE COVENANTS

SECTION 9.01. Activities of Borrower. Neither Borrower nor any of its
Subsidiaries shall amend, modify or waive or terminate (other than expiration in
accordance with its terms) any provision of, or permit or agree to the
amendment, modification, waiver or termination

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

44



--------------------------------------------------------------------------------

(other than expiration in accordance with its terms) of any provision of, any of
the Transaction Documents or any Material Contract that could reasonably be
expected to have a Material Adverse Effect on the Lender without the prior
written consent of the Lender.

SECTION 9.02. Merger; Sale of Assets.

(a) Neither Borrower nor any of its Subsidiaries shall merge or consolidate with
or into (whether or not Borrower is the Surviving Person) any other Person and
Borrower will not, and will not cause or permit any Subsidiary to, sell, convey,
assign, transfer, lease, sublease, license, sublicense or otherwise dispose of
all or substantially all of Borrower’s and its Subsidiaries assets (determined
on a consolidated basis for Borrower and its Subsidiaries) to any Person in a
single transaction or series of related transactions; provided that nothing in
this Section 9.02(a) shall prohibit (i) a Change of Control so long as the
Borrower complies with Section 3.02 in connection therewith, (ii) any merger or
consolidation of any Subsidiary with or into any Person who is a Guarantor or
the Borrower (to the extent the Guarantor or Borrower, as applicable, is the
Surviving Person) or thereupon becomes a Guarantor pursuant to Section 8.14, and
(iii) any Foreign Subsidiaries of the Borrower Parties merging with any other
Foreign Subsidiary.

(b) Neither Borrower nor any of its Subsidiaries shall sell, assign, convey,
transfer, lease, sublease, license, sublicense or otherwise dispose of
(including by way of merger or consolidation) any right, title or interest in or
to any of the Included Products, in each case under clause (i) or (ii), other
than (A) pursuant to a Permitted Transfer, or (B) pursuant to a Change of
Control so long as the Borrower complies with Section 3.02 in connection
therewith; provided, however, that, no Event of Default shall have occurred and
be continuing immediately prior to any such Permitted Transfer or shall occur as
a result thereof.

SECTION 9.03. Liens. Neither Borrower nor any of its Subsidiaries shall create
or suffer to exist any Lien on or with respect to the Collateral other than the
following (collectively, “Permitted Liens”):

(a) Liens created pursuant to any Loan Document;

(b) Liens existing on the Closing Date set forth in Schedule 9.03(b) of the
Disclosure Letter to the extent and in the manner such Liens are in effect on
the Closing Date;

(c) Liens created after the Closing Date in connection with purchase money or
capitalized lease obligations, but only to the extent that such Liens encumber
property financed by such purchase money or capital lease obligations and the
proceeds thereof;

(d) any Lien existing on any asset prior to the acquisition thereof by the
Borrower and any of its Subsidiaries and not enacted in contemplation of such
acquisition;

(e) Liens arising out of (i) pledges or deposits in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
other social security legislation, (ii) pledges and deposits in the ordinary
course of business securing liability to landlords (including obligations in
respect of letters of credit or bank guarantees for the benefit of landlords),
and (iii) pledges and deposits in the ordinary course of business securing
liability

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

45



--------------------------------------------------------------------------------

to insurance carriers providing property, casualty or liability insurance to the
Borrower or any Subsidiary (including obligations in respect of letters of
credit or bank guarantees for the benefit of such insurance carriers);

(f) Liens in favor of a banking or other financial institution arising as a
matter of law or under customary contractual provisions encumbering deposits or
other funds maintained with such banking or other financial institution
(including the right of set off and grants of security interests in deposits
and/or securities held by such banking or other financial institution) and that
are within the general parameters customary in the banking industry;

(g) easements, rights-of-way, zoning restrictions and other similar charges or
encumbrances in respect of real property not materially interfering with the
ordinary conduct of the business of Borrower;

(h) Liens securing taxes, assessments, fees or other governmental charges or
levies, Liens securing the claims of materialmen, mechanics, carriers,
landlords, warehousemen and similar Persons, Liens in the ordinary course of
business in connection with workmen’s compensation, unemployment insurance and
other similar Laws, Liens to secure surety, appeal and performance bonds and
other similar obligations not incurred in connection with the borrowing of
money, and attachment, judgment and other similar Liens arising in connection
with court proceedings so long as the enforcement of such Liens is effectively
stayed and the judgment claims secured thereby do not otherwise constitute an
Event of Default under Section 11.01(g);

(i) leases, subleases, non-exclusive licenses or sublicenses granted to Third
Parties in the ordinary course of business, including any Permitted Transfers
described in clause (v) of the definition thereof;

(j) any right, title or interest of a licensor under a license;

(k) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(l) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

(m) Liens securing hedging agreements entered into for bona fide hedging
purposes and not for speculative purposes;

(n) Liens arising from filing precautionary Uniform Commercial Code financing
statements regarding leases;

(o) other Liens securing obligations in an aggregate principal amount not to
exceed [*****] at any time outstanding; and

(p) Liens arising out of the refinancing, extension, renewal or refunding of any
Indebtedness secured by any Lien permitted by any of the foregoing clauses of
this Section 9.03, provided that such Indebtedness is not increased and is not
secured by any additional assets.

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

46



--------------------------------------------------------------------------------

SECTION 9.04. Investment Company Act. Neither Borrower nor any of its
Subsidiaries shall be or become an investment company subject to registration
under the Investment Company Act of 1940.

SECTION 9.05. Limitation on Additional Indebtedness. Neither Borrower nor any of
its Subsidiaries shall, directly or indirectly, incur or suffer to exist any
Indebtedness; provided that Borrower and its Subsidiaries may incur:

(a) Indebtedness under this Agreement;

(b) Indebtedness secured by Liens permitted under Section 9.03(b), 9.03(c),
9.03(d), 9.03(e), 9.03(h), 9.03(l) and 9.03(m), but only to the extent of the
Indebtedness related thereto;

(c) Indebtedness existing on the Closing Date and set forth on Schedule 9.05(c)
of the Disclosure Letter; provided that the amounts outstanding under that
certain WellsOne Commercial Card Express Agreement, dated as of December 21,
2010, by and between Raptor Therapeutics Inc. and Wells Fargo Bank, N.A., as
amended December 8, 2011, may be increased up to [*****];

(d) unsecured Indebtedness in an aggregate principal amount at any time
outstanding not to exceed [*****];

(e) other unsecured Indebtedness which does not represent borrowed money,
capital leases or purchase money obligations in an aggregate principal amount at
any time outstanding not to exceed [*****], provided such was incurred in the
ordinary course of business;

(f) Indebtedness arising out of the refinancing, extension, renewal or refunding
of any Indebtedness permitted by any of the foregoing clauses of this
Section 9.05, provided that such Indebtedness is not increased and is not
secured by any additional assets;

(g) intercompany Indebtedness (i) among the Borrower Parties and (ii) owing by
any Foreign Subsidiary to any other Foreign Subsidiary or any Borrower Party;
and

(h) the Convertible Notes in an aggregate principal amount not to exceed
$60,000,000 (not including for the avoidance of doubt, any interest, fees or
other expenses owed thereunder) under the Convertible Indebtedness Documents, as
in effect on the Amendment Effective Date.

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

47



--------------------------------------------------------------------------------

SECTION 9.06. Limitation on Transactions with Affiliates. Neither Borrower nor
any of its Subsidiaries shall, directly or indirectly, enter into any
transaction or series of related transactions or participate in any arrangement
(including any purchase, sale, lease or exchange of assets or the rendering of
any service) with, or for the benefit of, any Affiliate other than in the
ordinary course of business of Borrower upon fair and reasonable terms no less
favorable to Borrower than it would obtain in a comparable arm’s-length
transaction with a non-Affiliate; provided that Borrower and its Subsidiaries
may engage in the following transactions:

(a) reasonable and customary director, officer and employee compensation
(including bonuses) and other benefits (including retirement, health, stock
option and other benefit plans) and indemnification arrangements, in each case
approved in good faith by the Board of Directors of Borrower (or any duly
authorized committee thereof);

(b) (i) travel advances and employee relocation loans and other employee loans
and advances in the ordinary course of business in an amount not to exceed
[*****] at any one time outstanding, and (ii) non-cash loans to employees,
officers or directors relating to the purchase of Capital Stock of Borrower or
its Subsidiaries pursuant to employee stock purchase plans or similar agreements
approved by Borrower’s Board of Directors (or any duly authorized committee
thereof), which loans shall, in each case, be evidenced by promissory notes
pledged to Lender in accordance with the Security Agreement;

(c) transactions with customers, clients, suppliers, lessors under operating
leases, facility landlords, joint venture partners or purchasers or sellers of
goods and services, in each case in the ordinary course of business and
otherwise not prohibited by the Loan Documents;

(d) transactions (i) among Borrower and its Wholly Owned Subsidiaries which are
Guarantors and (ii) among Foreign Subsidiaries;

(e) transactions among Borrower and Subsidiaries which are not Guarantors (i) in
the ordinary course of business and (ii) reasonably necessary in connection with
licenses of Intellectual Property and related rights with respect to the
Exploitation of Included Products outside of the United States; and

(f) transactions among the Borrower Parties and their Foreign Subsidiaries
specifically permitted by Sections 9.05(g) and 9.02.

SECTION 9.07. ERISA.

(a) Neither Borrower nor any of its Subsidiaries shall maintain or contribute
to, or agree to maintain or contribute to or otherwise incur any liability with
respect to, any employee benefit plan (as defined in Section 3(3) of ERISA)
subject to Title IV or Section 302 of ERISA or Section 412 of the Code or any
similar plan under non-U.S. law (a “Plan”) that could reasonably be expected to
have a Material Adverse Effect.

(b) Neither Borrower nor any of its Subsidiaries shall engage in a non-exempt
prohibited transaction under Section 406 of ERISA, Section 4975 of the Code, or
substantially similar provisions under foreign or U.S. federal, state or local
laws, rules or regulations that could reasonably be expected to have a Material
Adverse Effect or in any transaction that would cause any obligation or action
taken or to be taken hereunder (or the exercise by the Lender of any of its
rights under the Notes, this Agreement, the Security Agreement or the other Loan
Documents) to be a non-exempt prohibited transaction under such provisions.

SECTION 9.08. Restricted Payments. Borrower will not, and will not permit any
Subsidiary to, directly or indirectly, make any Restricted Payment.

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

48



--------------------------------------------------------------------------------

ARTICLE X

GUARANTEES

SECTION 10.01. Guarantees.

(a) The Guarantors, hereby jointly and severally guarantee, as a primary obligor
and not as a surety, to the Lender and its permitted successors and assigns, the
prompt payment in full when due (whether at scheduled payment date, by required
repayment or otherwise) of the Obligations from time to time owing to the Lender
by any Guarantor under any Loan Document strictly in accordance with the terms
thereof (such obligations being herein collectively called the “Guaranteed
Obligations”). The Guarantors hereby jointly and severally agree that if the
Borrower or any other Guarantor shall fail to pay in full when due (whether at
scheduled payment date, by required repayment or otherwise) any of the
Guaranteed Obligations, the Guarantors will promptly pay the same in cash,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Guaranteed Obligations, the same
will be promptly paid in full when due (whether at scheduled payment date, by
requirement prepayment or otherwise) in accordance with the terms of such
extension or renewal.

(b) The obligations of the Guarantors under Section 10.01(a) shall constitute a
guaranty of payment and to the fullest extent permitted by applicable Law, are
absolute, irrevocable and unconditional, joint and several, irrespective of the
value, genuineness, validity, regularity or enforceability of the Guaranteed
Obligations of the Borrower and the Guarantors under this Agreement or any other
agreement or instrument referred to herein or therein, or any substitution,
release or exchange of any other guarantee of or security for any of the
Guaranteed Obligations, and, irrespective of any other circumstance whatsoever
that might otherwise constitute a legal or equitable discharge or defense of a
surety or Guarantor (except for payment in full). Without limiting the
generality of the foregoing, it is agreed that the occurrence of any one or more
of the following shall not alter or impair the liability of the Guarantors
hereunder which shall remain absolute, irrevocable and unconditional under any
and all circumstances as described above:

(i) at any time or from time to time, without notice to the Guarantors, the time
for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;

(ii) any of the acts mentioned in any of the provisions of this Agreement or any
other agreement or instrument referred to herein or therein shall be done or
omitted;

(iii) the scheduled payment date of any of the Guaranteed Obligations shall be
accelerated, or any of the Guaranteed Obligations shall be amended in any
respect, or any right under the Transaction Documents or any other agreement or
instrument referred to herein or therein shall be amended or waived in any
respect or any other guarantee of any of the Guaranteed Obligations or any
security therefor shall be released or exchanged in whole or in part or
otherwise dealt with;

(iv) any Lien or security interest granted to, or in favor of, the Lender as
security for any of the Guaranteed Obligations shall fail to be perfected; or

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

49



--------------------------------------------------------------------------------

(v) the release of any other Guarantor pursuant to Section 10.01(h).

(c) The Guarantors hereby expressly waive diligence, presentment, demand of
payment, protest and all notices whatsoever, and any requirement that the Lender
exhaust any right, power or remedy or proceed against the Borrower under this
Agreement, the Note or any other agreement or instrument referred to herein or
therein, or against any other person under any other guarantee of, or security
for, any of the Guaranteed Obligations. The Guarantors waive any and all notice
of the creation, renewal, extension, waiver, termination or accrual of any of
the Guaranteed Obligations and notice of or proof of reliance by the Lender upon
this Guarantee or acceptance of this Guarantee, and the Guaranteed Obligations,
and any of them, shall conclusively be deemed to have been created, contracted
or incurred in reliance upon this Guarantee, and all dealings between the
Borrower and the Lender shall likewise be conclusively presumed to have been had
or consummated in reliance upon this Guarantee. This Guarantee shall be
construed as a continuing, absolute, irrevocable and unconditional guarantee of
payment without regard to any right of offset with respect to the Guaranteed
Obligations at any time or from time to time held by the Lender, and the
obligations and liabilities of the Guarantors hereunder shall not be conditioned
or contingent upon the pursuit by the Lender or any other Person at any time of
any right or remedy against the Borrower and the Guarantors or against any other
Person which may be or become liable in respect of all or any part of the
Guaranteed Obligations or against any collateral security or guarantee therefor
or right of offset with respect thereto. This Guarantee shall remain in full
force and effect and be binding in accordance with and to the extent of its
terms upon the Guarantors and the successors and assigns thereof, and shall
inure to the benefit of the Lender and its successors and assigns,
notwithstanding that from time to time during the term of this Agreement there
may be no Guaranteed Obligations outstanding.

(d) The obligations of the Guarantors under this Section 10.01 shall be
automatically reinstated if and to the extent that for any reason any payment by
or on behalf of the Borrower or any other Guarantor in respect of the Guaranteed
Obligations is rescinded or must be otherwise restored by any holder of any of
the Guaranteed Obligations, whether as a result of any proceedings in bankruptcy
or reorganization or otherwise.

(e) Each Guarantor hereby agrees that until the payment and satisfaction in full
in cash of all Guaranteed Obligations under this Agreement it shall not enforce
any claim and shall not exercise any right or remedy, direct or indirect,
arising by reason of any performance by it of its guarantee in Section 10.01(a),
whether by subrogation or otherwise, against the Borrower or any other Guarantor
of any of the Guaranteed Obligations or any security for any of the Guaranteed
Obligations.

(f) The guarantee in this Section 10.01 is a continuing guarantee of payment,
and shall apply to all Guaranteed Obligations whenever arising.

(g) In any action or proceeding involving any State corporate, limited
partnership, or limited liability company Law, or any applicable state, federal
or foreign bankruptcy, insolvency, reorganization or other Law affecting the
rights of creditors generally, if the obligations of any Guarantor under
Section 10.01(a) would otherwise be held or determined to be void, voidable,
invalid or unenforceable, or subordinated to the claims of any other creditors,
on account of the amount of its liability under Section 10.01(a), then,
notwithstanding any other provision

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

50



--------------------------------------------------------------------------------

of this Agreement to the contrary, the amount of such liability shall, without
any further action by such Guarantor, any other Guarantor or any other Person,
be automatically limited and reduced to the highest amount (after giving effect
to the right of contribution established in Section 10.01(a)) that is valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding.

(h) If, in compliance with the terms and provisions of the Transaction
Documents, all of the Capital Stock of any Guarantor is sold or otherwise
transferred (a “Transferred Guarantor”) to a Person or Persons, none of which is
the Borrower or a Subsidiary, such Transferred Guarantor shall, upon the
consummation of such sale or transfer, be automatically released from its
obligations under this Agreement (including under Article XII) and its
obligations to pledge and grant any Collateral owned by it pursuant to any
Security Document and the pledge of such Capital Stock to the Lender pursuant to
the Security Agreement shall be automatically released, and, so long as the
Borrower and its Subsidiaries shall have provided the Lender such certifications
or documents as it shall reasonably request, the Lender shall take such actions
as are necessary to effect each release described in this clause (h) in
accordance with the relevant provisions of the Security Agreement, so long as
the Borrower and its Subsidiaries shall have provided the Lender such
certifications or documents as it shall reasonably request in order to
demonstrate compliance with this Agreement.

(i) Each Guarantor hereby agrees that to the extent that a Guarantor shall have
paid more than its proportionate share of any payment made hereunder, such
Guarantor shall be entitled to seek and receive contribution from and against
any other Guarantor hereunder which has not paid its proportionate share of such
payment. Each Guarantor’s right of contribution shall be subject to the terms
and conditions of Section 10.01(e). The provisions of this Section 10.01(i)
shall in no respect limit the obligations and liabilities of any Guarantor to
the Lender, and each Guarantor shall remain liable to the Lender for the full
amount guaranteed by such Guarantor hereunder.

ARTICLE XI

EVENTS OF DEFAULT

SECTION 11.01. Events of Default. If one or more of the following events of
default (each, an “Event of Default”) occurs and is continuing, the Lender shall
be entitled to the remedies set forth in Section 11.02:

(a) Borrower fails to pay any principal of the Loans when the same becomes due
and payable, whether at the Maturity Date or otherwise.

(b) Borrower fails to pay any interest on the Loans or make payment of any other
amounts (including, without limitation, payments of Variable Interest) payable
under this Agreement within [*****] Business Days after the same becomes due and
payable.

(c) Any representation or warranty of Borrower or any of its Subsidiaries in any
Loan Document to which it is party or in any certificate, financial statement or
other document delivered by Borrower or such Subsidiary in connection with this
Agreement proves to have not been true and correct in any material respect at
the time it was made (except that any representation or warranty that is
qualified as to “materiality” or “Material Adverse Effect” shall be true and
correct in all respects).

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

51



--------------------------------------------------------------------------------

(d) Borrower fails to perform or observe any covenant or agreement contained in
Sections 8.01, 8.03, 8.04, 8.09, 8.10, 8.15, 8.16, 8.17 or Article IX of this
Agreement, and continues to fail to perform or observe such covenant or
agreement described in this clause (d) for [*****] Business Days.

(e) Borrower or any of its Subsidiaries party to the Loan Documents fails to
perform or observe any other covenant or agreement contained in this Agreement,
the Notes, the Security Agreement or the other Loan Documents (other than those
referred to in the preceding clauses of this Section 11.01) if (i) such failure
is not remedied on or before the thirtieth day after Notice thereof from the
Lender and (ii) the failure to perform or observe any such covenant or
agreement, individually or in the aggregate, results in a Material Adverse
Effect or could reasonably be expected to have a Material Adverse Effect.

(f) (i) Any Event of Default (as defined in the Convertible Indebtedness
Documents) under the Convertible Indebtedness Documents or (ii) Borrower or any
of its Subsidiaries (A) fails to pay when due (whether by scheduled maturity,
required prepayment, acceleration, demand or otherwise) any Indebtedness (other
than the Obligations hereunder) having an aggregate principal amount in excess
of [*****] and such failure continues for more than [*****] consecutive Business
Days or (B) fails to perform or observe any covenant or agreement to be
performed or observed by it contained in any agreement or in any instrument
evidencing any of its Indebtedness having an aggregate principal amount in
excess of [*****] and, as a result of such failure, any other party to that
agreement or instrument is entitled to exercise the right to accelerate the
maturity of any Indebtedness thereunder and such Indebtedness is accelerated.

(g) Any uninsured judgment, decree or order in excess of [*****] (excluding
amounts subject to indemnification from third parties for which the third party
has acknowledged liability) shall be rendered against Borrower and any of its
Subsidiaries and either (i) enforcement proceedings shall have been commenced
upon such judgment, decree or order or (ii) such judgment, decree or order shall
not have been settled, satisfied, stayed, vacated or discharged within [*****]
days from entry.

(h) A Bankruptcy Event shall occur.

(i) Any of the Loan Documents shall cease to be in full force and or its
validity or enforceability is disaffirmed or challenged in writing by any
Borrower Party.

(j) Borrower and/or any of its Subsidiaries fails to perform or observe any
covenant or agreement contained in any Material Contract or Borrower Party
Documents, as applicable, or any Material Contract shall cease to be in full
force and affect (other than expiration by its terms), and such failure is not
cured or waived within any applicable grace period except where such failure or
cessation could not reasonably be expected to have a Material Adverse Effect.

(k) Either (i) any security interest purported to be created by any Loan
Document (including, without limitation, the Security Agreement) shall cease to
be in full force and

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

52



--------------------------------------------------------------------------------

effect with respect to Collateral with a value in excess of [*****], or shall
cease to give the Lender the rights, powers and privileges purported to be
created and granted under such Loan Document with respect to Collateral with a
value in excess of [*****] (including a perfected first priority security
interest in and Lien on all such Collateral thereunder (except as otherwise
expressly provided in such Loan Document)) in favor of Lender pursuant to such
Loan Document other than as a direct result of any failure of Lender to file the
UCC financing statement contemplated by the Security Agreement (or a
continuation statement with respect thereto prior to the expiration thereof), or
shall be asserted by Borrower and/or any of its Subsidiaries not to be a valid,
perfected, first priority (except as otherwise expressly provided in this
Agreement or such Loan Document) security interest in the Collateral covered
thereby and/or (ii) Borrower and/or any of its Subsidiaries takes any action
which could reasonably be expected to impair Lender’s security interest in any
of the foregoing.

SECTION 11.02. Default Remedies. If any Event of Default shall occur and be
continuing, the Lender may, by Notice to Borrower, (a) exercise all rights and
remedies available to the Lender hereunder and under the Security Agreement,
including enforcement of the security interests created thereby, (b) declare the
Loans, all interest thereon and all other amounts payable hereunder (including,
without limitation, amounts under Section 3.02(c)) and under the applicable
Note(s) by Borrower to be immediately due and payable, whereupon all such
amounts shall become immediately due and payable, all without diligence,
presentment, demand of payment, protest or further notice of any kind, which are
expressly waived by Borrower and (c) declare the obligations of the Lender
hereunder to be terminated, whereupon such obligations shall terminate;
provided, however, that if any event of any kind referred to in Section 11.01(h)
occurs, the obligations of the Lender hereunder shall immediately terminate, all
amounts payable hereunder by Borrower shall become immediately due and payable
and the Lender shall be entitled to exercise rights and remedies under the
Security Agreement without diligence, presentment, demand of payment, protest or
notice of any kind, all of which are hereby expressly waived by Borrower. Each
Notice delivered pursuant to this Section 11.02 shall be effective when sent.

SECTION 11.03. Right of Setoff. If any amount payable hereunder is not paid as
and when due, Borrower irrevocably authorizes the Lender and each Affiliate of
the Lender (i) to proceed, to the fullest extent permitted by applicable Law,
without prior notice, by right of setoff, bankers’ lien, counterclaim or
otherwise, against any assets of Borrower in any currency that may at any time
be in the possession of the Lender or such Affiliate (other than accounts used
for payroll, withholding taxes, trusts and employee benefits), to the full
extent of all amounts payable to the Lender hereunder or (ii) to charge to
Borrower’s or any Guarantor’s account with Lender the full extent of all amounts
payable by Borrower to the Lender hereunder; provided, however, that the Lender
shall notify Borrower and such Guarantor, if any, of the exercise of such right
promptly following such exercise.

SECTION 11.04. Rights Not Exclusive. The rights provided for herein are
cumulative and are not exclusive of any other rights, powers, privileges or
remedies provided by Law.

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

53



--------------------------------------------------------------------------------

ARTICLE XII

INDEMNIFICATION

SECTION 12.01. Other Losses.

(a) Borrower agrees to defend (subject to Indemnitees’ selection of outside
counsel), indemnify, pay and hold harmless, the Lender and its Affiliates and
their respective officers, partners, directors, trustees, employees and agents
(each, an “Indemnitee”), from and against any and all Indemnified Liabilities,
in all cases, whether or not caused by or arising, in whole or in part, out of
the comparative, contributory or sole negligence of such Indemnitee; provided
Borrower shall not have any obligation to any Indemnitee hereunder with respect
to any Indemnified Liabilities to the extent such Indemnified Liabilities arise
from (i) the gross negligence, bad faith or willful misconduct of such
Indemnitee or (ii) a dispute among Indemnitees or (iii) any breach of the
Lender’s obligations under the Loan Documents. To the extent that the
undertakings to defend, indemnify, pay and hold harmless set forth in this
Section 12.01 may be unenforceable in whole or in part because they are
violative of any law or public policy, Borrower shall contribute the maximum
portion that it is permitted to pay and satisfy under applicable law to the
payment and satisfaction of all Indemnified Liabilities incurred by Indemnitees
or any of them.

(b) To the extent permitted by applicable law, no Party shall assert, and each
Party hereby waives, any claim against each other Party and such Party’s
Affiliates, directors, employees, attorneys or agents, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) (whether or not the claim therefor is based on
contract, tort or duty imposed by any applicable legal requirement) arising out
of, in connection with, as a result of, or in any way related to, this Agreement
or any Loan Document or any agreement or instrument contemplated hereby or
thereby or referred to herein or therein, the transactions contemplated hereby
or thereby, the Loans or the use of the proceeds thereof or any act or omission
or event occurring in connection therewith, and each Party hereby waives,
releases and agrees not to sue upon any such claim or any such damages, whether
or not accrued and whether or not known or suspected to exist in its favor.

SECTION 12.02. Assumption of Defense; Settlements. If the Lender is entitled to
indemnification under this Article XII with respect to any action or proceeding
brought by a third party, Borrower shall be entitled to assume the defense of
any such action or proceeding with counsel reasonably satisfactory to the
Lender. Upon assumption by Borrower of the defense of any such action or
proceeding, Lender shall have the right to participate in such action or
proceeding and to retain its own counsel but Borrower shall not be liable for
any legal expenses of such counsel subsequently incurred by the Lender in
connection with the defense thereof unless (a) Borrower has otherwise agreed to
pay such fees and expenses, (b) Borrower shall have failed to employ counsel
reasonably satisfactory to the Lender in a timely manner or (c) the Lender shall
have been advised by counsel that there are actual or potential conflicting
interests between Borrower and the Lender, including situations in which there
are one or more legal defenses available to the Lender that are different from
or additional to those available to Borrower; provided, however, that Borrower
shall not, in connection with any one such action or proceeding or separate but
substantially similar actions or proceedings arising out of the same general
allegations, be liable for the fees and expenses of more than one separate firm
of attorneys at

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

54



--------------------------------------------------------------------------------

any time for the Lender, except to the extent that local counsel, in addition to
its regular counsel, is required in order to effectively defend against such
action or proceeding. Borrower shall not consent to the terms of any compromise
or settlement of any action defended by Borrower in accordance with the
foregoing without the prior written consent of the Lender unless such compromise
or settlement (i) includes an unconditional release of the Lender from all
liability arising out of such action and (ii) does not include a statement as to
or an admission of fault, culpability or a failure to act, by or on behalf of
the Lender. Borrower shall not be required to indemnify the Lender for any
amount paid or payable by the Lender in the settlement of any action, proceeding
or investigation without the written consent of Borrower, which consent shall
not be unreasonably withheld.

ARTICLE XIII

MISCELLANEOUS

SECTION 13.01. Assignments.

(a) Borrower shall not be permitted to assign this Agreement without the prior
written consent of the Lender and any purported assignment in violation of this
Section 13.01 shall be null and void.

(b) Lender may at any time assign all its rights and obligations hereunder in
whole or in part (each an “Assignee”) and shall provide written notice thereof
to Borrower.

(c) In the event there are multiple Lenders, all payments of principal,
interest, fees and any other amounts payable pursuant to the Loan Documents
shall be allocated on a pro rata basis among the Lenders according to their
proportionate interests in the applicable Loans.

(d) Borrower shall, from time to time at the request of the Lender, execute and
deliver any documents that are necessary to give full force and effect to an
assignment permitted hereunder, including new Notes in exchange for the Notes
held by the Lender.

SECTION 13.02. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the Parties and their respective successors and
permitted assigns.

SECTION 13.03. Notices. All notices, consents, approvals, reports, designations,
requests, waivers, elections and other communications (collectively, “Notices”)
authorized or required to be given pursuant to this Agreement shall be given in
writing and either personally delivered to the Party to whom it is given or
delivered by an established delivery service by which receipts are given or
mailed by registered or certified mail, postage prepaid, or sent by electronic
mail with a copy sent on the following Business Day by one of the other methods
of giving notice described herein, addressed to the Party at its address listed
below:

 

  (a) If to the Borrower:

Raptor Pharmaceutical Corp.

5 Hamilton Landing

Suite 160

Novato, CA 94949

Attention: Christopher M. Starr, Ph.D., Chief Executive Officer

E-mail: [*****]

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

55



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

Latham & Watkins LLP

650 Town Center Drive, 20th Floor

Costa Mesa, CA 92626

Attention: Charles Ruck

E-mail: charles.ruck@lw.com

with a copy (which shall not constitute notice) to:

Latham & Watkins LLP

505 Montgomery Street, Suite 2000

San Francisco, CA 94111

Attention: Haim Zaltzman

E-mail: haim.zaltzman@lw.com

 

  (b) If to the Lender:

HealthCare Royalty Partners II, L.P.

300 Atlantic Street, Suite 600

Stamford, CT 06901

Attention: Clarke B. Futch

E-mail: [*****]

with a copy (which shall not constitute notice) to each of:

HealthCare Royalty Partners II, L.P.

300 Atlantic Street, Suite 600

Stamford, CT 06901

Attention: Vice President – Legal

E-mail: [*****]

and

Cahill Gordon & Reindel LLP

80 Pine Street

New York, NY 10005

Attn: Geoffrey E. Liebmann

E-mail: gliebmann@cahill.com

Any Party may change its address for the receipt of Notices at any time by
giving Notice thereof to the other Parties. Except as otherwise provided herein,
any Notice authorized or required to be given by this Agreement shall be
effective when received.

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

56



--------------------------------------------------------------------------------

SECTION 13.04. Entire Agreement. This Agreement and the other Loan Documents
contain the entire agreement between the Parties relating to the subject matter
hereof and supersede all oral statements and prior writings with respect
thereto, including the term sheet between the parties hereto dated November 19,
2012.

SECTION 13.05. Modification. No Loan Document or provision thereof may be
waived, amended or modified except, in the case of this Agreement, by an
agreement or agreements in writing executed by Borrower and the Lender or, in
the case of any other Loan Document, by an agreement or agreements in writing
entered into by the parties thereto with the consent of the Lender.

SECTION 13.06. No Delay; Waivers; etc.. No delay on the part of the Lender in
exercising any power or right hereunder shall operate as a waiver thereof nor
shall any single or partial exercise of any power or right hereunder preclude
other or further exercise thereof or the exercise of any other power or right.
The Lender shall not be deemed to have waived any rights hereunder unless such
waiver shall be in writing and signed by the Lender.

SECTION 13.07. Severability. If any provision of this Agreement shall be held to
be invalid, illegal or unenforceable, then, to the fullest extent permitted by
law, the validity, legality and enforceability of the remaining provisions shall
not in any way be affected or impaired thereby.

SECTION 13.08. Determinations. Each determination or calculation by the Lender
hereunder shall, in the absence of manifest error, be conclusive and binding on
the Parties.

SECTION 13.09. Replacement of Note. Upon the loss, theft, destruction, or
mutilation of any Note and (a) in the case of loss, theft or destruction, upon
receipt by Borrower of indemnity or security reasonably satisfactory to it
(except that if the holder of such Note is the Lender or any other financial
institution of recognized responsibility, the holder’s own agreement of
indemnity shall be deemed to be satisfactory) or (b) in the case of mutilation,
upon surrender to Borrower of any mutilated Note, Borrower shall execute and
deliver in lieu thereof a new Note, dated the Amendment Effective Date.

SECTION 13.10. Governing Law. THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (WITHOUT
GIVING EFFECT TO ANY CONFLICT OF LAWS PRINCIPLES THAT WOULD REQUIRE APPLICATION
OF THE LAWS OF ANOTHER JURISDICTION).

SECTION 13.11. Jurisdiction. Each Party irrevocably submits to the jurisdiction
of the courts of the State of New York and of the United States sitting in the
State of New York, and of the courts of its own corporate domicile with respect
to actions or proceedings brought against it as a defendant, for purposes of all
legal proceedings arising out of or relating to this Agreement or the
transactions contemplated hereby (a “Proceeding”). Each Party irrevocably
waives, to the fullest extent permitted by law, any objection which it may now
or hereafter have to the laying of venue of any Proceeding and any claim that
any Proceeding has been

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

57



--------------------------------------------------------------------------------

brought in an inconvenient forum. Any process or summons for purposes of any
Proceeding may be served on each Party by mailing a copy thereof by registered
mail, or a form of mail substantially equivalent thereto, addressed to it at its
address as provided for Notices hereunder.

SECTION 13.12. Waiver of Jury Trial. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

SECTION 13.13. Waiver of Immunity. To the extent that Borrower has or hereafter
may be entitled to claim or may acquire, for itself or any of its assets, any
immunity from suit, jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, or otherwise) with respect to itself or any of its property, Borrower
hereby irrevocably waives such immunity in respect of its obligations hereunder
and under the Notes to the fullest extent permitted by law.

SECTION 13.14. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.

SECTION 13.15. Limitation on Rights of Others. Except for the Indemnitees
referred to in Section 12.01 or as provided in Section 13.02, no Person other
than a Party shall have any legal or equitable right, remedy or claim under or
in respect of this Agreement.

SECTION 13.16. No Partnership. Nothing in this Agreement or any other Loan
Document shall be read to create any agency, partnership or joint venture of the
Lender (or any of its Affiliates) and Borrower (or any of its Affiliates). Each
Party agrees not to refer to the other as a “partner” or the relationship as a
“partnership” or “joint venture.”

SECTION 13.17. Survival. The obligations of Borrower contained in Sections 4.04,
Article V and Article XII shall survive the repayment of the Loans and the
cancellation of the Notes and the termination of the other obligations of
Borrower hereunder.

SECTION 13.18. Confidentiality.

(a) Except as expressly authorized in this Agreement or the other Loan Documents
or except with the prior written consent of the Disclosing Party, the Receiving
Party hereby agrees that (i) it will use the Confidential Information of the
Disclosing Party solely for the purpose of the transactions contemplated by this
Agreement and the other Loan Documents and exercising its rights and remedies
and performing its obligations hereunder and thereunder; (ii) it will keep
confidential the Confidential Information of the Disclosing Party; and (iii) it
will not furnish or disclose to any Person any Confidential Information of the
Disclosing Party.

(b) Notwithstanding anything to the contrary set forth in this Agreement or any
other Loan Document, the Receiving Party may, without the consent of the
Disclosing Party, but with prior written notice when permissible to the
Disclosing Party, furnish or disclose Confidential Information of the Disclosing
Party to (i) the Receiving Party’s Affiliates and their respective
Representatives, actual or potential financing sources, investors or
co-investors and

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

58



--------------------------------------------------------------------------------

permitted assignees, purchasers, transferees or successors-in-interest under
Section 13.01, in each such case, who need to know such information in order to
provide or evaluate the provision of financing to the Receiving Party or any of
its Affiliates or to assist the Receiving Party in evaluating the transactions
contemplated by this Agreement and the other Loan Documents or in exercising its
rights and remedies and performing its obligations hereunder and thereunder and
who are, prior to such furnishing or disclosure, informed of the confidentiality
and non-use obligations contained in this Section 13.18 and who are bound by
written or professional confidentiality and non-use obligations no less
stringent than those contained in this Section 13.18; and (ii) permitted
assignees, purchasers, transferees or successors-in-interest under
Section 13.01, in each such case, who need to know such information in
connection with such actual or potential assignment, sale or transfer,
including, following any such assignment, sale or transfer, in order to exercise
their rights and remedies and perform their obligations under this Agreement and
the other Loan Documents and who are, prior to such furnishing or disclosure,
informed of the confidentiality and non-use obligations contained in this
Section 13.18 and who are bound by written or professional confidentiality and
non-use obligations no less stringent than those contained in this
Section 13.18.

(c) In the event that the Receiving Party, its Affiliates or any of their
respective Representatives is required by applicable Law, applicable stock
exchange requirements or legal or judicial process (including by deposition,
interrogatory, request for documents, subpoena, civil investigative demand or
similar process) to furnish or disclose any portion of the Confidential
Information of the Disclosing Party, the Receiving Party shall, to the extent
legally permitted, provide the Disclosing Party, as promptly as practicable,
with written notice of the existence of, and terms and circumstances relating
to, such requirement, so that the Disclosing Party may seek, at its expense, a
protective order or other appropriate remedy (and, if the Disclosing Party seeks
such an order, the Receiving Party, such Affiliates or such Representatives, as
the case may be, shall provide, at their expense, such cooperation as such
Disclosing Party shall reasonably require). Subject to the foregoing, the
Receiving Party, such Affiliates or such Representatives, as the case may be,
may disclose that portion (and only that portion) of the Confidential
Information of the Disclosing Party that is legally required to be disclosed;
provided, however, that the Receiving Party, such Affiliates or such
Representatives, as the case may be, shall exercise reasonable efforts (at their
expense) to preserve the confidentiality of the Confidential Information of the
Disclosing Party, including by obtaining reliable assurance that confidential
treatment will be accorded any such Confidential Information disclosed.
Notwithstanding anything to the contrary contained in this Agreement or any of
the other Loan Documents, in the event that the Receiving Party or any of its
Affiliates receives a request from an authorized representative of a U.S. or
foreign tax authority for a copy of this Agreement or any of the other Loan
Documents, the Receiving Party or such Affiliate, as the case may be, may
provide a copy hereof or thereof to such tax authority representative without
advance notice to, or the consent of, the Disclosing Party; provided, however,
that the Receiving Party shall, to the extent legally permitted, provide the
Disclosing Party with written notice of such disclosure as soon as practicable.

(d) Notwithstanding anything to the contrary contained in this Agreement or any
of the other Loan Documents, the Receiving Party may disclose the Confidential
Information of the Disclosing Party, including this Agreement, the other Loan
Documents and the terms and conditions hereof and thereof, to the extent
necessary in connection with the enforcement of its rights and remedies
hereunder or thereunder or as required to perfect the Receiving Party’s rights
hereunder or thereunder.

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

59



--------------------------------------------------------------------------------

(e) Neither Party shall, and each Party shall cause its Affiliates not to,
without the prior written consent of the other Party (which consent shall not be
unreasonably withheld or delayed), issue any press release or make any other
public disclosure with respect to the transactions contemplated by this
Agreement or any other Transaction Document, except if and to the extent that
any such release or disclosure is required by applicable Law, by the rules and
regulations of any applicable stock exchange or by any Governmental Authority of
competent jurisdiction, in which case, the Party proposing (or whose Affiliate
proposes) to issue such press release or make such public disclosure shall use
commercially reasonable efforts to consult in good faith with the other Party
regarding the form and content thereof before issuing such press release or
making such public announcement.

(f) Except with respect to the Lender’s internal communications or private
communications with its Representatives, the Lender shall not, and shall cause
its Representatives, its Affiliates and its Affiliates’ Representatives not to
make use of the name, nickname, trademark, logo, service mark, trade dress or
other name, term, mark or symbol identifying or associated with the Borrower
without the Borrower’s prior written consent to the specific use in question,
provided that the consent of the Borrower shall not be required with respect to
publication of the Borrower’s name and logos in the Lender’s promotional
materials, including without limitation the websites for the Lender and its
Affiliates consistent with its use of other similarly situated Third Parties’
names and logos.

SECTION 13.19. Patriot Act Notification. Lender hereby notifies Borrower that,
consistent with the USA Patriot Act, Public Law No. 107-56 (the “Patriot Act”),
regulations promulgated thereunder and under other applicable Law, the Lender’s
procedures and customer due diligence standards require it to obtain, verify and
record information that identifies Borrower, including among other things name,
address, information regarding persons with authority or control over Borrower,
and other information regarding Borrower, its operations and transactions with
the Lender. Borrower agrees to provide such information and take such actions as
are reasonably requested by the Lender in order to assist the Lender in
maintaining compliance with its procedures, the Patriot Act and any other
applicable Laws.

SECTION 13.20. Amendment and Restatement.

(a) The Borrower Parties and the Lenders hereby agree that upon the
effectiveness of this Agreement, the terms and provisions of the Original Credit
Agreement shall be and hereby are amended and restated in their entirety by the
terms and conditions of this Agreement and the terms and provisions of the
Original Credit Agreement, except as otherwise provided in this Credit Agreement
(including, without limitation, clause (b) of this Section 13.20), shall be
superseded by this Credit Agreement.

(b) Notwithstanding the amendment and restatement of the Original Credit
Agreement by this Credit Agreement, the Borrower Parties shall be liable in
accordance with the terms and subject to the limitations set forth in the
Original Credit Agreement to each Indemnitee with respect to agreements on their
part under the Original Credit Agreement to indemnify and

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

60



--------------------------------------------------------------------------------

hold harmless such Indemnified Person from and against all claims, demands,
liabilities, damages, losses, costs, charges and expenses to which the Lenders
may be subject arising in connection with the Original Credit Agreement up to
the Amendment Effective Date and the Borrower Parties shall be liable for any
breach under the Original Credit Agreement of any representation or warranty
contained therein up to the Amendment Effective Date. This Agreement is given as
a substitution of, and not as a payment of, the obligations of the Borrower
Parties under the Original Credit Agreement and is not intended to constitute a
novation of the Original Credit Agreement.

(c) By execution of this Credit Agreement all parties hereto agree that (i) each
of the Security Agreement and the other Loan Documents are hereby amended such
that all references to the Original Credit Agreement and the Loans and
Commitments thereunder shall be deemed to refer to this Credit Agreement and the
continuation of the Loans hereunder, (ii) all obligations under the Security
Agreement and Article X hereof are reaffirmed and remain in full force and
effect on a continuous basis after giving effect to this Agreement, subject to
any applicable limitations and conditions set forth therein and (iii) all
security interests and liens granted under the Security Agreement and other Loan
Documents are reaffirmed and shall continue and secure the Obligations hereunder
and the obligations of the Guarantors under the Article X hereof after giving
effect to this Agreement subject to any applicable limitations and conditions
set forth therein. After giving effect to this Agreement and the transactions
contemplated hereby, neither the modification of the Original Credit Agreement
effected pursuant to this amendment and restatement nor the execution, delivery,
performance or effectiveness of this Agreement (i) impairs the validity,
effectiveness or priority of the Liens granted pursuant to the Security
Agreement or any other Loan Document, and such Liens continue unimpaired with
the same priority to secure repayment of all Obligations, whether heretofore or
hereafter incurred; or (ii) requires that any new filings be made or other
action taken to perfect or to maintain the perfection of such Liens.

[The remainder of this page is intentionally left blank.]

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

61



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the day
and year first above written.

 

RAPTOR PHARMACEUTICAL CORP.,

as Borrower

By:  

 /s/ Georgia Erbez

  Name: Georgia Erbez   Title: Chief Financial Officer

RAPTOR PHARMACEUTICALS INC.,

as Guarantor

By:  

 /s/ Georgia Erbez

  Name: Georgia Erbez   Title: Chief Financial Officer

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

62



--------------------------------------------------------------------------------

HEALTHCARE ROYALTY PARTNERS

    II, L.P., as Lender

By:   HealthCare Royalty GP II, LLC,   its General Partner By:  

 /s/ Clarke B. Futch

  Name: Clarke B. Futch   Title: Founding Managing Director

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

63



--------------------------------------------------------------------------------

DISCLOSURE LETTER

This Disclosure Letter is delivered pursuant to the Amended and Restated Loan
Agreement, dated as of July 1, 2014 (the “Agreement”), by and among Healthcare
Royalty Partners II, L.P., a Delaware limited partnership (“Lender”), Raptor
Pharmaceutical Corp., a Delaware corporation (“Borrower”), and the Guarantors
from time to time party hereto (the “Guarantors”), and constitutes the
“Disclosure Letter” as referenced in the Agreement. Any capitalized term used
but not defined in this Disclosure Letter shall have the same meaning assigned
to such term in the Agreement.

Certain agreements and other matters are listed in this Disclosure Letter for
informational purposes only, notwithstanding the fact that, because they do not
rise above applicable materiality thresholds or otherwise, they are not required
to be listed herein by the terms of the Agreement. In no event shall the listing
of such agreements or other matters in this Disclosure Letter be deemed or
interpreted to broaden or otherwise amplify the Borrower’s representations and
warranties, covenants or agreements contained in the Agreement, and nothing in
this Disclosure Letter shall influence the construction or interpretation of any
of the representations and warranties contained in the Agreement. The headings
contained in this Disclosure Letter are for convenience of reference only and
shall not be deemed to modify or influence the interpretation of the information
contained in this Disclosure Letter or the Agreement. Furthermore, the
disclosure of a particular item of information in this Disclosure Letter shall
not be taken as an admission by the Borrower that such disclosure is required to
be made under the terms of any of such representations and warranties.

Any summary or description of any law, regulation, contract, plan, document or
other disclosure item contained in this Disclosure Letter, including any term or
provision of the Agreement, is for convenience only and does not purport to be a
complete statement of the material terms of such law, regulation, contract,
plan, document or other disclosure item, and any such summary or description is
qualified in its entirety by the actual language, terms and provisions of such
law, regulation, contract, plan, document or other disclosure item.

This Disclosure Letter is generally arranged in sections and subsections
generally corresponding to the numbered sections and subsections contained in
the Agreement. Any numbering or references herein to Sections of the Agreement
are for convenience only and do not in any way limit, and shall not be regarded
as limiting, the disclosure concerning such numbered or referred to Sections.
The disclosure in any section or subsection of this Disclosure Letter shall
qualify (a) the corresponding section or subsection of the Agreement and
(b) other sections or subsections of the Agreement where cross-referenced. Any
reference to one Section of this Disclosure Letter in any other Section of this
Disclosure Letter shall be deemed to incorporate such other Section into the
first Section in its entirety.

This Disclosure Letter may only be amended, supplemented, or otherwise modified
from time to time in accordance with and to the extent permitted by the terms of
the Agreement.

[Remainder of page intentionally left blank.]

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

1



--------------------------------------------------------------------------------

Schedule 7.01(b)

Jurisdiction

 

Entity    Jurisdiction of Formation

Raptor Pharmaceutical Corp.

Raptor Pharmaceuticals Inc.1

Raptor European Products, LLC

Raptor Pharmaceuticals Europe B.V.

RPTP European Holdings C.V.

Raptor Pharmaceuticals France SAS

Raptor Pharmaceuticals Germany GmbH

  

Delaware

Delaware

Delaware

Netherlands

Netherlands 2

France

Germany

Entity    Qualified to do Business Raptor Pharmaceuticals Inc.    California

 

1  On December 28, 2012, the board of directors of the Borrower approved the
merger of Raptor Discoveries Inc. with and into Raptor Therapeutics Inc., with
Raptor Therapeutics Inc. (renamed Raptor Pharmaceuticals Inc.) as the surviving
entity

2  A non-domiciled entity

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

2



--------------------------------------------------------------------------------

Schedule 7.07

[*****]

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

3



--------------------------------------------------------------------------------

Schedule 7.12

Subsidiaries

Raptor Pharmaceuticals Inc.3

Raptor European Products, LLC

Raptor Pharmaceuticals Europe B.V.

RPTP European Holdings C.V.

Raptor Pharmaceuticals France SAS

Raptor Pharmaceuticals Germany GmbH

 

3  On December 28, 2012, the board of directors of the Borrower approved the
merger of Raptor Discoveries Inc. with and into Raptor Therapeutics Inc., with
Raptor Therapeutics Inc. (renamed Raptor Pharmaceuticals Inc.) as the surviving
entity.

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

4



--------------------------------------------------------------------------------

Schedule 7.13

Place of Business

5 Hamilton Landing, Suite 160, Novato, CA 94949

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

5



--------------------------------------------------------------------------------

Schedule 7.21

Real Property

(i) None.

(ii)

 

Lessee   

Common Name and Address

  

Landlord / Owner

  

Purpose/Use

Raptor Pharmaceutical Corp.    7 Hamilton Landing, Suite 100, Novato, CA 94949
   Hamilton Marin, LLC    General office use Raptor Pharmaceutical Corp.    5
Hamilton Landing, Suite 160, Novato, CA 94949    Hamilton Marin, LLC    Office
and laboratory office
space Raptor Pharmaceuticals Europe B.V.    Telestone 8 – Teleport Naritaweg 165
1043 BW, Amsterdam, The Netherlands    Citco Nederland B.V.    General office
use Raptor Pharmaceuticals France SAS    13, rue Camille Desmoulins, Issy Les
Moulineaux, 92441 Cedex, France    Regus    General office use Raptor
Pharmaceuticals Germany GmbH   

FBC Frankfurter Buro Center, Mainzer LandstraBe

46, 60325 Frankfurt am Main, Germany

   Asenzio    General office use

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

6



--------------------------------------------------------------------------------

Schedule 7.23(a)(i)

[*****]

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.Confidential treatment
has been requested with respect to the omitted portions. Pursuant to the
confidential treatment request, ten pages of Schedule 7.23(a)(i) have been
omitted.

 

7



--------------------------------------------------------------------------------

Schedule 7.23(a)(ii)

[*****]

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.Confidential treatment
has been requested with respect to the omitted portions. Pursuant to the
confidential treatment request, ten pages of Schedule 7.23(a)(ii) have been
omitted.

 

8



--------------------------------------------------------------------------------

Schedule 7.23(a)(iii)

Non-Exclusively Licensed Patents

None.

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

9



--------------------------------------------------------------------------------

Schedule 7.23(b)

[*****]

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.Confidential treatment
has been requested with respect to the omitted portions. Pursuant to the
confidential treatment request, three pages of Schedule 7.23(b) have been
omitted.

 

10



--------------------------------------------------------------------------------

Schedule 7.23(c)

Disputes Relating to Exclusively Licensed Patents

None.

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

11



--------------------------------------------------------------------------------

Schedule 7.23(g)

[*****]

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

12



--------------------------------------------------------------------------------

Schedule 7.23(h)

[*****]

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

13



--------------------------------------------------------------------------------

Schedule 7.23(j)

Terminated Patents

None.

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

14



--------------------------------------------------------------------------------

Schedule 7.23(o)

[*****]

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

15



--------------------------------------------------------------------------------

Schedule 7.23(t)

[*****]

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.Confidential treatment
has been requested with respect to the omitted portions. Pursuant to the
confidential treatment request, two pages of Schedule 7.23(t) have been omitted.

 

16



--------------------------------------------------------------------------------

Schedule 7.24(j)

[*****]

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

17



--------------------------------------------------------------------------------

Schedule 7.25

[*****]

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.Confidential treatment
has been requested with respect to the omitted portions. Pursuant to the
confidential treatment request, six pages of Schedule 7.25 have been omitted.

 

18



--------------------------------------------------------------------------------

Schedule 7.26

[*****]

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

19



--------------------------------------------------------------------------------

Schedule 7.27

[*****]

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

20



--------------------------------------------------------------------------------

Schedule 9.03(b)

[*****]

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

21



--------------------------------------------------------------------------------

Schedule 9.05(c)

[*****]

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

22



--------------------------------------------------------------------------------

Exhibit A

Quarterly Report Format

Quarterly Report

Included Product Payments

     Net Revenues
with respect
to Included
Products1                

RP103

        

Borrower and Subsidiaries

        

Distributors

        

Others

        

Other Included Products:

        

Adjustments to Prior Period

           

 

 

       

Total

           

 

 

       

Variable Interest

        

8%

     X       $         = $     

2%

     X       $         = $     

Total Variable Interest:

         = $     

 

1  [*****]

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

A-1



--------------------------------------------------------------------------------

Exhibit B

Form of Security Agreement

SECURITY AGREEMENT

[See attached.]

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

B-1



--------------------------------------------------------------------------------

 

 

SECURITY AGREEMENT

By

RAPTOR PHARMACEUTICAL CORP.,

as Borrower

and

THE GUARANTORS PARTY HERETO

and HEALTHCARE ROYALTY PARTNERS II, L.P.,

as Secured Party

 

 

Dated as of December 20, 2012

 

 

 

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

B-2



--------------------------------------------------------------------------------

TABE OF CONTENTS

 

          Page   ARTICLE I    DEFINITIONS AND INTERPRETATION  

SECTION 1.1.

   Definitions      B-6  

SECTION 1.2.

   Interpretation      B-12  

SECTION 1.3.

   Resolution of Drafting Ambiguities      B-12   ARTICLE II    GRANT OF
SECURITY AND SECURED OBLIGATIONS  

SECTION 2.1.

   Grant of Security Interest      B-13  

SECTION 2.2.

   Filings      B-13   ARTICLE III    PERFECTION; SUPPLEMENTS; FURTHER
ASSURANCES;    USE OF PLEDGED COLLATERAL  

SECTION 3.1.

   Delivery of Certificated Securities Collateral      B-14  

SECTION 3.2.

   Perfection of Uncertificated Securities Collateral      B-15  

SECTION 3.3.

   Financing Statements and Other Filings; Maintenance of Perfected Security
Interest      B-15  

SECTION 3.4.

   Other Actions      B-15  

SECTION 3.5.

   Joinder of Additional Guarantors      B-18  

SECTION 3.6.

   Supplements; Further Assurances      B-18   ARTICLE IV    REPRESENTATIONS,
WARRANTIES AND COVENANTS  

SECTION 4.1.

   Title      B-19  

SECTION 4.2.

   Validity of Security Interest      B-19  

SECTION 4.3.

   Defense of Claims; Transferability of Pledged Collateral      B-19  

SECTION 4.4.

   Other Financing Statements      B-19  

SECTION 4.5.

   Location of Inventory and Equipment      B-20  

SECTION 4.6.

   Due Authorization and Issuance      B-20  

SECTION 4.7.

   Consents, etc.      B-20  

SECTION 4.8.

   Pledged Collateral      B-20  

SECTION 4.9.

   Insurance      B-20   ARTICLE V    CERTAIN PROVISIONS CONCERNING SECURITIES
COLLATERAL  

SECTION 5.1.

   Pledge of Additional Securities Collateral      B-20  

SECTION 5.2.

   Voting Rights; Distributions; etc.      B-21  

SECTION 5.3.

   Defaults, etc.      B-22  

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

B-3



--------------------------------------------------------------------------------

SECTION 5.4.

   Certain Agreements of Pledgors As Issuers and Holders of Capital Stock     
B-22      ARTICLE VI   

CERTAIN PROVISIONS CONCERNING INTELLECTUAL PROPERTY COLLATERAL

  

SECTION 6.1.

   Grant of Intellectual Property License      B-22  

SECTION 6.2.

   After Acquired Property      B-23  

SECTION 6.3.

   Litigation      B-23      ARTICLE VII       CERTAIN PROVISIONS CONCERNING
RECEIVABLES   

SECTION 7.1.

   Maintenance of Records      B-23  

SECTION 7.2.

   Legend      B-24  

SECTION 7.3.

   Modification of Terms, etc      B-24  

SECTION 7.4.

   Collection      B-24      ARTICLE VIII       TRANSFERS   

SECTION 8.1.

   Transfers of Pledged Collateral      B-24      ARTICLE IX       REMEDIES   

SECTION 9.1.

   Remedies      B-25  

SECTION 9.2.

   Notice of Sale      B-26  

SECTION 9.3.

   Waiver of Notice and Claims      B-26  

SECTION 9.4.

   Certain Sales of Pledged Collateral      B-27  

SECTION 9.5.

   No Waiver; Cumulative Remedies      B-27  

SECTION 9.6.

   Certain Additional Actions Regarding Intellectual Property      B-28     
ARTICLE X       APPLICATION OF PROCEEDS   

SECTION 10.1.

   Application of Proceeds      B-28      ARTICLE XI       MISCELLANEOUS   

SECTION 11.1.

   Concerning Secured Party      B-28  

SECTION 11.2.

   Secured Party May Perform; Secured Party Appointed Attorney-in-Fact      B-28
 

SECTION 11.3.

   Continuing Security Interest; Assignment      B-29  

SECTION 11.4.

   Termination; Release      B-29  

SECTION 11.5.

   Modification in Writing      B-30  

SECTION 11.6.

   Notices      B-30  

SECTION 11.7.

   Governing Law, Consent to Jurisdiction and Service of Process; Waiver of Jury
Trial      B-30   

SECTION 11.8.

   Severability of Provisions      B-30  

SECTION 11.9.

   Execution in Counterparts      B-30  

SECTION 11.10.

   Business Days      B-30  

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

B-4



--------------------------------------------------------------------------------

SECTION 11.11.

   No Credit for Payment of Taxes or Imposition      B-30  

SECTION 11.12.

   No Claims Against Secured Party      B-31  

SECTION 11.13.

   No Release      B-31  

SECTION 11.14.

   Right of Setoff      B-31  

SECTION 11.15.

   Obligations Absolute      B-31  

SIGNATURES

     

SCHEDULE 1

   Bailee Locations   

EXHIBIT 1

   Form of Issuer’s Acknowledgment   

EXHIBIT 2

   Form of Securities Pledge Amendment   

EXHIBIT 3

   Form of Joinder Agreement   

EXHIBIT 4

   Form of Copyright Security Agreement   

EXHIBIT 5

   Form of Patent Security Agreement   

EXHIBIT 6

   Form of Trademark Security Agreement   

EXHIBIT 7

   Form of Bailee Letter   

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

B-5



--------------------------------------------------------------------------------

SECURITY AGREEMENT

This SECURITY AGREEMENT dated as of December 20, 2012 (as amended, amended and
restated, supplemented or otherwise modified from time to time in accordance
with the provisions hereof, this “Agreement”) made by RAPTOR PHARMACEUTICAL
CORP., a Delaware corporation (the “Borrower”), and the Guarantors from to time
to time party hereto (the “Guarantors”), as pledgors, assignors and debtors (the
Borrower, together with the Guarantors, in such capacities and together with any
successors in such capacities, the “Pledgors,” and each, a “Pledgor”), in favor
of HEALTHCARE ROYALTY PARTNERS II, L.P., a Delaware limited partnership, as
pledgee, assignee and secured party (in such capacities and together with any
successors in such capacities, the “Secured Party”).

R E C I T A L S :

A. The Borrower and the Secured Party, in connection with the execution and
delivery of this Agreement, entered into that certain loan agreement, dated as
of December 20, 2012 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Loan Agreement”).

B. Each Guarantor that is or becomes party to the Loan Agreement will, pursuant
to the Loan Agreement, unconditionally guarantee the Secured Obligations.

C. The Borrower and each Guarantor will receive substantial benefits from the
execution, delivery and performance of the obligations under the Loan Agreement
and each is, therefore, willing to enter into this Agreement.

D. This Agreement is given by each Pledgor in favor of the Secured Party to
secure the payment and performance of all of the Secured Obligations.

E. It is a condition to the obligations of the Secured Party to make the Loans
under the Loan Agreement that each Pledgor execute and deliver the applicable
Loan Documents, including this Agreement.

A G R E E M E N T :

NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Pledgor and the Secured Party hereby agree as follows:

ARTICLE I

DEFINITIONS AND INTERPRETATION

SECTION 1.1 Definitions.

(a) Unless otherwise defined herein or in the Loan Agreement, capitalized terms
used herein that are defined in the UCC shall have the meanings assigned to them
in the UCC; provided that in any event, the following terms shall have the
meanings assigned to them in the UCC:

“Accounts”; “Bank”; “Chattel Paper”; “Commercial Tort Claim”; “Commodity
Account”; “Commodity Contract”; “Commodity Intermediary”; “Documents”;
“Electronic Chattel Paper”; “Entitlement Order”; “Equipment”; “Financial Asset”;
“Fixtures”; “Goods,” “Inventory”; “Letter-of-Credit

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

B-6



--------------------------------------------------------------------------------

Rights”; “Letters of Credit”; “Money”; “Payment Intangibles”; “Proceeds”; “
Records”; “Securities Account”; “Securities Intermediary”; “Security
Entitlement”; “Supporting Obligations”; and “Tangible Chattel Paper.”

(b) Terms used but not otherwise defined herein that are defined in the Loan
Agreement shall have the meanings given to them in the Loan Agreement.
Section 1.02 of the Loan Agreement shall apply herein mutatis mutandis.

(c) The following terms shall have the following meanings:

“Account Debtor” shall mean each person who is obligated on a Receivable or
Supporting Obligation related thereto.

“Agreement” shall have the meaning assigned to such term in the Preamble hereof.

“Bailee Letter” shall be an agreement in form substantially similar to Exhibit 7
hereto.

“Borrower” shall have the meaning assigned to such term in the Preamble hereof.

“Collateral Support” shall mean all property (real or personal) collaterally
assigned, hypothecated or otherwise securing any Pledged Collateral and shall
include any security agreement or other agreement granting a lien or security
interest in such real or personal property.

“Commodity Account Control Agreement” shall mean a control agreement in a form
that is reasonably satisfactory to the Secured Party establishing the Secured
Party’s Control with respect to any Commodity Account.

“Contracts” shall mean, collectively, with respect to each Pledgor, all sale,
service, performance, equipment or property lease contracts, agreements and
grants and all other contracts, agreements or grants (in each case, whether
written or oral, or third party or intercompany), between such Pledgor and any
third party, and all assignments, amendments, restatements, supplements,
extensions, renewals, replacements or modifications thereof.

“Control” shall mean (i) in the case of each Deposit Account, “control,” as such
term is defined in Section 9-104 of the UCC, (ii) in the case of any Security
Entitlement, “control,” as such term is defined in Section 8-106 of the UCC, and
(iii) in the case of any Commodity Contract, “control,” as such term is defined
in Section 9-106 of the UCC.

“Control Agreements” shall mean, collectively, the Deposit Account Control
Agreement, the Securities Account Control Agreement and the Commodity Account
Control Agreement.

“Copyright Security Agreement” shall mean an agreement substantially in the form
of Exhibit 4 hereto.

“Copyrights” shall mean, collectively, with respect to each Pledgor, all
copyrights (whether statutory or common law, whether established or registered
in the United States or any other country or any political subdivision thereof,
whether registered or unregistered and whether published or unpublished) and all
copyright registrations and applications made by such Pledgor, in each case,
whether now owned or hereafter created or acquired by or assigned to such
Pledgor, together with any and all (i) rights and privileges arising under
applicable law with respect to such Pledgor’s use of such copyrights,
(ii) reissues, renewals, continuations and extensions thereof and amendments
thereto, (iii) income, fees, royalties,

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

B-7



--------------------------------------------------------------------------------

damages, claims and payments now or hereafter due and/or payable with respect
thereto, including damages and payments for past, present or future
infringements thereof, (iv) rights corresponding thereto throughout the world
and (v) rights to sue for past, present or future infringements thereof.

“Deposit Accounts” shall mean, collectively, with respect to each Pledgor,
(i) all “deposit accounts” as such term is defined in the UCC and all accounts
and sub-accounts relating to any of the foregoing accounts and (ii) all cash,
funds, checks, notes and instruments from time to time on deposit in any of the
accounts or sub-accounts described in clause (i) of this definition.

“Distributions” shall mean, collectively, with respect to each Pledgor, all
dividends, cash, options, warrants, rights, instruments, distributions, returns
of capital or principal, income, interest, profits and other property, interests
(debt or equity) or proceeds, including as a result of a split, revision,
reclassification or other like change of the Pledged Securities, from time to
time received, receivable or otherwise distributed to such Pledgor in respect of
or in exchange for any or all of the Pledged Securities or Intercompany Notes.

“Excluded Account” shall mean (w) any Deposit Account, Securities Account or
Commodity Account, the average daily balance of which in the aggregate, together
with the average daily balance of all such other Deposit Accounts, Securities
Accounts and Commodity Accounts excluded pursuant to clause (w) of this
definition shall not exceed [*****], (x) any account used solely for the purpose
of payroll, employee benefits, security deposit, withholding tax or other
similar trust or fiduciary accounts, (y) any Deposit Account used exclusively in
connection with pledges or deposits permitted under Section 9.03(e) of the Loan
Agreement and (z) any Deposit Accounts used exclusively in connection with
pledges and deposits under that certain WellsOne Commercial Card Express
Agreement, dated as of December 21, 2010, by and between Raptor Therapeutics
Inc. and Wells Fargo Bank, N.A., as amended as of December 8, 2011 and such
Deposit Accounts; provided that the aggregate average daily balance of all
Deposit Accounts excluded pursuant to this clause (z) shall not exceed [*****]
at any time.

“Excluded Property” shall mean

(a) any permit or license issued by a Governmental Authority to any Pledgor or
any agreement to which any Pledgor is a party, in each case, only to the extent
and for so long as the terms of such permit, license or agreement or any
requirement of Law applicable thereto, validly prohibit the creation by such
Pledgor of a security interest in such permit, license or agreement in favor of
the Secured Party (after giving effect to Sections 9-406(d), 9-407(a), 9-408(a)
or 9-409 of the UCC (or any successor provision or provisions) or any other
applicable Law (including applicable bankruptcy laws) or principles of equity);

(b) assets owned by any Pledgor on the date hereof or hereafter acquired and any
proceeds thereof that are subject to a Lien permitted by Section 9.03(b), (c) or
(p) (solely as it relates to Indebtedness secured by any Lien permitted by
clauses (b) and (c) of Section 9.03 of the Loan Agreement) of the Loan Agreement
to the extent and for so long as the contract or other agreement in which such
Lien is granted (or the documentation providing for such purchase money or
capital lease obligation) validly prohibits the creation of any other Lien on
such assets and proceeds;

(c) any intent-to-use trademark application to the extent and for so long as
creation by a Pledgor of a security interest therein would result in the loss by
such Pledgor of any material rights therein;

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

B-8



--------------------------------------------------------------------------------

(d) any voting Capital Stock of a first-tier Foreign Subsidiary in excess of 65%
of the Voting Stock of such Subsidiary;

(e) any Excluded Accounts described in clauses (x), (y) and (z) of the
definition of Excluded Accounts;

(f) any lease, license, contract or agreement to which any Pledgor is a party or
any of its rights or interests thereunder if and only for so long as the grant
of a security interest or Lien hereunder shall constitute or result in a breach,
termination or default under any such lease, license, contract or agreement
(other than to the extent that any such term would be rendered ineffective
pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC of any relevant
jurisdiction or any other applicable law or principles of equity);

(g) any property of a person existing at the time such person is acquired or
merged with or into or consolidated with any Pledgor that is subject to a Lien
permitted by Section 9.03(d) of the Loan Agreement to the extent and for so long
as the contract or other agreement in which such Lien is granted validly
prohibits the creation of any other Lien on such property; and

(h) any assets of a Foreign Subsidiary;

provided, however, that Excluded Property shall not include any Proceeds,
substitutions or replacements of any Excluded Property referred to in clause
(a), (b), (c) or (g) (unless such Proceeds, substitutions or replacements would
constitute Excluded Property referred to in clauses (a), (b), (c) or (g)).

“Foreign Subsidiary” shall mean any Subsidiary that (i) is not organized under
the laws of United States of America, any state thereof or the District of
Columbia, the Capital Stock of which is owned directly or indirectly by any Loan
Party or (ii) is not described in the foregoing clause (i) and that (A) has no
material assets other than the Capital Stock of one or more “controlled foreign
corporation” under Section 957 of the Code (“CFC”) or (B) is held directly or
indirectly by a CFC.

“General Intangibles” shall mean, collectively, with respect to each Pledgor,
all “general intangibles,” as such term is defined in the UCC, of such Pledgor
and, in any event, shall include (i) all of such Pledgor’s rights, title and
interest in, to and under all Contracts and insurance policies (including all
rights and remedies relating to monetary damages, including indemnification
rights and remedies, and claims for damages or other relief pursuant to or in
respect of any Contract), (ii) all know-how and warranties relating to any of
the Pledged Collateral or property mortgaged pursuant to Section 8.14(c) of the
Loan Agreement, (iii) any and all other rights, claims, choses-in-action and
causes of action of such Pledgor against any other person and the benefits of
any and all collateral or other security given by any other person in connection
therewith, (iv) all guarantees, endorsements and indemnifications on, or of, any
of the Pledged Collateral or property mortgaged pursuant to Section 8.14(c) of
the Loan Agreement, (v) all lists, books, records, correspondence, ledgers,
printouts, files (whether in printed form or stored electronically), tapes and
other papers or materials containing information relating to any of the Pledged
Collateral or property mortgaged pursuant to Section 8.14(c) of the Loan
Agreement, including all customer or tenant lists, identification of suppliers,
data, plans, blueprints, specifications, designs, drawings, appraisals, recorded
knowledge, surveys, studies, engineering reports, test reports, manuals,
standards, processing standards, performance standards, catalogs, research data,
computer and automatic machinery software and programs and the like, field
repair data, accounting information pertaining to such Pledgor’s operations or
any of the Pledged Collateral or property mortgaged pursuant to Section 8.14(c)
of the Loan Agreement and all media in which or on which any of the information
or knowledge or data or records may be recorded or stored and all computer
programs used for the compilation or printout of such information, knowledge,
records or data, (vi) all licenses, consents, permits, variances,
certifications, authorzations

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

B-9



--------------------------------------------------------------------------------

and approvals, however characterized, now or hereafter acquired or held by such
Pledgor, including Regulatory Approvals, building permits, certificates of
occupancy, environmental certificates, industrial permits or licenses and
certificates of operation and (vii) all rights to reserves, deferred payments,
deposits, refunds, indemnification of claims and claims for tax or other refunds
against any Governmental Authority.

“Goodwill” shall mean, collectively, with respect to each Pledgor, the goodwill
connected with such Pledgor’s business including all goodwill connected with
(i) the use of and symbolized by any Trademark or Intellectual Property License
with respect to any Trademark in which such Pledgor has any interest, (ii) all
know-how, trade secrets, customer and supplier lists, proprietary information,
inventions, methods, procedures, formulae, descriptions, compositions, technical
data, drawings, specifications, name plates, catalogs, confidential information
and the right to limit the use or disclosure thereof by any person, pricing and
cost information, business and marketing plans and proposals, consulting
agreements, engineering contracts and such other assets which relate to such
goodwill and (iii) all product lines of such Pledgor’s business.

“Guarantors” shall have the meaning assigned to such term in the Preamble
hereof.

“Instruments” shall mean, collectively, with respect to each Pledgor, all
“instruments,” as such term is defined in Article 9, rather than Article 3, of
the UCC, and shall include all promissory notes, drafts, bills of exchange or
acceptances.

“Intellectual Property Collateral” shall mean, collectively, the Patents,
Trademarks, Copyrights, Intellectual Property Licenses and Goodwill.

“Intellectual Property Licenses” shall mean, collectively, with respect to each
Pledgor, all license and distribution agreements with, and covenants not to sue,
any other party with respect to any Patent, Trademark or Copyright or any other
patent, trademark or copyright, whether such Pledgor is a licensor or licensee,
distributor or distributee under any such license or distribution agreement,
together with any and all (i) renewals, extensions, supplements and
continuations thereof, (ii) income, fees, royalties, damages, claims and
payments now and hereafter due and/or payable thereunder and with respect
thereto including damages and payments for past, present or future infringements
or violations thereof, (iii) to the extent held by such Pledgor, rights to sue
for past, present and future infringements or violations thereof and (iv) other
rights to use, exploit or practice any or all of the Patents, Trademarks or
Copyrights or any other patent, trademark or copyright.

“Intercompany Notes” shall mean, with respect to each Pledgor, all intercompany
notes described in Schedule 10 to the Perfection Certificate and intercompany
notes hereafter acquired by such Pledgor and all certificates, instruments or
agreements evidencing such intercompany notes, and all assignments, amendments,
restatements, supplements, extensions, renewals, replacements or modifications
thereof to the extent permitted pursuant to the terms hereof.

“Investment Property” shall mean a security, whether certificated or
uncertificated, Security Entitlement, Securities Account, Commodity Contract or
Commodity Account, excluding, however, the Securities Collateral.

“Joinder Agreement” shall mean an agreement substantially in the form of Exhibit
3 hereto.

“Loan Agreement” shall have the meaning assigned to such term in Recital A
hereof.

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

B-10



--------------------------------------------------------------------------------

“Organizational Document” shall mean, with respect to any person, (i) in the
case of any corporation, the certificate of incorporation and by-laws (or
similar documents) of such person, (ii) in the case of any limited liability
company, the certificate of formation and operating agreement (or similar
documents) of such person, (iii) in the case of any limited partnership, the
certificate of formation and limited partnership agreement (or similar
documents) of such person, (iv) in the case of any general partnership, the
partnership agreement (or similar document) of such person and (v) in any other
case, the functional equivalent of the foregoing.

“Patent Security Agreement” shall mean an agreement substantially in the form of
Exhibit 5 hereto.

“Patents” shall mean, collectively, with respect to each Pledgor, all patents
issued or assigned to, and all patent applications and registrations made by,
such Pledgor (whether established or registered or recorded in the United States
or any other country or any political subdivision thereof), together with any
and all (i) rights and privileges arising under applicable Law with respect to
such Pledgor’s use of any patents, (ii) inventions and improvements described
and claimed therein, (iii) reissues, divisions, continuations, renewals,
extensions and continuations-in-part thereof and amendments thereto,
(iv) income, fees, royalties, damages, claims and payments now or hereafter due
and/or payable thereunder and with respect thereto including damages and
payments for past, present or future infringements thereof, (v) rights
corresponding thereto throughout the world and (vi) rights to sue for past,
present or future infringements thereof.

“Perfection Certificate” shall mean that certain perfection certificate dated
December 20, 2012 executed and delivered by each Pledgor in favor of the Secured
Party, and each Perfection Certificate Supplement executed and delivered by the
applicable Guarantor in favor of the Secured Party contemporaneously with the
execution and delivery of each Joinder Agreement executed in accordance with
Section 3.5 hereof, in each case, as the same may be amended, amended and
restated, supplemented or otherwise modified from time to time in accordance
with the Loan Agreement.

“Permitted Liens” shall mean the Liens permitted under Section 9.03 of the Loan
Agreement.

“Pledged Collateral” shall have the meaning assigned to such term in Section 2.1
hereof.

“Pledged Securities” shall mean, collectively, with respect to each Pledgor,
(i) all issued and outstanding Capital Stock of each issuer set forth on
Schedules 9(a) and 9(b) to the Perfection Certificate as being owned by such
Pledgor and all options, warrants, rights, agreements and additional Capital
Stock of whatever class of any such issuer acquired by such Pledgor (including
by issuance), together with all rights, privileges, authority and powers of such
Pledgor relating to such Capital Stock in each such issuer or under any
Organizational Document of each such issuer, and the certificates, instruments
and agreements representing such Capital Stock and any and all interest of such
Pledgor in the entries on the books of any financial intermediary pertaining to
such Capital Stock, (ii) all Capital Stock of any issuer, which Capital Stock
are hereafter acquired by such Pledgor (including by issuance) and all options,
warrants, rights, agreements and additional Capital Stock of whatever class of
any such issuer acquired by such Pledgor (including by issuance), together with
all rights, privileges, authority and powers of such Pledgor relating to such
Capital Stock or under any Organizational Document of any such issuer, and the
certificates, instruments and agreements representing such Capital Stock and any
and all interest of such Pledgor in the entries on the books of any financial
intermediary pertaining to such Capital Stock, from time to time acquired by
such Pledgor in any manner, and (iii) all Capital Stock issued in respect of the
Capital Stock referred to in clause (i) or (ii) upon any consolidation or merger
of any issuer of such Capital Stock; provided, that, for the avoidance of doubt,
Pledged Securities shall not include any Excluded Property.

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

B-11



--------------------------------------------------------------------------------

“Pledgor” shall have the meaning assigned to such term in the Preamble hereof.

“Receivables” shall mean all (i) Accounts, (ii) Chattel Paper, (iii) Payment
Intangibles, (iv) General Intangibles, (v) Instruments and (vi) all other rights
to payment, whether or not earned by performance, for goods or other property
sold, leased, licensed, assigned or otherwise disposed of, or services rendered
or to be rendered, regardless of how classified under the UCC together with all
of Pledgors’ rights, if any, in any goods or other property giving rise to such
right to payment and all Collateral Support and Supporting Obligations related
thereto and all Records relating thereto.

“Secured Obligations” shall mean the “Obligations,” as defined in the Loan
Agreement.

“Secured Party” shall have the meaning assigned to such term in the Preamble
hereof.

“Securities Account Control Agreement” shall mean an agreement in a form that is
reasonably satisfactory to the Secured Party establishing the Secured Party’s
Control with respect to any Securities Account.

“Securities Collateral” shall mean, collectively, the Pledged Securities, the
Intercompany Notes and the Distributions.

“Trademark Security Agreement” shall mean an agreement substantially in the form
of Exhibit 6 hereto.

“Trademarks” shall mean, collectively, with respect to each Pledgor, all
trademarks (including service marks), slogans, logos, certification marks, trade
dress, uniform resource locators (URL’s), domain names, corporate names and
trade names, whether registered or unregistered, owned by or assigned to such
Pledgor and all registrations and applications for the foregoing (whether
statutory or common law and whether established or registered in the United
States or any other country or any political subdivision thereof), together with
any and all (i) rights and privileges arising under applicable law with respect
to such Pledgor’s use of any trademarks, (ii) reissues, continuations,
extensions and renewals thereof and amendments thereto, (iii) income, fees,
royalties, damages and payments now and hereafter due and/or payable thereunder
and with respect thereto, including damages, claims and payments for past,
present or future infringements thereof, (iv) rights corresponding thereto
throughout the world and (v) rights to sue for past, present and future
infringements thereof.

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided, however, that, at any time, if by reason of
mandatory provisions of law, any or all of the perfection or priority of the
Secured Party’s security interest in any item or portion of the Pledged
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, the term “UCC” shall mean the
Uniform Commercial Code as in effect, at such time, in such other jurisdiction
for purposes of the provisions hereof relating to such perfection or priority
and for purposes of definitions relating to such provisions.

SECTION 1.2 Interpretation. The rules of interpretation specified in the Loan
Agreement (including Section 1.02 thereof) shall be applicable to this
Agreement.

SECTION 1.3 Resolution of Drafting Ambiguities. Each Pledgor acknowledges and
agrees that it was represented by counsel in connection with the execution and
delivery hereof, that it and its counsel reviewed and participated in the
preparation and negotiation hereof and that any rule of construction to the
effect that ambiguities are to be resolved against the drafting party (i.e., the
Secured Party) shall not be employed in the interpretation hereof.

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

B-12



--------------------------------------------------------------------------------

ARTICLE II

GRANT OF SECURITY AND SECURED OBLIGATIONS

SECTION 2.1 Grant of Security Interest. As collateral security for the payment
and performance in full of all the Secured Obligations, each Pledgor hereby
pledges and grants to the Secured Party, a lien on and security interest in and
acknowledges and agrees that the Secured Party has and shall continue to have a
continuing lien on and security interest in all of the right, title and interest
of such Pledgor in, to and under the following property, wherever located, and
whether now existing or hereafter arising or acquired from time to time
(collectively, the “Pledged Collateral”):

(i) all Accounts;

(ii) all Equipment, Goods, Inventory and Fixtures;

(iii) all Documents, Instruments and Chattel Paper;

(iv) all Letters of Credit and Letter-of-Credit Rights;

(v) all Securities Collateral;

(vi) all Investment Property;

(vii) all Intellectual Property Collateral;

(viii) the Commercial Tort Claims described on Schedule 12 to the Perfection
Certificate;

(ix) all General Intangibles;

(x) all Money and all Deposit Accounts;

(xi) all Supporting Obligations;

(xii) all books and records relating to the Pledged Collateral; and

(xiii) to the extent not covered by clauses (i) through (xii) of this sentence,
all other personal property of such Pledgor, whether tangible or intangible, and
all Proceeds and products of each of the foregoing and all additions and
accessions to, substitutions and replacements for, and rents, profits and
products of, each of the foregoing, any and all insurance of and any and all
Proceeds of any insurance, indemnity, warranty or guaranty payable to such
Pledgor from time to time with respect to any of the foregoing.

Notwithstanding anything to the contrary contained in clauses (i) through
(xiii) above, the security interest created by this Agreement shall not extend
to, and the term “Pledged Collateral” shall not include, any Excluded Property
(and any references herein to any portion or type of Pledged Collateral shall
exclude the Excluded Property).

SECTION 2.2 Filings.

(a) Each Pledgor hereby irrevocably authorizes the Secured Party at any time and
from time to time to file in any relevant jurisdiction any financing statements
(including fixture filings) and amendments

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

B-13



--------------------------------------------------------------------------------

thereto that contain the information required by Article 9 of the Uniform
Commercial Code of each applicable jurisdiction for the filing of any financing
statement or amendment relating to the Pledged Collateral, including (i) whether
such Pledgor is an organization, the type of organization and any organizational
identification number issued to such Pledgor, (ii) any financing or continuation
statements or other documents without the signature of such Pledgor where
permitted by Law, including the filing of a financing statement describing the
Pledged Collateral as “all assets now owned or hereafter acquired by the Pledgor
or in which Pledgor otherwise has rights” and (iii) in the case of a financing
statement filed as a fixture filing or covering Pledged Collateral constituting
minerals or the like to be extracted or timber to be cut, a sufficient
description of the real property to which such Pledged Collateral relates. Each
Pledgor agrees to provide all information described in the immediately preceding
sentence to the Secured Party promptly upon request by the Secured Party.

(b) [Reserved.]

(c) Each Pledgor hereby further authorizes the Secured Party to file filings
with the United States Patent and Trademark Office or United States Copyright
Office (or any successor office or any similar office in any other country),
including this Agreement, the Copyright Security Agreement, the Patent Security
Agreement and the Trademark Security Agreement, or other documents for the
purpose of perfecting, confirming, continuing, enforcing or protecting the
security interest granted by such Pledgor hereunder, without the signature of
such Pledgor, and naming such Pledgor, as debtor, and the Secured Party, as
secured party.

ARTICLE III

PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES;

USE OF PLEDGED COLLATERAL

SECTION 3.1 Delivery of Certificated Securities Collateral. Each Pledgor
represents and warrants that all certificates representing or evidencing the
Securities Collateral (other than uncertificated Securities Collateral) in
existence on the date hereof have been or within the period of time expressly
permitted under the Loan Agreement or the other Loan Documents will be,
delivered to the Secured Party in suitable form for transfer by delivery or
accompanied by duly executed instruments of transfer or assignment in blank and
that, upon such delivery, the Secured Party has a perfected first priority
security interest therein. Each Pledgor hereby agrees that all certificates
representing or evidencing Securities Collateral (other than uncertificated
Securities Collateral) acquired by such Pledgor after the date hereof, if the
value of such Securities Collateral (excluding the Capital Stock of any
Subsidiary of the Borrower and any Intercompany Notes to the extent constituting
Pledged Collateral, which Capital Stock and Intercompany Notes shall be
delivered regardless of the value of such Securities Collateral) exceeds [*****]
in the aggregate for all Pledgors, shall promptly (but in any event within 30
days after receipt thereof by such Pledgor) be delivered to and held by or on
behalf of the Secured Party pursuant hereto. All certificated Securities
Collateral shall be in suitable form for transfer by delivery or shall be
accompanied by duly executed instruments of transfer or assignment in blank, all
in form and substance reasonably satisfactory to the Secured Party. Subject to
the terms hereof, the Secured Party shall have the right, at any time upon the
occurrence and during the continuance of any Event of Default and upon notice by
the Secured Party to the applicable Pledgor, to endorse, assign or otherwise
transfer to or to register in the name of the Secured Party or any of its
nominees or endorse for negotiation any or all of the Securities Collateral,
without any indication that such Securities Collateral is subject to the
security interest hereunder. In addition, upon the occurrence and during the
continuance of an Event of Default, the Secured Party shall have the right at
any time to exchange certificates representing or evidencing Securities
Collateral for certificates of smaller or larger denominations.

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

B-14



--------------------------------------------------------------------------------

SECTION 3.2 Perfection of Uncertificated Securities Collateral. Each Pledgor
represents and warrants that subject to the filings and other actions described
in Schedule 6 to the Perfection Certificate (to the extent required to be listed
on the schedules to the Perfection Certificate as of the date this
representation is made or deemed made) the Secured Party has a perfected first
priority security interest (to the extent perfection may be achieved by filing
such UCC financing statement) in all uncertificated Pledged Securities pledged
by it hereunder that are in existence on the date hereof, subject only to
Permitted Liens. Each Pledgor hereby agrees that if any of the Pledged
Securities are at any time not evidenced by certificates of ownership, then each
applicable Pledgor shall, to the extent permitted by applicable law, (i) cause
or, in the case of an issuer that is not a Subsidiary of a Pledgor, use
commercially reasonable efforts to cause, the issuer to execute and deliver to
the Secured Party an acknowledgment of the pledge of such Pledged Securities
substantially in the form of Exhibit 1 hereto or such other form that is
reasonably satisfactory to the Secured Party, and (ii) if necessary or desirable
to perfect a security interest in such Pledged Securities, cause or, in the case
of an issuer that is not a Pledgor, use commercially reasonable efforts to
cause, such pledge to be recorded on the equityholder register or the books of
the issuer, execute any customary pledge forms or other documents necessary or
appropriate to complete the pledge and give the Secured Party the right to
transfer such Pledged Securities under the terms hereof.

SECTION 3.3 Financing Statements and Other Filings; Maintenance of Perfected
Security Interest. Each Pledgor represents and warrants that all financing
statements, agreements, instruments and other documents necessary to perfect
pursuant to a UCC filing or a filing with the United States Patent and Trademark
Office the security interest granted by it to the Secured Party in respect of
the Pledged Collateral have been delivered to the Secured Party in completed
and, to the extent necessary or appropriate, duly executed form for filing in
the filing offices listed on Schedule 6 to the Perfection Certificate or the
United States Patent and Trademark Office, as applicable. Each Pledgor agrees
that at the sole cost and expense of the Pledgors, such Pledgor will maintain
the security interest created by this Agreement in the Pledged Collateral as a
perfected first priority security interest subject only to Permitted Liens and
subject to the proper and timely filing of continuation statements necessary to
continue the perfection of the security interest created by this Agreement by
Secured Party.

SECTION 3.4 Other Actions. In order to further ensure the attachment, perfection
and priority of, and the ability of the Secured Party to enforce, the Secured
Party’s security interest in the Pledged Collateral, each Pledgor represents and
warrants (as to itself) as follows and agrees, in each case at such Pledgor’s
own expense, to take the following actions with respect to the following Pledged
Collateral:

(a) Instruments and Tangible Chattel Paper. As of the date hereof, no amounts
payable under or in connection with any of the Pledged Collateral are evidenced
by any Instrument or Tangible Chattel Paper other than such Instruments and
Tangible Chattel Paper listed in Schedule 10 to the Perfection Certificate. Each
Instrument and each item of Tangible Chattel Paper listed in Schedule 10 to the
Perfection Certificate as of the date hereof has been properly endorsed,
assigned and delivered to the Secured Party, accompanied by instruments of
transfer or assignment duly executed in blank. If any amount then payable under
or in connection with any of the Pledged Collateral shall be evidenced by any
Instrument or Tangible Chattel Paper, and such amount, together with all amounts
payable evidenced by any Instrument or Tangible Chattel Paper not previously
delivered to the Secured Party exceeds [*****] in the aggregate for all
Pledgors, the Pledgor acquiring such Instrument or Tangible Chattel Paper shall
promptly (but in any event within 30 days after receipt thereof) endorse, assign
and deliver the same to the Secured Party, accompanied by such instruments of
transfer or assignment duly executed in blank as the Secured Party may from time
to time specify.

(b) Deposit Accounts. As of the date hereof, no Pledgor has any Deposit Accounts
other than the accounts listed in Schedule 13 to the Perfection Certificate.
Each Pledgor shall on

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

B-15



--------------------------------------------------------------------------------

or before the Closing Date or within the time period expressly permitted under
the Loan Agreement or other Loan Documents, enter into a Deposit Account Control
Agreement with respect to each Deposit Account, other than the Excluded
Accounts, to ensure that the Secured Party has a first priority security
interest in each such Deposit Account perfected by Control, subject to Permitted
Liens. No Pledgor shall hereafter establish and maintain any Deposit Account,
other than any Excluded Account, unless (1) it shall have given the Secured
Party prior written notice of its intention to establish such new Deposit
Account with a Bank, and (2) such Bank and such Pledgor shall have duly executed
and delivered to the Secured Party a Deposit Account Control Agreement with
respect to such Deposit Account. Each Pledgor agrees that once the Secured Party
sends an instruction or notice to a Bank exercising its Control over any Deposit
Account when an Event of Default has occurred and is continuing, such Pledgor
shall not give any instructions or orders with respect to such Deposit Account
including, without limitation, instructions for distribution or transfer of any
funds in such Deposit Account. No Pledgor shall grant Control of any Deposit
Account, other than an Excluded Account, to any person other than the Secured
Party.

(c) Securities Accounts and Commodity Accounts.

(i) As of the date hereof, no Pledgor has any Securities Accounts or Commodity
Accounts other than those listed in Schedule 13 to the Perfection Certificate.
Each Pledgor shall on or before the Closing Date or within the time period
expressly permitted under the Loan Agreement or other Loan Documents enter into
a Control Agreement with respect to each such Securities Account, other than the
Excluded Accounts, to ensure that the Secured Party has a first priority
security interest in each such Securities Account perfected by Control, subject
to Permitted Liens. No Pledgor shall hereafter establish and maintain any
Securities Account or Commodity Account (other than Excluded Accounts) with any
Securities Intermediary or Commodity Intermediary unless (1) it shall have given
the Secured Party prior written notice of its intention to establish such new
Securities Account or Commodity Account with such Securities Intermediary or
Commodity Intermediary and (2) such Securities Intermediary or Commodity
Intermediary, as the case may be, and such Pledgor shall have duly executed and
delivered a Control Agreement with respect to such Securities Account or
Commodity Account, as the case may be. Each Pledgor agrees that once the Secured
Party sends an instruction or notice to a Securities Intermediary or Commodity
Intermediary exercising its Control over any Securities Account and Commodity
Account when an Event of Default has occurred and is continuing, such Pledgor
shall not give any instructions or orders with respect to such Securities
Account and Commodity Account including, without limitation, instructions for
investment, distribution or transfer of any Investment Property or financial
asset maintained in such Securities Account or Commodity Account. No Pledgor
shall grant Control over any Investment Property, other than Excluded Accounts,
to any person other than the Secured Party.

(ii) As between the Secured Party and the Pledgors, the Pledgors shall bear the
investment risk with respect to the Investment Property and Pledged Securities,
and the risk of loss of, damage to, or the destruction of the Investment
Property and Pledged Securities, whether in the possession of, or maintained as
a Security Entitlement or deposit by, or subject to the Control of, the Secured
Party, a Securities Intermediary, a Commodity Intermediary, any Pledgor or any
other person.

(d) Electronic Chattel Paper and Transferable Records. As of the date hereof, no
amount under or in connection with any of the Pledged Collateral is evidenced by
any Electronic Chattel Paper or any “transferable record” (as that term is
defined in Section 201 of the Federal Electronic Signatures in Global and
National Commerce Act, or in Section 16 of the Uniform

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

B-16



--------------------------------------------------------------------------------

Electronic Transactions Act as in effect in any relevant jurisdiction) other
than such Electronic Chattel Paper and transferable records listed in Schedule
10 to the Perfection Certificate. If any amount payable under or in connection
with any of the Pledged Collateral shall be evidenced by any Electronic Chattel
Paper or any transferable record, the Pledgor acquiring such Electronic Chattel
Paper or transferable record shall promptly notify the Secured Party thereof and
shall take such action as the Secured Party may reasonably request to vest in
the Secured Party control of such Electronic Chattel Paper under Section 9-105
of the UCC or control under Section 201 of the Federal Electronic Signatures in
Global and National Commerce Act or, as the case may be, Section 16 of the
Uniform Electronic Transactions Act, as so in effect in such jurisdiction, of
such transferable record. The requirement in the preceding sentence shall not
apply to the extent that such amount, together with all amounts payable
evidenced by Electronic Chattel Paper or any transferable record in which the
Secured Party has not been vested control within the meaning of the statutes
described in the immediately preceding sentence, does not exceed [*****] in the
aggregate for all Pledgors. The Secured Party agrees with such Pledgor that the
Secured Party will arrange, pursuant to procedures reasonably satisfactory to
the Secured Party and so long as such procedures will not result in the Secured
Party’s loss of control, for the Pledgor to make alterations to the Electronic
Chattel Paper or transferable record permitted under Section 9-105 of the UCC
or, as the case may be, Section 201 of the Federal Electronic Signatures in
Global and National Commerce Act or Section 16 of the Uniform Electronic
Transactions Act for a party in control to allow without loss of control, unless
an Event of Default has occurred and is continuing or would occur after taking
into account any action by such Pledgor with respect to such Electronic Chattel
Paper or transferable record.

(e) Letter-of-Credit Rights. If any Pledgor is at any time a beneficiary under a
Letter of Credit now or hereafter issued, such Pledgor shall promptly notify the
Secured Party thereof and such Pledgor shall, at the request of the Secured
Party during the continuation of an Event of Default, pursuant to an agreement
in form and substance reasonably satisfactory to the Secured Party, either
(i) arrange for the issuer and any confirmer of such Letter of Credit to consent
to an assignment to the Secured Party of the proceeds of any drawing under the
Letter of Credit or (ii) arrange for the Secured Party to become the transferee
beneficiary of such Letter of Credit, with the Secured Party agreeing, in each
case, that the proceeds of any drawing under the Letter of Credit are to be
applied as provided in the Loan Agreement. The actions in the preceding sentence
shall not be required to the extent that the amount of any such Letter of
Credit, together with the aggregate amount of all other Letters of Credit for
which the actions described above in clause (i) and (ii) have not been taken,
does not exceed [*****] in the aggregate for all Pledgors.

(f) Commercial Tort Claims. As of the date hereof, each Pledgor hereby
represents and warrants that it holds no Commercial Tort Claims other than those
listed in Schedule 12 to the Perfection Certificate. If any Pledgor shall at any
time on or after the date hereof hold or acquire a Commercial Tort Claim, such
Pledgor shall promptly (and in any event within 30 days thereof) notify the
Secured Party in writing signed by such Pledgor of the brief details thereof and
grant to the Secured Party in such writing a security interest therein and in
the Proceeds thereof, all upon the terms of this Agreement, with such writing to
be in form and substance reasonably satisfactory to the Secured Party. The
requirement in the preceding sentence shall not apply to the extent that the
amount of such Commercial Tort Claim, together with the amount of all other
Commercial Tort Claims held by any Pledgor in which the Secured Party does not
have a security interest, does not exceed [*****] in the aggregate for all
Pledgors.

(g) Bailee Letters. As of the date hereof, each Pledgor hereby represents and
warrants that all locations of bailees at which Pledged Collateral valued at
[*****] or more is located are set forth in Schedule I to this Agreement. Each
Pledgor shall use commercially reasonable efforts

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

B-17



--------------------------------------------------------------------------------

to obtain as soon as practicable after the date hereof with respect to each
location set forth in Schedule I to this location, a Bailee Letter and use
commercially reasonable efforts to obtain a Bailee Letter from all such bailees,
who from time to time have possession of any Pledge Collateral with a value in
excess of [*****]. A Bailee Letter shall not be required if the value of the
Pledged Collateral held by such bailee is less than [*****] or such location is
a clinical trial site, provided that the aggregate value of Pledged Collateral
held by all bailees who have not delivered a Bailee Letter (other than clinical
trial sites) is less than [*****] in the aggregate.

(h) Motor Vehicles. Upon the reasonable request of the Secured Party, each
Pledgor shall deliver to the Secured Party originals of the certificates of
title or ownership for the motor vehicles (and any other Equipment covered by
certificates of title or ownership) owned by it, with the Secured Party listed
as lienholder therein. Such requirement shall not apply if any such motor
vehicle (or any such other Equipment) is valued at less than [*****]
individually, provided that the aggregate value of all motor vehicles (and such
Equipment) as to which any Pledgor has not delivered a certificate of title or
ownership is less than [*****].

SECTION 3.5 Joinder of Additional Guarantors. The Pledgors shall cause each
Subsidiary of the Borrower which, from time to time, after the date hereof shall
be required to pledge any assets (other than Excluded Property) to the Secured
Party pursuant to the provisions of the Loan Agreement, to execute and deliver
to the Secured Party (i) a Joinder Agreement substantially in the form of
Exhibit 3 hereto and (ii) a Perfection Certificate, in each case, within 30 days
of the date on which it was acquired or created, and upon such execution and
delivery, such Subsidiary shall constitute a “Guarantor” and a “Pledgor” for all
purposes hereunder with the same force and effect as if originally named as a
Guarantor and Pledgor herein. The execution and delivery of such Joinder
Agreement shall not require the consent of any Pledgor hereunder. The rights and
obligations of each Pledgor hereunder shall remain in full force and effect
notwithstanding the addition of any new Guarantor and Pledgor as a party to this
Agreement.

SECTION 3.6 Supplements; Further Assurances. Each Pledgor shall take such
further actions, and execute and/or deliver to the Secured Party such additional
financing statements, amendments, assignments, agreements, supplements, powers
and instruments, as the Secured Party may in its reasonable judgment deem
necessary or appropriate in order to create, perfect, preserve and protect the
security interest in the Pledged Collateral as provided herein and the rights
and interests granted to the Secured Party hereunder, to carry into effect the
purposes hereof or better to assure and confirm the validity, enforceability and
priority of the Secured Party’s security interest in the Pledged Collateral or
permit the Secured Party to exercise and enforce its rights, powers and remedies
hereunder with respect to any Pledged Collateral, including the filing of
financing statements, continuation statements and other documents (including
this Agreement) under the Uniform Commercial Code (or other similar laws) in
effect in any jurisdiction with respect to the security interest created hereby
and the execution and delivery of Control Agreements, all in form reasonably
satisfactory to the Secured Party and in such offices (including the United
States Patent and Trademark Office and the United States Copyright Office)
wherever required by Law to perfect, continue and maintain the validity,
enforceability and priority of the security interest in the Pledged Collateral
as provided herein and to preserve the other rights and interests granted to the
Secured Party hereunder, as against third parties, with respect to the Pledged
Collateral, in each case, subject to the terms hereof. Without limiting the
generality of the foregoing, each Pledgor shall make, execute, endorse,
acknowledge, file or refile and/or deliver to the Secured Party from time to
time upon reasonable request by the Secured Party such lists, schedules,
descriptions and designations of the Pledged Collateral, copies of warehouse
receipts, receipts in the nature of warehouse receipts, bills of lading,
documents of title, vouchers, invoices, schedules, confirmatory assignments,
supplements, additional security agreements, conveyances, financing statements,
transfer endorsements, powers of attorney, certificates, reports and other
assurances or instruments as the Secured Party shall reasonably request, in each
case, subject to the terms hereof. If an Event of Default has occurred and is
continuing, the Secured Party may institute and

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

B-18



--------------------------------------------------------------------------------

maintain, in its own name or in the name of any Pledgor, such suits and
proceedings as the Secured Party may be advised by counsel shall be necessary or
expedient to prevent any impairment of the security interest in or the
perfection thereof in the Pledged Collateral. All of the foregoing shall be at
the sole cost and expense of the Pledgors. Notwithstanding anything herein to
the foregoing, in no event shall any Pledgor be required to deliver foreign law
governed pledge agreements or opinions of local counsel with respect to pledges
of Capital Stock of Foreign Subsidiaries.

ARTICLE IV

REPRESENTATIONS, WARRANTIES AND COVENANTS

Each Pledgor represents, warrants and covenants as follows:

SECTION 4.1 Title. Except for the security interest granted to the Secured Party
pursuant to this Agreement and Permitted Liens, such Pledgor owns and has rights
and, as to Pledged Collateral acquired by it from time to time after the date
hereof, will own and have rights in each item of Pledged Collateral pledged by
it hereunder, free and clear of any and all Liens or claims of others.

SECTION 4.2 Validity of Security Interest. The security interest in and Lien on
the Pledged Collateral granted to the Secured Party hereunder constitutes as of
the date hereof (a) a legal and valid security interest in all the Pledged
Collateral securing the payment and performance of the Secured Obligations, and
(b) subject to the filings and other actions described in Schedule 6 to the
Perfection Certificate (to the extent required to be listed on the schedules to
the Perfection Certificate as of the date this representation is made or deemed
made), a perfected security interest in all the Pledged Collateral. The security
interest and Lien granted to the Secured Party pursuant to this Agreement in and
on the Pledged Collateral will at all times constitute a perfected, continuing
security interest therein except as otherwise permitted hereunder, prior to all
other Liens on the Pledged Collateral except for Permitted Liens and subject to
the filing of continuation statements. Notwithstanding anything herein to the
contrary, no Pledgor shall be required to take any action outside of the United
states to perfection any liens granted hereunder.

SECTION 4.3 Defense of Claims; Transferability of Pledged Collateral. At the
request of Secured Party, each Pledgor shall, at its own cost and expense,
defend title to the Pledged Collateral pledged by it hereunder and the security
interest therein and Lien thereon granted to the Secured Party and the priority
thereof against all claims and demands of all persons, at its own cost and
expense, at any time claiming any interest therein adverse to the Secured Party
or any other Secured Party other than Permitted Liens. There is no agreement,
order, judgment or decree, and no Pledgor shall enter into any agreement or take
any other action, that would restrict the transferability of any of the Pledged
Collateral or otherwise impair or conflict with such Pledgor’s obligations or
the rights of the Secured Party hereunder, except (a) as set forth in the Loan
Documents, (b) for customary restrictions set forth in leases, licenses,
subleases, sublicenses or asset sale agreements, (c) for customary restrictions
prohibiting assignment in agreements entered into in the ordinary course of
business and (d) restrictions set forth in agreements governing Permitted Liens.

SECTION 4.4 Other Financing Statements. It has not filed, nor authorized any
third party to file (nor will there be), any valid or effective financing
statement (or similar statement, instrument of registration or public notice
under the law of any jurisdiction) covering or purporting to cover any interest
of any kind in the Pledged Collateral, except such as have been filed in favor
of the Secured Party pursuant to this Agreement or in favor of any holder of a
Permitted Lien with respect to such Permitted Lien or financing statements or
public notices relating to the termination statements listed on Schedule 8 to
the Perfection Certificate. No Pledgor shall execute or authorize to be filed in
any public office any financing statement (or similar statement, instrument of
registration or public notice under the law of any

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

B-19



--------------------------------------------------------------------------------

jurisdiction) relating to any Pledged Collateral, except financing statements
and other statements and instruments filed or to be filed in respect of and
covering the security interests granted by such Pledgor to any holder of a
Permitted Lien.

SECTION 4.5 Location of Inventory and Equipment. It shall not move any Equipment
or Inventory having a value that exceeds [*****] to any location for a period of
longer than [*****], other than (x) Equipment out for repair or in the
possession of employees, (y) any location leased by a Foreign Subsidiary or
(z) a Bailee Letter was obtained pursuant to Section 3.4(g), as applicable.

SECTION 4.6 Due Authorization and Issuance. All of the Pledged Securities
existing on the date hereof have been, and to the extent any Pledged Securities
are hereafter issued, such Pledged Securities will be, upon such issuance, duly
authorized, validly issued and fully paid and non-assessable to the extent
applicable. There is no amount or other obligation owing by any Pledgor to any
issuer of the Pledged Securities in exchange for or in connection with the
issuance of the Pledged Securities or any Pledgor’s status as a partner or a
member of any issuer of the Pledged Securities.

SECTION 4.7 Consents, etc. In the event that the Secured Party desires to
exercise any remedies, voting or consensual rights or attorney-in-fact powers
set forth in this Agreement and determines it necessary to obtain any approvals
or consents of any Governmental Authority or any other person therefor, then,
upon the reasonable request of the Secured Party, such Pledgor agrees to use its
commercially reasonable efforts to assist and aid the Secured Party to obtain as
soon as practicable any necessary approvals or consents for the exercise of any
such remedies, rights and powers; provided, it is understood that no Pledgor
shall be required to register any Securities Collateral under the Securities Act
or similar laws.

SECTION 4.8 Pledged Collateral. All information set forth herein, including the
schedules hereto, and all information contained in any documents, schedules and
lists heretofore delivered to the Secured Party, including the Perfection
Certificate and the schedules thereto, in connection with this Agreement, in
each case, relating to the Pledged Collateral, is accurate and complete in all
material respects as of the date hereof (or as of the date of any supplement
thereto). The Pledged Collateral described on the schedules to the Perfection
Certificate constitutes all of the property of such type of Pledged Collateral
owned or held by the Pledgors as of the date hereof (or as of the date of any
supplement thereto) required to be described on such schedules.

SECTION 4.9 Insurance. In the event that the proceeds of any insurance claim are
paid to any Pledgor after the Secured Party has exercised its right to foreclose
after and during the continuance of an Event of Default, such net proceeds shall
be held in trust for the benefit of the Secured Party and immediately after
receipt thereof shall be paid to the Secured Party in accordance with the terms
of the Loan Agreement.

ARTICLE V

CERTAIN PROVISIONS CONCERNING SECURITIES COLLATERAL

SECTION 5.1 Pledge of Additional Securities Collateral. Each Pledgor shall, upon
obtaining any Pledged Securities or Intercompany Notes of any person, accept the
same in trust for the benefit of the Secured Party and if the value of such
Pledged Securities (excluding the Capital Stock of any Subsidiary of the
Borrower and Intercompany Notes constituting Pledged Collateral, which Capital
Stock and Intercompany Notes shall be delivered regardless of the value of such
Pledged Securities and Intercompany Notes) exceeds [*****] in the aggregate for
all Pledgors, the Pledgor promptly (but in any event within [*****] days after
receipt thereof) deliver to the Secured Party a pledge amendment, duly executed
by

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

B-20



--------------------------------------------------------------------------------

such Pledgor, in substantially the form of Exhibit 2 hereto (each, a “Pledge
Amendment”), and the certificates and other documents required under Section 3.1
and Section 3.2 hereof in respect of the additional Pledged Securities or
Intercompany Notes which are to be pledged pursuant to this Agreement, and
confirming the attachment of the Lien hereby created on and in respect of such
additional Pledged Securities or Intercompany Notes. Each Pledgor hereby
authorizes the Secured Party to attach each Pledge Amendment to this Agreement
and agrees that all Pledged Securities or Intercompany Notes listed on any
Pledge Amendment delivered to the Secured Party shall for all purposes hereunder
be considered Pledged Collateral.

SECTION 5.2 Voting Rights; Distributions; etc.

(a) So long as no Event of Default shall have occurred and be continuing or to
the extent an Event of Default has occurred and is continuing, until the time as
specified in Section 5.3(c) below:

(i) Each Pledgor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Securities Collateral or any part thereof
for any purpose not inconsistent with the terms or purposes hereof, the Loan
Agreement or any other document evidencing the Secured Obligations.

(ii) Each Pledgor shall be entitled to receive and retain, and to utilize free
and clear of the Lien hereof, any and all Distributions, but only if and to the
extent made in accordance with the provisions of the Loan Agreement; provided,
however, that any and all such Distributions consisting of rights or interests
in the form of securities, to the extent not constituting Excluded Property,
shall be forthwith delivered to the Secured Party to hold as Pledged Collateral
and shall, if received by any Pledgor, be received in trust for the benefit of
the Secured Party and be promptly (but in any event within [*****] days after
receipt thereof) delivered to the Secured Party as Pledged Collateral in the
same form as so received (with any necessary endorsement).

(b) So long as no Event of Default shall have occurred and be continuing or to
the extent an Event of Default has occurred and is continuing, until the time as
specified in Section 5.3(c) below, the Secured Party shall be deemed without
further action or formality to have granted to each Pledgor all necessary
consents relating to voting rights and shall, if necessary, upon written request
of any Pledgor and at the sole cost and expense of the Pledgors, from time to
time execute and deliver (or cause to be executed and delivered) to such Pledgor
all such instruments as such Pledgor may reasonably request in order to permit
such Pledgor to exercise the voting and other rights which it is entitled to
exercise pursuant to Section 5.2(a)(i) hereof and to receive the Distributions
which it is authorized to receive and retain pursuant to Section 5.2(a)(ii)
hereof.

(c) Upon the occurrence and during the continuance of any Event of Default and,
notwithstanding anything to the contrary set forth in this Agreement, after
prior written notice to the applicable Pledgor:

(i) All rights of each Pledgor to exercise the voting and other consensual
rights it would otherwise be entitled to exercise pursuant to Section 5.2(a)(i)
hereof shall immediately cease, and all such rights shall thereupon become
vested in the Secured Party, which shall thereupon have the sole right to
exercise such voting and other consensual rights.

(ii) All rights of each Pledgor to receive Distributions which it would
otherwise be authorized to receive and retain pursuant to Section 5.2(a)(ii)
hereof shall immediately cease and all such rights shall thereupon become vested
in the Secured Party, which shall thereupon have the sole right to receive and
hold as Pledged Collateral such Distributions.

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

B-21



--------------------------------------------------------------------------------

(d) Each Pledgor shall, at its sole cost and expense, from time to time execute
and deliver to the Secured Party appropriate instruments as the Secured Party
may reasonably request in order to permit the Secured Party to exercise the
voting and other rights which it may be entitled to exercise pursuant to
Section 5.2(c)(i) hereof and to receive all Distributions which it may be
entitled to receive under Section 5.2(c)(ii) hereof.

(e) All Distributions which are received by any Pledgor contrary to the
provisions of Section 5.2(a)(ii) hereof shall be received in trust for the
benefit of the Secured Party and shall promptly (and in any event within two
Business Days) be paid over to the Secured Party as Pledged Collateral in the
same form as so received (with any necessary endorsement).

SECTION 5.3 Defaults, etc. Each Pledgor hereby represents and warrants that
(i) such Pledgor is not in default in the payment of any portion of any
mandatory capital contribution, if any, required to be made under any agreement
to which such Pledgor is a party relating to the Pledged Securities pledged by
it, and such Pledgor is not in violation of any other provisions of any such
agreement to which such Pledgor is a party, or otherwise in default or violation
thereunder except for such defaults or violations that could not reasonably be
expected to result in a Material Adverse Effect, (ii) no Securities Collateral
pledged by such Pledgor is subject to any defense, offset or counterclaim, nor
have any of the foregoing been asserted or alleged against such Pledgor by any
person with respect thereto, and (iii) as of the date hereof, there are no
certificates, instruments, documents or other writings (other than the
Organizational Documents and certificates representing such Pledged Securities
that have been (or to the extent expressly permitted by the Loan Documents will
be) delivered to the Secured Party) which evidence any Pledged Securities of
such Pledgor.

SECTION 5.4 Certain Agreements of Pledgors As Issuers and Holders of Capital
Stock.

(a) In the case of each Pledgor which is an issuer of Securities Collateral,
such Pledgor agrees to be bound by the terms of this Agreement relating to the
Securities Collateral issued by it and will comply with such terms insofar as
such terms are applicable to it, to the extent permitted by applicable law.

(b) In the case of each Pledgor which is a partner, shareholder or member, as
the case may be, in a partnership, limited liability company or other entity,
such Pledgor hereby consents to the extent required by the applicable
Organizational Document to the pledge by each other Pledgor, pursuant to the
terms hereof, of the Pledged Securities in such partnership, limited liability
company or other entity and, upon the occurrence and during the continuance of
an Event of Default, to the transfer of such Pledged Securities to the Secured
Party or its nominee and to the substitution of the Secured Party or its nominee
as a substituted partner, shareholder or member in such partnership, limited
liability company or other entity with all the rights, powers and duties of a
general partner, limited partner, shareholder or member, as the case may be.

ARTICLE VI

CERTAIN PROVISIONS CONCERNING INTELLECTUAL PROPERTY COLLATERAL

SECTION 6.1 Grant of Intellectual Property License. For the purpose of enabling
the Secured Party, during the continuance of an Event of Default, to exercise
rights and remedies under Article IX hereof at such time as the Secured Party
shall be lawfully entitled to exercise such rights and remedies, and for no
other purpose, each Pledgor hereby grants to the Secured Party (exercisable
solely upon the occurrence of and during the continuance of an Event of
Default), to the extent assignable, an irrevocable, non-exclusive license to
use, assign, license or sublicense any of the Intellectual Property Collateral
now

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

B-22



--------------------------------------------------------------------------------

owned or hereafter acquired by such Pledgor, wherever the same may be located.
Such license shall include access to all media in which any of the licensed
items may be recorded or stored and to all computer programs used for the
compilation or printout hereof.

SECTION 6.2 After Acquired Property. If any Pledgor shall at any time after the
date hereof (i) obtain any rights to any additional Intellectual Property
Collateral or (ii) become entitled to the benefit of any additional Intellectual
Property Collateral or any renewal or extension thereof, including any reissue,
division, continuation, or continuation-in-part of any Intellectual Property
Collateral, or any improvement on any Intellectual Property Collateral, or if
any intent-to use trademark application is no longer subject to clause (c) of
the definition of Excluded Property, the provisions hereof shall automatically
apply thereto and any such item enumerated in the preceding clause (i) or
(ii) shall automatically constitute Intellectual Property Collateral as if such
would have constituted Intellectual Property Collateral at the time of execution
hereof and be subject to the Lien and security interest created by this
Agreement without further action by any party. Each Pledgor shall promptly (and
in any event within 45 days) provide to the Secured Party written notice of any
of the foregoing as it relates to registered Intellectual Property Collateral
and confirm the attachment of the Lien and security interest created by this
Agreement to any rights described in clauses (i) and (ii) above by execution of
an instrument in form reasonably acceptable to the Secured Party and the filing
of any instruments or statements as shall be reasonably necessary to create,
preserve, protect or perfect the Secured Party’s security interest in such
Intellectual Property Collateral. Further, each Pledgor authorizes the Secured
Party to modify this Agreement by amending Schedules 11(a) and 11(b) to the
Perfection Certificate to include any Intellectual Property Collateral of such
Pledgor acquired or arising after the date hereof for which written notice has
been provided as set forth herein. Notwithstanding the foregoing, nothing herein
shall require the delivery or execution of foreign law governed documents with
respect to foreign Intellectual Property Collateral or the filing or registering
of same.

SECTION 6.3 Litigation. Unless there shall occur and be continuing any Event of
Default, each Pledgor shall have the right to commence and prosecute in its own
name, as the party in interest, for its own benefit and at the sole cost and
expense of the Pledgors, such applications for protection of the Intellectual
Property Collateral and suits, proceedings or other actions to prevent the
infringement, counterfeiting, unfair competition, dilution, diminution in value
or other damage as are necessary to protect the Intellectual Property Collateral
in the reasonable business judgment of the Pledgors. Upon the occurrence and
during the continuance of any Event of Default, to the extent such Pledgor has
such rights, the Secured Party shall have the right but shall in no way be
obligated to file applications for protection of the Intellectual Property
Collateral and/or bring suit in the name of the Secured Party to enforce the
Intellectual Property Collateral and any license thereunder. In the event of
such suit by the Secured Party, each Pledgor shall, at the reasonable request of
the Secured Party, do any and all lawful acts and execute any and all documents
requested by the Secured Party in aid of such enforcement and the Pledgors shall
promptly reimburse and indemnify the Secured Party for all reasonable,
out-of-pocket costs and expenses incurred by the Secured Party in the exercise
of its rights under this Section 6.3 in accordance with Sections 4.03 and 4.04
and Article XII of the Loan Agreement. In the event that the Secured Party shall
elect not to bring suit to enforce the Intellectual Property Collateral, each
Pledgor agrees, at the reasonable request of the Secured Party, to take all
Commercially Reasonable and Diligent Efforts, whether by suit, proceeding or
other action, to prevent the infringement, counterfeiting, unfair competition,
dilution, diminution in value of or other damage to any of the Intellectual
Property Collateral by any person.

ARTICLE VII

CERTAIN PROVISIONS CONCERNING RECEIVABLES

SECTION 7.1 Maintenance of Records. Each Pledgor shall, at such Pledgor’s sole
cost and expense, upon the Secured Party’s demand made at any time after the
occurrence and during the continuance

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

B-23



--------------------------------------------------------------------------------

of any Event of Default, deliver all tangible evidence of Receivables, including
all documents evidencing Receivables and any books and records relating thereto
to the Secured Party or to its representatives (copies of which evidence and
books and records may be retained by such Pledgor). Upon the occurrence and
during the continuance of any Event of Default, the Secured Party may transfer a
full and complete copy of any Pledgor’s books, records, credit information,
reports, memoranda and all other writings relating to the Receivables, subject
to limitations under Section 13.18 of the Loan Agreement, to and for the use by
any person that has acquired or is contemplating acquisition of an interest in
the Receivables or the Secured Party’s security interest therein without the
consent of any Pledgor.

SECTION 7.2 Legend. Each Pledgor shall legend, at the request of the Secured
Party during the continuance of an Event of Default and in form and manner
reasonably satisfactory to the Secured Party, the Receivables and the other
books, records and documents of such Pledgor evidencing or pertaining to the
Receivables with an appropriate reference to the fact that the Receivables have
been assigned to the Secured Party and that the Secured Party has a security
interest therein.

SECTION 7.3 Modification of Terms, etc. No Pledgor shall rescind or cancel any
material obligations evidenced by any Receivable or modify any term thereof or
make any adjustment with respect thereto except in the ordinary course of
business consistent with prudent business practice, or extend or renew any such
obligations except in the ordinary course of business consistent with prudent
business practice or compromise or settle any dispute, claim, suit or legal
proceeding relating thereto or sell any Receivable or interest therein except in
the ordinary course of business consistent with prudent business practice
without the prior written consent of the Secured Party.

SECTION 7.4 Collection. Each Pledgor shall use its commercially reasonable
efforts to collect from the Account Debtor each of the Receivables, as and when
due in the ordinary course of business and consistent with prudent business
practice (including Receivables that are delinquent, such Receivables to be
collected in accordance with generally accepted commercial collection
procedures), any and all amounts owing under or on account of such Receivable,
and apply forthwith upon receipt thereof all such amounts as are so collected to
the outstanding balance of such Receivable, except that any Pledgor may, with
respect to a Receivable, allow in the ordinary course of business (i) a refund
or credit due as a result of returned or damaged or defective merchandise and
(ii) such extensions of time to pay amounts due in respect of Receivables and
such other modifications of payment terms or settlements in respect of
Receivables as shall be commercially reasonable in the circumstances, all in
accordance with such Pledgor’s ordinary course of business consistent with its
collection practices as in effect from time to time. The reasonable
out-of-pocket costs and expenses (including attorneys’ fees) of collection, in
any case, whether incurred by any Pledgor or the Secured Party, shall be paid by
the Pledgors.

ARTICLE VIII

TRANSFERS

SECTION 8.1 Transfers of Pledged Collateral. No Pledgor shall sell, convey,
assign or otherwise dispose of, or grant any option with respect to, any of the
Pledged Collateral pledged by it hereunder except as expressly permitted by the
Loan Agreement.

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

B-24



--------------------------------------------------------------------------------

ARTICLE IX

REMEDIES

SECTION 9.1 Remedies. Upon the occurrence and during the continuance of any
Event of Default, the Secured Party may from time to time exercise in respect of
the Pledged Collateral, in addition to the other rights and remedies provided
for herein or otherwise available to it, the following remedies:

(i) Personally, or by agents or attorneys, immediately take possession of the
Pledged Collateral or any part thereof, from any Pledgor or any other person who
then has possession of any part thereof with or without notice or process of
law, and for that purpose may enter upon any Pledgor’s premises where any of the
Pledged Collateral is located, remove such Pledged Collateral, remain present at
such premises to receive copies of all communications and remittances relating
to the Pledged Collateral and use in connection with such removal and possession
any and all services, supplies, aids and other facilities of any Pledgor;

(ii) Upon prior written notice to the applicable Pledgor, demand, sue for,
collect or receive any money or property at any time payable or receivable in
respect of the Pledged Collateral including instructing the obligor or obligors
on any agreement, instrument or other obligation constituting part of the
Pledged Collateral to make any payment required by the terms of such agreement,
instrument or other obligation directly to the Secured Party, and in connection
with any of the foregoing, compromise, settle, extend the time for payment and
make other modifications with respect thereto; provided, however, that in the
event that any such payments are made directly to any Pledgor, prior to receipt
by any such obligor of such instruction, such Pledgor shall segregate all
amounts received pursuant thereto in trust for the benefit of the Secured Party
and shall promptly (but in no event later than three (3) Business Days after
receipt thereof) pay such amounts to the Secured Party;

(iii) Sell, assign, grant a license to use or otherwise liquidate, or direct any
Pledgor to sell, assign, grant a license to use or otherwise liquidate, any and
all investments made in whole or in part with the Pledged Collateral or any part
thereof, and take possession of the proceeds of any such sale, assignment,
license or liquidation;

(iv) Take possession of the Pledged Collateral or any part thereof, by directing
any Pledgor in writing to deliver the same to the Secured Party at any place or
places so designated by the Secured Party, in which event such Pledgor shall at
its own expense: (A) forthwith cause the same to be moved to the place or places
designated by the Secured Party and therewith delivered to the Secured Party,
(B) store and keep any Pledged Collateral so delivered to the Secured Party at
such place or places pending further action by the Secured Party and (C) while
the Pledged Collateral shall be so stored and kept, provide such security and
maintenance services as shall be necessary to protect the same and to preserve
and maintain them in good condition. Each Pledgor’s obligation to deliver the
Pledged Collateral as contemplated in this Section 9.1(iv) is of the essence
hereof;

(v) Withdraw all moneys, instruments, securities and other property in any bank,
financial securities, deposit or other account of any Pledgor constituting
Pledged Collateral for application to the Secured Obligations as provided in
Article X hereof;

(vi) Retain and apply the Distributions to the Secured Obligations as provided
in Article X hereof;

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

B-25



--------------------------------------------------------------------------------

(vii) Exercise any and all rights as beneficial and legal owner of the Pledged
Collateral, including perfecting assignment of and exercising any and all
voting, consensual and other rights and powers with respect to any Pledged
Collateral; and

(viii) Exercise all the rights and remedies of a secured party upon the
occurrence and during the continuance of an Event of Default under the UCC, and
the Secured Party may also in its sole discretion, without notice except as
specified in Section 9.2 hereof, sell, assign or grant a license to use the
Pledged Collateral or any part thereof in one or more parcels at public or
private sale, at any exchange, broker’s board or at any of the Secured Party’s
offices or elsewhere, for cash, on credit or for future delivery, and at such
price or prices and upon such other terms as the Secured Party may deem
commercially reasonable. Subject to applicable law, the Secured Party or any of
its Affiliates may be the purchaser, licensee, assignee or recipient of the
Pledged Collateral or any part thereof at any such sale and shall be entitled,
for the purpose of bidding and making settlement or payment of the purchase
price for all or any portion of the Pledged Collateral sold, assigned or
licensed at such sale, to use and apply any of the Secured Obligations owed to
such person as a credit on account of the purchase price of the Pledged
Collateral or any part thereof payable by such person at such sale. Each
purchaser, assignee, licensee or recipient at any such sale shall acquire the
property sold, assigned or licensed absolutely free from any claim or right on
the part of any Pledgor, and each Pledgor hereby waives, to the fullest extent
permitted by law, all rights of redemption, stay and/or appraisal which it now
has or may at any time in the future have under any rule of law or statute now
existing or hereafter enacted. The Secured Party shall not be obligated to make
any sale of the Pledged Collateral or any part thereof regardless of notice of
sale having been given. The Secured Party may adjourn any public or private sale
from time to time by announcement at the time and place fixed therefor, and such
sale may, without further notice, be made at the time and place to which it was
so adjourned. Each Pledgor hereby waives, to the fullest extent permitted by
law, any claims against the Secured Party arising by reason of the fact that the
price at which the Pledged Collateral or any part thereof may have been sold,
assigned or licensed at such a private sale was less than the price which might
have been obtained at a public sale, even if the Secured Party accepts the first
offer received and does not offer such Pledged Collateral to more than one
offeree.

SECTION 9.2 Notice of Sale. Each Pledgor acknowledges and agrees that, to the
extent notice of sale or other disposition of the Pledged Collateral or any part
thereof shall be required by law, ten (10) days’ prior notice to such Pledgor of
the time and place of any public sale or of the time after which any private
sale or other intended disposition is to take place shall be commercially
reasonable notification of such matters.

SECTION 9.3 Waiver of Notice and Claims. Each Pledgor hereby waives, to the
fullest extent permitted by applicable Law, notice or judicial hearing in
connection with the Secured Party’s taking possession or the Secured Party’s
disposition of the Pledged Collateral or any part thereof, including any and all
prior notice and hearing for any prejudgment remedy or remedies and any such
right which such Pledgor would otherwise have under law, and each Pledgor hereby
further waives, to the fullest extent permitted by applicable law: (i) all
damages occasioned by such taking of possession, subject to compliance with
Section 9-207 of the UCC, (ii) all other requirements as to the time, place and
terms of sale or other requirements with respect to the enforcement of the
Secured Party’s rights hereunder and (iii) all rights of redemption, appraisal,
valuation, stay, extension or moratorium now or hereafter in force under any
applicable law. The Secured Party shall not be liable for any incorrect or
improper payment made pursuant to this Article IX in the absence of gross
negligence or willful misconduct on the part of the Secured Party. Any sale of,
or the grant of options to purchase, or any other realization upon, any Pledged
Collateral shall operate to divest all right, title, interest, claim and demand,
either at law or in equity, of the applicable Pledgor therein and thereto, and
shall be a perpetual bar both at law and in equity against such Pledgor and
against any and all persons claiming or attempting to claim the Pledged
Collateral so sold, optioned or realized upon, or any part thereof, from,
through or under such Pledgor.

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

B-26



--------------------------------------------------------------------------------

SECTION 9.4 Certain Sales of Pledged Collateral.

(a) Each Pledgor recognizes that, by reason of certain prohibitions contained in
law, rules, regulations or orders of any Governmental Authority, the Secured
Party may be compelled, with respect to any sale of all or any part of the
Pledged Collateral, to limit purchasers to those who meet the requirements of
such Governmental Authority. Each Pledgor acknowledges that any such sales may
be at prices and on terms less favorable to the Secured Party than those
obtainable through a public sale without such restrictions, and, notwithstanding
such circumstances, agrees that any such restricted sale shall be deemed to have
been made in a commercially reasonable manner and that, except as may be
required by applicable law, the Secured Party shall have no obligation to engage
in public sales.

(b) Each Pledgor recognizes that, by reason of certain prohibitions contained in
the Securities Act, and applicable state securities laws, the Secured Party may
be compelled, with respect to any sale of all or any part of the Securities
Collateral and Investment Property, to limit purchasers to persons who will
agree, among other things, to acquire such Securities Collateral or Investment
Property for their own account, for investment and not with a view to the
distribution or resale thereof. Each Pledgor acknowledges that any such private
sales may be at prices and on terms less favorable to the Secured Party than
those obtainable through a public sale without such restrictions (including a
public offering made pursuant to a registration statement under the Securities
Act), and, notwithstanding such circumstances, agrees that any such private sale
shall be deemed to have been made in a commercially reasonable manner and that
the Secured Party shall have no obligation to engage in public sales and no
obligation to delay the sale of any Securities Collateral or Investment Property
for the period of time necessary to permit the issuer thereof to register it for
a form of public sale requiring registration under the Securities Act of 1933,
as amended (the “Securities Act”) or under applicable state securities laws,
even if such issuer would agree to do so.

(c) If the Secured Party determines to exercise its right to sell any or all of
the Securities Collateral or Investment Property, upon written request, the
applicable Pledgor shall from time to time furnish to the Secured Party all such
information as the Secured Party may reasonably request in order to determine
the number of securities included in the Securities Collateral or Investment
Property which may be sold by the Secured Party as exempt transactions under the
Securities Act and the rules of the Securities and Exchange Commission
thereunder, as the same are from time to time in effect.

(d) Each Pledgor further agrees that a breach of any of the covenants contained
in this Section 9.4 will cause irreparable injury to the Secured Party, that the
Secured Party has no adequate remedy at law in respect of such breach and, as a
consequence, that each and every covenant contained in this Section 9.4, to the
extent permitted by applicable Law, shall be specifically enforceable against
such Pledgor, and such Pledgor, to the extent permitted by applicable Law,
hereby waives and agrees not to assert any defenses against an action for
specific performance of such covenants except for a defense that (i) no Event of
Default has occurred and is continuing or (ii) the payment in full of all
Obligations (other than contingent obligations for which no claim has been
made).

SECTION 9.5 No Waiver; Cumulative Remedies.

(a) No failure on the part of the Secured Party to exercise, no course of
dealing with respect to, and no delay on the part of the Secured Party in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right, power,
privilege or remedy hereunder preclude any other or further exercise thereof or
the exercise of any other right, power,

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

B-27



--------------------------------------------------------------------------------

privilege or remedy; nor shall the Secured Party be required to look first to,
enforce or exhaust any other security, collateral or guaranties. All rights and
remedies herein provided are cumulative and are not exclusive of any rights or
remedies provided by law or otherwise available.

(b) In the event that the Secured Party shall have instituted any proceeding to
enforce any right, power, privilege or remedy under this Agreement or any other
Loan Document by foreclosure, sale, entry or otherwise, and such proceeding
shall have been discontinued or abandoned for any reason or shall have been
determined adversely to the Secured Party, then and in every such case, the
Pledgors and the Secured Party shall be restored to their respective former
positions and rights hereunder with respect to the Pledged Collateral, and all
rights, remedies, privileges and powers of the Secured Party shall continue as
if no such proceeding had been instituted.

SECTION 9.6 Certain Additional Actions Regarding Intellectual Property. If any
Event of Default shall have occurred and be continuing, upon the written demand
of the Secured Party, each Pledgor shall execute and deliver to the Secured
Party an assignment or assignments of the registered Patents, Trademarks and/or
Copyrights and Goodwill and such other documents as are necessary or appropriate
to carry out the intent and purposes hereof.

ARTICLE X

APPLICATION OF PROCEEDS

SECTION 10.1 Application of Proceeds. The proceeds received by the Secured Party
in respect of any sale of, collection from or other realization upon all or any
part of the Pledged Collateral pursuant to the exercise by the Secured Party of
its remedies shall be applied, together with any other sums then held by the
Secured Party pursuant to this Agreement as follows:

1) First, to the payment of the costs and expenses as provided in Section 4.04
of the Loan Agreement;

2) Second, any surplus then remaining to the payment of the Secured Obligations
in such order and manner as the Lender may in its reasonable discretion
determine; and

3) Third, any surplus then remaining to Borrower or any other Person that may be
legally entitled thereto.

ARTICLE XI

MISCELLANEOUS

SECTION 11.1 Concerning Secured Party. The Secured Party shall be deemed to have
exercised reasonable care in the custody and preservation of the Pledged
Collateral in its possession if such Pledged Collateral is accorded treatment
substantially equivalent to that which the Secured Party, in its individual
capacity, accords its own property consisting of similar instruments or
interests, it being understood that the Secured Party shall have no
responsibility for (i) ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relating to any
Securities Collateral, whether or not the Secured Party has or is deemed to have
knowledge of such matters or (ii) taking any necessary steps to preserve rights
against any person with respect to any Pledged Collateral.

SECTION 11.2 Secured Party May Perform; Secured Party Appointed
Attorney-in-Fact. If any Pledgor shall fail to perform any covenants contained
in this Agreement (including such Pledgor’s covenants

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

B-28



--------------------------------------------------------------------------------

to (i) pay the premiums in respect of all required insurance policies hereunder,
(ii) pay and discharge any taxes, assessments and special assessments, levies,
fees and governmental charges imposed upon or assessed against, and landlords’,
carriers’, mechanics’, workmen’s, repairmen’s, laborers’, materialmen’s,
suppliers’ and warehousemen’s Liens and other claims arising by operation of law
against, all or any portion of the Pledged Collateral, other than Permitted
Liens or (iii) discharge Liens other than Permitted Liens but after the
expiration of any grace period) or if any representation or warranty on the part
of any Pledgor contained herein shall fail to be true in all material respects,
the Secured Party may (but shall not be obligated to) do the same or cause it to
be done or remedy any such breach, and may expend funds for such purpose;
provided, however, that the Secured Party shall in no event be bound to inquire
into the validity of any tax, Lien, imposition or other obligation which such
Pledgor fails to pay or perform as and when required hereby and which such
Pledgor does not contest in accordance with the provisions of the Loan
Agreement; provided, further, that unless an Event of Default has occurred and
is continuing or time is of the essence, the Secured Party shall not take the
foregoing actions without first making demand on the Pledgors and the Pledgors
failing to promptly comply therewith. Any and all amounts so expended by the
Secured Party shall be paid by the Pledgors in accordance with the provisions of
Sections 4.03 and 4.04 of the Loan Agreement. Neither the provisions of this
Section 11.2 nor any action taken by the Secured Party pursuant to the
provisions of this Section 11.2 shall prevent any such failure to observe any
covenant contained in this Agreement nor any breach of representation or
warranty from constituting an Event of Default. Each Pledgor hereby appoints the
Secured Party its attorney-in-fact, with full power and authority in the place
and stead of such Pledgor and in the name of such Pledgor, or otherwise, from
time to time in the Secured Party’s discretion to take any action and to execute
any instrument consistent with the terms of the Loan Agreement, this Agreement
and the other Loan Documents which the Secured Party may deem necessary or
advisable to accomplish the purposes hereof (but the Secured Party shall not be
obligated to and shall have no liability to such Pledgor or any third party for
failure to so do or take action). The foregoing grant of authority is a power of
attorney coupled with an interest and such appointment shall be irrevocable for
the term hereof. Each Pledgor hereby ratifies all that such attorney shall
lawfully do or cause to be done by virtue hereof.

Anything in this Section 11.2 to the contrary, the Administrative Agent agrees
that, except as provided above, it will not exercise any rights under the
foregoing power of attorney unless an Event of Default shall have occurred and
be continuing.

SECTION 11.3 Continuing Security Interest; Assignment. This Agreement shall
create a continuing security interest in the Pledged Collateral and shall (i) be
binding upon the Pledgors, their respective successors and assigns and
(ii) inure, together with the rights and remedies of the Secured Party
hereunder, to the benefit of the Secured Party and each of its successors,
transferees and assigns. No other persons (including any other creditor of any
Pledgor) shall have any interest herein or any right or benefit with respect
hereto. Each of the Pledgors agrees that its obligations hereunder and the
security interest created hereunder shall continue to be effective or be
reinstated, as applicable, if at any time payment, or any part thereof, of all
or any part of the Secured Obligations is rescinded or must otherwise be
restored by the Secured Party upon the bankruptcy or reorganization of any
Pledgor or otherwise.

SECTION 11.4 Termination; Release. This Agreement shall terminate when all the
Secured Obligations have been paid in full in cash (other than contingent
obligations for which no claim has been made) and all commitments to make loans
under the Loan Agreement have terminated. Upon termination of this Agreement the
Pledged Collateral shall be automatically released from the Lien of this
Agreement. If any of the Pledged Collateral shall be sold, transferred or
otherwise disposed of by any Pledgor to a Person that is not a Pledgor in a
transaction permitted by the Loan Agreement, such Pledged Collateral shall be
automatically released from the Liens created hereby, and upon any such release
or any release of Pledged Collateral or any part thereof in accordance with the
provisions of the Loan Agreement, the Secured Party shall, upon the request and
at the sole cost and expense of the Pledgors, assign, transfer and

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

B-29



--------------------------------------------------------------------------------

deliver to Pledgor, against receipt and without recourse to or warranty by the
Secured Party except as to the fact that the Secured Party has not encumbered
the released assets, such of the Pledged Collateral or any part thereof to be
released (in the case of a release) as may be in possession of the Secured Party
and as shall not have been sold or otherwise applied pursuant to the terms
hereof, and, with respect to any other Pledged Collateral, proper documents and
instruments (including UCC-3 termination financing statements or releases)
acknowledging the termination hereof or the release of such Pledged Collateral,
as the case may be.

SECTION 11.5 Modification in Writing. No amendment, modification, supplement,
termination or waiver of or to any provision hereof, nor consent to any
departure by any Pledgor therefrom, shall be effective unless the same shall be
made in accordance with the terms of the Loan Agreement and unless in writing
and signed by the Secured Party. Any amendment, modification or supplement of or
to any provision hereof, any waiver of any provision hereof and any consent to
any departure by any Pledgor from the terms of any provision hereof in each case
shall be effective only in the specific instance and for the specific purpose
for which made or given. Except where notice is specifically required by this
Agreement or any other document evidencing the Secured Obligations, no notice to
or demand on any Pledgor in any case shall entitle any Pledgor to any other or
further notice or demand in similar or other circumstances.

SECTION 11.6 Notices. Unless otherwise provided herein or in the Loan Agreement,
any notice or other communication herein required or permitted to be given shall
be given in the manner and become effective as set forth in the Loan Agreement,
as to any Pledgor, addressed to it at the address of the Borrower set forth in
the Loan Agreement and as to the Secured Party, addressed to it at the address
set forth in the Loan Agreement, or in each case at such other address as shall
be designated by such party in a written notice to the other party complying as
to delivery with the terms of this Section 11.6.

SECTION 11.7 Governing Law, Consent to Jurisdiction and Service of Process;
Waiver of Jury Trial. Sections 13.10, 13.11, 13.12 and 13.13 of the Loan
Agreement are incorporated herein, mutatis mutandis, as if a part hereof.

SECTION 11.8 Severability of Provisions. Any provision hereof which is invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without invalidating the remaining provisions hereof or affecting the validity,
legality or enforceability of such provision in any other jurisdiction.

SECTION 11.9 Execution in Counterparts. This Agreement and any amendments,
waivers, consents or supplements hereto may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
such counterparts together shall constitute one and the same agreement. Delivery
of any executed counterpart of a signature page of this Agreement by facsimile
or other electronic transmission shall be effective as delivery of a manually
executed counterpart of this Agreement.

SECTION 11.10 Business Days. In the event any time period or any date provided
in this Agreement ends or falls on a day other than a Business Day, then such
time period shall be deemed to end and such date shall be deemed to fall on the
next succeeding Business Day, and performance herein may be made on such
Business Day, with the same force and effect as if made on such other day.

SECTION 11.11 No Credit for Payment of Taxes or Imposition. No Pledgor shall be
entitled to any credit against the principal, premium, if any, or interest
payable under the Loan Agreement, and such Pledgor shall not be entitled to any
credit against any other sums which may become payable under the terms thereof
or hereof, by reason of the payment of any Tax on the Pledged Collateral or any
part thereof.

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

B-30



--------------------------------------------------------------------------------

SECTION 11.12 No Claims Against Secured Party. Nothing contained in this
Agreement shall constitute any consent or request by the Secured Party, express
or implied, for the performance of any labor or services or the furnishing of
any materials or other property in respect of the Pledged Collateral or any part
thereof, nor as giving any Pledgor any right, power or authority to contract for
or permit the performance of any labor or services or the furnishing of any
materials or other property in such fashion as would permit the making of any
claim against the Secured Party in respect thereof or any claim that any Lien
based on the performance of such labor or services or the furnishing of any such
materials or other property is prior to the Lien hereof.

SECTION 11.13 No Release. Nothing set forth in this Agreement or any other Loan
Document, nor the exercise by the Secured Party of any of the rights or remedies
hereunder, shall relieve any Pledgor from the performance of any term, covenant,
condition or agreement on such Pledgor’s part to be performed or observed under
or in respect of any of the Pledged Collateral or from any liability to any
person under or in respect of any of the Pledged Collateral or shall impose any
obligation on the Secured Party to perform or observe any such term, covenant,
condition or agreement on such Pledgor’s part to be so performed or observed or
shall impose any liability on the Secured Party for any act or omission on the
part of such Pledgor relating thereto or for any breach of any representation or
warranty on the part of such Pledgor contained in this Agreement, the Loan
Agreement or the other Loan Documents, or under or in respect of the Pledged
Collateral or made in connection herewith or therewith. Anything herein to the
contrary notwithstanding, the Secured Party shall not have any obligation or
liability under any contracts, agreements and other documents included in the
Pledged Collateral by reason of this Agreement, nor shall the Secured Party be
obligated to perform any of the obligations or duties of any Pledgor thereunder
or to take any action to collect or enforce any such contract, agreement or
other document included in the Pledged Collateral hereunder. The obligations of
each Pledgor contained in this Section 11.13 shall survive the termination
hereof and the discharge of such Pledgor’s other obligations under this
Agreement, the Loan Agreement and the other Loan Documents.

SECTION 11.14 Right of Setoff. If an Event of Default shall have occurred and be
continuing, the Secured Party and its Affiliates are hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable Law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency but excluding any deposits consisting
of Excluded Property) at any time held and other obligations (in whatever
currency) at any time owing by the Secured Party or any such Affiliate to or for
the credit or the account of the Borrower or any other Pledgor against any and
all of the Secured Obligations to the extent due and owing, irrespective of
whether or not the Secured Party shall have made any demand under this
Agreement, the Loan Agreement or any other Loan Document.

SECTION 11.15 Obligations Absolute. All obligations of each Pledgor hereunder
shall be absolute and unconditional irrespective of:

(i) any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of any other Pledgor;

(ii) any lack of validity or enforceability of the Loan Agreement or any Loan
Document, or any other agreement or instrument relating thereto;

(iii) any change in the time, manner or place of payment of, or in any other
term of, all or any of the Secured Obligations, or any other amendment or waiver
of or any consent to any departure from the Loan Agreement or any Loan Document
or any other agreement or instrument relating thereto;

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

B-31



--------------------------------------------------------------------------------

(iv) any pledge, exchange, release or non-perfection of any other collateral, or
any release or amendment or waiver of or consent to any departure from any
guarantee, for all or any of the Secured Obligations;

(v) any exercise, non-exercise or waiver of any right, remedy, power or
privilege under or in respect hereof, the Loan Agreement or any Loan Document
except as specifically set forth in a waiver granted pursuant to the provisions
of Section 11.5 hereof; or

(vi) any other circumstances which might otherwise constitute a defense
available to, or a discharge of, any Pledgor other than the defense of the
payment in full of the Secured Obligations (other than contingent obligations
for which no claim has been made).

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

B-32



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Pledgor and the Secured Party have caused this
Agreement to be duly executed and by duly authorized officers as of the date
above written.

RAPTOR PHARMACEUTICAL CORP.,

as Pledgor

By:  

/s/ Georgia Erbez

Name: Georgia Erbez Title: Chief Financial Officer, Secretary and Treasurer

RAPTOR THERAPEUTICS INC.,

as Pledgor

By:  

/s/ Georgia Erbez

Name: Georgia Erbez Title:Chief Financial Officer, Secretary and Treasurer

RAPTOR DISCOVERIES INC.,

as Pledgor

By:  

/s/ Georgia Erbez

Name: Georgia Erbez Title:Chief Financial Officer, Secretary and Treasurer

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

B-33



--------------------------------------------------------------------------------

HEALTHCARE ROYALTY PARTNERS II, L.P.,

as Pledgor

By:   HealthCare Royalty GP II, LLC its General Partner By:  

/s/ Clarke B. Futch

Name: Clarke B. Futch Title: Founding Managing Director

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

B-34



--------------------------------------------------------------------------------

SCHEDULE 1

Bailee Locations

None.

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

B-35



--------------------------------------------------------------------------------

EXHIBIT 1

[Form of]

ISSUER’S ACKNOWLEDGMENT

The undersigned hereby (i) acknowledges receipt of the Security Agreement (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Security Agreement”; capitalized terms used but not otherwise defined
herein shall have the meanings assigned to such terms in the Security
Agreement), dated as of December 20, 2012, made by RAPTOR PHARMACEUTICAL CORP.,
a Delaware corporation (the “Borrower”), the Guarantors party thereto and
HEALTHCARE ROYALTY PARTNERS II, L.P., as secured party (in such capacity and
together with any successors in such capacity, the “Secured Party”), (ii) agrees
promptly to note on its books the security interests granted to the Secured
Party and confirmed under the Security Agreement, (iii) agrees that, upon the
occurrence and during the continuation of an Event of Default, it will comply
with instructions of the Secured Party with respect to the applicable Securities
Collateral (including all Capital Stock of the undersigned to the extent
constituting Pledged Collateral) without further consent by the applicable
Pledgor and (iv) agrees to notify the Secured Party upon obtaining knowledge of
any interest in favor of any person in the applicable Securities Collateral that
is adverse to the interest of the Secured Party therein (other than Permitted
Liens).

 

[ By:  

 

Name:   Title:  

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

B-36



--------------------------------------------------------------------------------

EXHIBIT 2

[Form of]

SECURITIES PLEDGE AMENDMENT

This Securities Pledge Amendment, dated as of [            ], is delivered
pursuant to Section 5.1 of the Security Agreement (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Security
Agreement”; capitalized terms used but not otherwise defined herein shall have
the meanings assigned to such terms in the Security Agreement), dated as of
December 20, 2012 made by RAPTOR PHARMACEUTICAL CORP., a Delaware corporation
(the “Borrower”), the Guarantors party thereto and HEALTHCARE ROYALTY PARTNERS
II, L.P., as secured party (in such capacity and together with any successors in
such capacity, the “Secured Party”). The undersigned hereby agrees that this
Securities Pledge Amendment may be attached to the Security Agreement and that
the Pledged Securities and/or Intercompany Notes listed on this Securities
Pledge Amendment shall be deemed to be and shall become part of the Pledged
Collateral and shall secure all Secured Obligations.

PLEDGED SECURITIES

 

ISSUER

  

CLASS OF

STOCK OF
INTERESTS

  

PAR

VALUE

  

CERTIFICATE

NO(S).

  

NUMBER OF

SHARES OF
INTERESTS

  

PERCENTAGE OF
ALL ISSUED
CAPITAL OR

OTHER CAPITAL
STOCK OF

ISSUER

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

B-37



--------------------------------------------------------------------------------

INTERCOMPANY NOTES

 

ISSUER

  

PRINCIPAL

AMOUNT

  

DATE OF

ISSUANCE

  

INTEREST RATE

  

MATURITY DATE

 

[                    ], as Pledgor By:  

 

Name:   Title:  

 

AGREED TO AND ACCEPTED:

HEALTHCARE ROYALTY PARTNERS II, L.P.,

  as Secured Party

By:   HealthCare Royalty GP, LLC,   its General Partner By:  

 

  Name:   Title:

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

B-38



--------------------------------------------------------------------------------

EXHIBIT 3

[Form of]

JOINDER AGREEMENT

[Name of New Pledgor]

[Address of New Pledgor]

[Date]

 

 

 

 

 

Ladies and Gentlemen:

Reference is made to the Security Agreement (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Security Agreement”;
capitalized terms used but not otherwise defined herein shall have the meanings
assigned to such terms in the Security Agreement), dated as of December 20, 2012
made by RAPTOR PHARMACEUTICAL CORP., a Delaware corporation (the “Borrower”),
the Guarantors thereto and HEALTHCARE ROYALTY PARTNERS II, L.P., as secured
party (in such capacity and together with any successors in such capacity, the
“Secured Party”).

This Joinder Agreement supplements the Security Agreement and is delivered by
the undersigned, [            ] (the “New Pledgor”), pursuant to Section 3.5 of
the Security Agreement. The New Pledgor hereby agrees to be bound as of the date
of execution of this Joinder Agreement as a Guarantor and as a Pledgor party to
the Security Agreement by all of the terms, covenants and conditions set forth
in the Security Agreement to the same extent that it would have been bound if it
had been a signatory to the Security Agreement on the date of the Security
Agreement. The New Pledgor also hereby agrees to be bound as of the date of
execution of this Joinder Agreement as a party by all of the terms, covenants
and conditions applicable to it set forth in Articles VIII and IX of the Loan
Agreement to the same extent that it would have been bound if it had been a
signatory to the Loan Agreement on the execution date of the Loan Agreement.
Without limiting the generality of the foregoing, the New Pledgor hereby grants
and pledges to the Secured Party, as collateral security for the full, prompt
and complete payment and performance when due (whether at stated maturity, by
acceleration or otherwise) of the Secured Obligations, a Lien on and security
interest in, all of its right, title and interest in, to and under the Pledged
Collateral and expressly assumes all obligations and liabilities of a Guarantor
and Pledgor thereunder. The New Pledgor hereby makes each of the representations
and warranties and agrees to each of the covenants applicable to the Pledgors
contained in the Security Agreement and Article VII of the Loan Agreement.

Annexed hereto are supplements to each of the schedules to the Security
Agreement and the Loan Agreement, as applicable, with respect to the New
Pledgor. Such supplements shall be deemed to be part of the Security Agreement
or the Loan Agreement, as applicable.

This Joinder Agreement and any amendments, waivers, consents or supplements
hereto may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed to be an original, but all such counterparts together shall
constitute one and the same agreement.

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

B-39



--------------------------------------------------------------------------------

THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

B-40



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Pledgor has caused this Joinder Agreement to be
executed and delivered by its duly authorized officer as of the date first above
written.

 

[NEW PLEDGOR], as Pledgor By:  

 

Name:   Title:  

 

AGREED TO AND ACCEPTED:

HEALTHCARE ROYALTY PARTNERS II, L.P.,

  as Secured Party

By:   HealthCare Royalty GP, LLC,   its General Partner By:  

 

  Name:   Title:

[Schedules to be attached]

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

B-41



--------------------------------------------------------------------------------

EXHIBIT 4

[Form of]

Copyright Security Agreement

Copyright Security Agreement, dated as of [            ], by RAPTOR
PHARMACEUTICAL CORP. and [            ] (individually, a “Pledgor,” and,
collectively, the “Pledgors”), in favor of HEALTHCARE ROYALTY PARTNERS II, L.P.,
in its capacity as secured party pursuant to the Loan Agreement (in such
capacity, the “Secured Party”).

W I TN E SS E T H:

WHEREAS, the Pledgors are party to a Security Agreement of even date herewith
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Security Agreement”) in favor of the Secured Party pursuant to
which the Pledgors are required to execute and deliver this Copyright Security
Agreement;

NOW, THEREFORE, in consideration of the premises and to induce the Secured Party
to enter into the Loan Agreement, the Pledgors hereby agree with the Secured
Party as follows:

SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in the
Security Agreement and used herein have the meaning given to them in the
Security Agreement.

SECTION 2. Grant of Security Interest in Copyright Collateral. Each Pledgor
hereby pledges and grants to the Secured Party a lien on and security interest
in and to all of its right, title and interest in, to and under all the
following Pledged Collateral of such Pledgor:

(a) Copyrights of such Pledgor listed on Schedule I attached hereto; and

(b) all Proceeds of any and all of the foregoing (in the case of (a) and (b),
other than Excluded Property).

SECTION 3. Security Agreement. The security interest granted pursuant to this
Copyright Security Agreement is granted in conjunction with the security
interest granted to the Secured Party pursuant to the Security Agreement and
Pledgors hereby acknowledge and affirm that the rights and remedies of the
Secured Party with respect to the security interest in the Copyrights made and
granted hereby are more fully set forth in the Security Agreement, the terms and
provisions of which are incorporated by reference herein as if fully set forth
herein. In the event that any provision of this Copyright Security Agreement is
deemed to conflict with the Security Agreement, the provisions of the Security
Agreement shall control.

SECTION 4. Termination. Upon the payment in full of the Second Obligations
(other than contingent obligations for which no claim has been made), the
Secured Party shall execute, acknowledge, and deliver to the Pledgors an
instrument in writing in recordable form releasing the collateral pledge, grant,
assignment, lien and security interest in the Copyrights under this Copyright
Security Agreement.

SECTION 5. Counterparts. This Copyright Security Agreement may be executed in
any number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Copyright Security Agreement
by signing and delivering one or more counterparts.

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

B-42



--------------------------------------------------------------------------------

SECTION 6. Governing Law. This Copyright Security Agreement and the transactions
contemplated hereby, and all disputes between the parties under or relating to
this Copyright Security Agreement or the facts or circumstances leading to its
execution, whether in contract, tort or otherwise, shall be construed in
accordance with and governed by the laws (including statutes of limitation) of
the State of New York, without regard to conflicts of law principles that would
require the application of the laws of another jurisdiction.

[signature page follows]

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

B-43



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Pledgor has caused this Copyright Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.

 

Very truly yours, [PLEDGORS] By:  

 

Name:   Title:  

 

AGREED TO AND ACCEPTED:

HEALTHCARE ROYALTY PARTNERS II, L.P.,

  as Secured Party

By:   HealthCare Royalty GP, LLC,   its General Partner By:  

 

  Name:   Title:

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

B-44



--------------------------------------------------------------------------------

SCHEDULE I

to

COPYRIGHT SECURITY AGREEMENT

COPYRIGHT REGISTRATIONS AND COPYRIGHT APPLICATIONS

Copyright Registrations:

 

OWNER

  

REGISTRATION

NUMBER

  

TITLE

     

 

  •   Copyright Applications:

 

OWNER

  

TITLE

  

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

B-45



--------------------------------------------------------------------------------

EXHIBIT 5

[Form of]

Patent Security Agreement

Patent Security Agreement, dated as of [    ], by RAPTOR PHARMACEUTICAL CORP.
and [            ] (individually, a “Pledgor,” and, collectively, the
“Pledgors”), in favor of HEALTHCARE ROYALTY PARTNERS II, L.P., as secured party
pursuant to the Loan Agreement (in such capacity, the “Secured Party”).

W I T N E S S E T H:

WHEREAS, the Pledgors are party to a Security Agreement of even date herewith
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Security Agreement”) in favor of the Secured Party pursuant to
which the Pledgors are required to execute and deliver this Patent Security
Agreement;

NOW, THEREFORE, in consideration of the premises and to induce the Secured Party
to enter into the Loan Agreement, the Pledgors hereby agree with the Secured
Party as follows:

SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in the
Security Agreement and used herein have the meaning given to them in the
Security Agreement.

SECTION 2. Grant of Security Interest in Patent Collateral. Each Pledgor hereby
pledges and grants to the Secured Party a lien on and security interest in and
to all of its right, title and interest in, to and under all the following
Pledged Collateral of such Pledgor:

(a) Patents of such Pledgor listed on Schedule I attached hereto; and

(b) all Proceeds of any and all of the foregoing (other than in case of both
clauses (a) and (b), Excluded Property).

SECTION 3. Security Agreement. The security interest granted pursuant to this
Patent Security Agreement is granted in conjunction with the security interest
granted to the Secured Party pursuant to the Security Agreement and Pledgors
hereby acknowledge and affirm that the rights and remedies of the Secured Party
with respect to the security interest in the Patents made and granted hereby are
more fully set forth in the Security Agreement, the terms and provisions of
which are incorporated by reference herein as if fully set forth herein. In the
event that any provision of this Patent Security Agreement is deemed to conflict
with the Security Agreement, the provisions of the Security Agreement shall
control.

SECTION 4. Termination. Upon the payment in full of the Secured Obligations
(other than contingent obligations for which no claim has been made), the
Secured Party shall execute, acknowledge, and deliver to the Pledgors an
instrument in writing in recordable form releasing the collateral pledge, grant,
assignment, lien and security interest in the Patents under this Patent Security
Agreement.

SECTION 5. Counterparts. This Patent Security Agreement may be executed in any
number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Patent Security Agreement by
signing and delivering one or more counterparts.

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

B-46



--------------------------------------------------------------------------------

SECTION 6. Governing Law. This Patent Security Agreement and the transactions
contemplated hereby, and all disputes between the parties under or relating to
this Patent Security Agreement or the facts or circumstances leading to its
execution, whether in contract, tort or otherwise, shall be construed in
accordance with and governed by the laws (including statutes of limitation) of
the State of New York, without regard to conflicts of law principles that would
require the application of the laws of another jurisdiction.

[signature page follows]

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

B-47



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Pledgor has caused this Patent Security Agreement to be
executed and delivered by its duly authorized officer as of the date first set
forth above.

 

Very truly yours, [PLEDGORS] By:  

 

  Name:   Title:

 

Accepted and Agreed:

HEALTHCARE ROYALTY PARTNERS II, L.P.,

as Secured Party

By:   HealthCare Royalty GP, LLC,   its General Partner By:  

 

  Name:   Title:

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

B-48



--------------------------------------------------------------------------------

SCHEDULE I

to

PATENT SECURITY AGREEMENT

PATENT REGISTRATIONS AND PATENT APPLICATIONS

 

  •   Patent Registrations:

 

OWNER

  

REGISTRATION

NUMBER

  

NAME

     

 

  •   Patent Applications:

 

OWNER

  

APPLICATION

NUMBER

  

NAME

     

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

B-49



--------------------------------------------------------------------------------

EXHIBIT 6

[Form of]

Trademark Security Agreement

Trademark Security Agreement, dated as of [ ], by RAPTOR PHARMACEUTICAL CORP.
and [            ] (individually, a “             ,” and, collectively, the
“Pledgors”), in favor of HEALTHCARE ROYALTY PARTNERS II, L.P., in its capacity
as secured party pursuant to the Loan Agreement (in such capacity, the “Secured
Party”).

W I T N E S S E T H:

WHEREAS, the Pledgors are party to a Security Agreement of even date herewith
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Security Agreement”) in favor of the Secured Party pursuant to
which the Pledgors are required to execute and deliver this Trademark Security
Agreement;

NOW, THEREFORE, in consideration of the premises and to induce the Secured Party
to enter into the Loan Agreement, the Pledgors hereby agree with the Secured
Party as follows:

SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in the
Security Agreement and used herein have the meaning given to them in the
Security Agreement.

SECTION 2. Grant of Security Interest in Trademark Collateral. Each Pledgor
hereby pledges and grants to the Secured Party a lien on and security interest
in and to all of its right, title and interest in, to and under all the
following Pledged Collateral of such Pledgor:

(a) Trademarks of such Pledgor listed on Schedule I attached hereto;

(b) all Goodwill associated with such Trademarks; and

(c) all Proceeds of any and all of the foregoing (other than in the case of (a),
(b) and (c), Excluded Property).

SECTION 3. Security Agreement. The security interest granted pursuant to this
Trademark Security Agreement is granted in conjunction with the security
interest granted to the Secured Party pursuant to the Security Agreement and
Pledgors hereby acknowledge and affirm that the rights and remedies of the
Secured Party with respect to the security interest in the Trademarks made and
granted hereby are more fully set forth in the Security Agreement, the terms and
provisions of which are incorporated by reference herein as if fully set forth
herein. In the event that any provision of this Trademark Security Agreement is
deemed to conflict with the Security Agreement, the provisions of the Security
Agreement shall control.

SECTION 4. Termination. Upon the payment in full of the Secured Obligations
(other than contingent obligations for which no claim has been made), the
Secured Party shall execute, acknowledge, and deliver to the Pledgors an
instrument in writing in recordable form releasing the collateral pledge, grant,
assignment, lien and security interest in the Trademarks under this Trademark
Security Agreement.

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

B-50



--------------------------------------------------------------------------------

SECTION 5. Counterparts. This Trademark Security Agreement may be executed in
any number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Trademark Security Agreement
by signing and delivering one or more counterparts.

SECTION 6. Governing Law. This Trademark Security Agreement and the transactions
contemplated hereby, and all disputes between the parties under or relating to
this Trademark Security Agreement or the facts or circumstances leading to its
execution, whether in contract, tort or otherwise, shall be construed in
accordance with and governed by the laws (including statutes of limitation) of
the State of New York, without regard to conflicts of law principles that would
require the application of the laws of another jurisdiction.

[signature page follows]

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

B-51



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Pledgor has caused this Trademark Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.

 

Very truly yours, [PLEDGORS] By:  

 

  Name:   Title:

 

Accepted and Agreed:

HEALTHCARE ROYALTY PARTNERS II, L.P.,

as Secured Party

By:   HealthCare Royalty GP, LLC,   its General Partner By:  

 

  Name:   Title:

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

B-52



--------------------------------------------------------------------------------

SCHEDULE I

to

TRADEMARK SECURITY AGREEMENT

TRADEMARK REGISTRATIONS AND TRADEMARK APPLICATIONS

 

  •   Trademark Registrations:

 

OWNER

  

REGISTRATION

NUMBER

  

TRADEMARK

     

 

  •   Trademark Applications:

 

OWNER

  

APPLICATION

NUMBER

  

TRADEMARK

     

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

B-53



--------------------------------------------------------------------------------

EXHIBIT 7

[FORM OF NOTICE TO BAILEE OF SECURITY INTEREST IN INVENTORY]

CERTIFIED MAIL — RETURN RECEIPT REQUESTED

[                    ], 20[    ]

 

TO: [Bailee’s Name]

[Bailee’s Address]

Re: Raptor Pharmaceutical Corp. (the “Borrower”)

Ladies and Gentlemen:

In connection with that certain Security Agreement, dated as of December [    ],
2012 (the “Security Agreement”), made by Borrower, the Guarantors party thereto
and HealthCare Royalty Partners II, L.P., as Secured Party (“HRP”), we have
granted to HRP a security interest in substantially all of our personal
property, including our inventory.

This letter constitutes notice to you, and your signature below will constitute
your acknowledgment, of HRP’s continuing first priority security interest in all
goods with respect to which you are acting as bailee. Until you are notified in
writing to the contrary by HRP, however, you may continue to accept instructions
from us regarding the delivery of goods stored by you. After notice from HRP,
you shall comply with all instructions (regarding the delivery of goods stored
by you and any other matters relating thereto) from HRP and stop complying with
any such instructions from us.

Your acknowledgment also constitutes a waiver and release, for HRP’s benefit, of
any and all claims, liens, including bailee’s liens, and demands of every kind
which you have or may later have against such goods (including any right to
include such goods in any secured financing to which you may become party).

In order to complete our records, kindly have a duplicate of this letter signed
by an officer of your company and return same to us at your earliest
convenience.

 

Receipt acknowledged, confirmed and     Very truly yours, approved:      
[BAILEE]     [APPLICABLE PLEDGOR] By:  

 

    By:  

 

  Name:       Name:   Title:       Title:

cc:         HealthCare Royalty Partners II, L.P.

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

B-54



--------------------------------------------------------------------------------

Exhibit C

Form of Promissory Note

Promissory Note

 

US $60,000,000    

New York, New York

July [    ], 2014

FOR VALUE RECEIVED, Raptor Pharmaceutical Corp., a Delaware corporation (the
“Borrower”), hereby promises to pay to the order of HealthCare Royalty Partners
II, L.P. or its registered assigns (the “Lender”), in lawful money of the United
States of America, in same day funds on the Maturity Date the principal sum of
Sixty Million Dollars (US $60,000,000) less the aggregate amount of all payments
of the principal amount from time to time under the Loan Agreement referred to
below.

The Borrower also promises to pay interest on the unpaid principal amount hereof
in like money, from the date hereof until such unpaid principal is paid in full,
at the rates, at the times and in the manner provided in the Loan Agreement
referred to below.

This Note is the Note referred to in the Amended and Restated Loan Agreement,
dated as of July 1, 2014, by and among the Borrower, the guarantors party
thereto and the Lender (as amended from time to time, the “Loan Agreement”) and
is entitled to the benefits thereof and of the other Loan Documents. This Note
is secured as provided in the Loan Documents. This Note is subject to optional
prepayment, in whole but not in part, prior to the Scheduled Maturity Date as
provided in the Loan Agreement.

This Note is secured as provided in the Security Agreement and other Loan
Documents. Reference is hereby made to the Security Agreement for a description
of the properties and assets in which a security interest has been granted, the
nature and extent of the security, the terms and conditions upon which the
security interest was granted and the rights of the holder of this Note in
respect thereof.

If an Event of Default shall occur and be continuing, the principal of and
accrued interest on this Note may become or be declared to be due and payable in
the manner and with the effect provided in the Loan Agreement.

The Borrower hereby waives presentment, demand, protest or notice of any kind in
connection with this Note.

Capitalized terms used but not defined herein shall have the meanings given to
them in the Loan Agreement.

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

C-1



--------------------------------------------------------------------------------

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAWS PRINCIPLES
THAT WOULD REQUIRE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION).

 

RAPTOR PHARMACEUTICAL CORP. By:  

 

  Name:   Title:

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

C-2



--------------------------------------------------------------------------------

Exhibit D

1.         [Reserved.]

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

D-1



--------------------------------------------------------------------------------

Exhibit E

Form of Notice of Borrowing

NOTICE OF BORROWING

Pursuant to Section 2.02 of that certain Amended and Restated Loan Agreement
(the “Loan Agreement”), dated as of July 1, 2014, by and among HEALTHCARE
ROYALTY PARTNERS II, L.P., a Delaware limited partnership, as lender (the
“Lender”), RAPTOR PHARMACEUTICAL CORP., a Delaware corporation, as borrower
(“Borrower”) and the guarantors party thereto, Borrower hereby gives notice to
the Lender that it wishes to borrow a principal amount equal to the Additional
Tranche C Commitment on July [    ], 2014. All capitalized terms used herein
without definition shall have the meanings set forth in the Loan Agreement.

 

RAPTOR PHARMACEUTICAL CORP., as Borrower By:  

 

  Name:   Title:

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

E-1



--------------------------------------------------------------------------------

Exhibit F

Form of Amendment Effective Date Certificate

Amendment Effective Date Certificate of Borrower

The undersigned, being the duly elected and qualified Chief Executive Officer of
Raptor Pharmaceutical Corp., a Delaware corporation (“Borrower”), does hereby
certify pursuant to Section 6.01(c)(i) of that certain Amended and Restated Loan
Agreement dated as of July 1, 2014 (as amended, modified or supplemented from
time to time, the “Loan Agreement”) among Borrower, the guarantors party thereto
and HealthCare Royalty Partners II, L.P., a Delaware limited partnership (the
“Lender”), as of July [    ], 2014 (the “Amendment Effective Date”), that:

(A) no event has occurred which is continuing that (i) constitutes a Default or
an Event of Default or (ii) could reasonably be expect to constitute a Material
Adverse Effect, in each case both at the time of, and immediately after giving
effect to, the making of the Additional Tranche C Loan and the exchange of the
Tranche A Loan and the Tranche B Loan into a portion of the Tranche C Loan;

(B) the representations and warranties made by Borrower in Article VII of the
Loan Agreement and in the other Loan Documents are true and correct in all
material respects as of the Amendment Effective Date, at the time of and
immediately after giving effect to the Tranche C Loan (except that any
representation or warranty that is qualified as to “materiality” or “Material
Adverse Effect” is true and correct in all respects);

(C) as of the Amendment Effective Date, all necessary governmental and
third-party approvals, consents and filings, including in connection with the
Tranche C Loan and the other Loan Documents have been obtained or made and
remain in full force and effect; and

(D) as of the Amendment Effective Date, each of the other conditions precedent
set forth in Section 6.01 of the Loan Agreement to the obligation of the Lender
to make the Tranche C Loan has been satisfied.

Capitalized terms used but not otherwise defined herein shall have the meanings
ascribed thereto in the Loan Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

F-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this certificate as of the
Amendment Effective Date.

 

“Borrower” RAPTOR PHARMACEUTICAL CORP. By:  

 

  Name:   Title:  Chief Executive Officer

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

F-2



--------------------------------------------------------------------------------

Exhibit G-1

Form of Perfection Certificate

PERFECTION CERTIFICATE

[See attached.]

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

G-1-1



--------------------------------------------------------------------------------

PERFECTION CERTIFICATE

July 23, 2014

Reference is hereby made to (i) that certain Security Agreement dated as of
December 20, 2012 (the “Security Agreement”), between Raptor Pharmaceutical
Corp., a Delaware corporation (“Borrower”), the Guarantors party thereto
(collectively, the “Guarantors”) and HealthCare Royalty Partners II, L.P., as
Collateral Agent (in such capacity, the “Collateral Agent”) and (ii) that
certain Amended and Restated Loan Agreement dated as of July 1, 2014 (the “Loan
Agreement”) among the Borrower, the Guarantors and HealthCare Royalty Partners
II, L.P.. Capitalized terms used but not defined herein have the meanings
assigned in the Loan Agreement.

As used herein, the term “Companies” means Borrower and each of its domestic
Subsidiaries other than any Domestic CFC Holdco.

The undersigned hereby certify to the Collateral Agent as follows:

 

  •   Names.

 

  •   The exact legal name of each Company, as such name appears in its
respective certificate of incorporation or any other organizational document, is
set forth in Schedule 1(a). Each Company is (i) the type of entity disclosed
next to its name in Schedule 1(a) and (ii) a registered organization except to
the extent disclosed in Schedule 1(a). Also set forth in Schedule 1(a) is the
organizational identification number, if any, of each Company that is a
registered organization, the Federal Taxpayer Identification Number of each
Company and the jurisdiction of formation of each Company.

 

  •   Set forth in Schedule 1(b) hereto is a list of any other corporate or
organizational names each Company has had in the past five years, together with
the date of the relevant change.

 

  •   Set forth in Schedule 1(c) is a list of all other names used by each
Company, or any other business or organization to which each Company became the
successor by merger, consolidation, acquisition, change in form, nature or
jurisdiction of organization or otherwise, on any filings with the Internal
Revenue Service at any time within the five years preceding the date hereof.
Except as set forth in Schedule 1(c), no Company has changed its jurisdiction of
organization at any time during the past four months.

 

  •   Current Locations. The chief executive office of each Company is located
at the address set forth in Schedule 2 hereto.

 

  •   Extraordinary Transactions. Except for those purchases, acquisitions and
other transactions described in Schedule 3 attached hereto, all of the
Collateral has been originated by each Company in the ordinary course of
business or consists of goods which have been acquired by such Company in the
ordinary course of business from a person in the business of selling goods of
that kind.

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

G-1-2



--------------------------------------------------------------------------------

  •   File Search Reports. Attached hereto as Schedule 4 is a true and accurate
summary of file search reports from (A) the Uniform Commercial Code filing
offices (i) in each jurisdiction identified in Section 1(a) or Section 2 with
respect to each legal name set forth in Section 1 and (ii) in each jurisdiction
described in Schedule 1(c) or Schedule 3 relating to any of the transactions
described in Schedule (1)(c) or Schedule 3 with respect to each legal name of
the person or entity from which each Company purchased or otherwise acquired any
of the Collateral and (B) each filing officer in each real estate recording
office identified in Schedule 7 with respect to real estate on which Collateral
consisting of fixtures is or is to be located. A true copy of each financing
statement, including judgment and tax liens, bankruptcy and pending lawsuits or
other filing identified in such file search reports has been delivered to the
Collateral Agent.

 

  •   UCC Filings. The financing statements (duly authorized by each Company
constituting the debtor therein, other than Raptor European Products, LLC),
including the indications of the collateral, attached as Schedule 5 relating to
the Security Agreement, are in the appropriate forms for filing in the filing
offices in the jurisdictions identified in Schedule 6 hereof.

 

  •   Schedule of Filings. Attached hereto as Schedule 6 is a schedule of
(i) the appropriate filing offices for the financing statements attached hereto
as Schedule 5 , (ii) the appropriate filing offices for the filings described in
Schedule 11(c) and (iii) any other actions required to create, preserve, protect
and perfect the security interests in the Collateral granted to the Collateral
Agent pursuant to the Collateral Documents (other than (x) Patents and
Trademarks not registered with the United States Patent and Trademarks Office
and (y) Copyrights not registered with the United States Copyright Office). No
other filings or actions are required to create, preserve, protect and perfect
the security interests in the Collateral (other than (x) Patents and Trademarks
not registered with the United States Patent and Trademarks Office and
(y) Copyrights not registered with the United States Copyright Office) granted
to the Collateral Agent pursuant to the Collateral Documents.

 

  •   Real Property. (a) Attached hereto as Schedule 7(a) is a list of all
(i) real property owned, leased or otherwise held by each Company located in the
United States as of the Closing Date and (ii) other information relating thereto
required by such Schedule. Except as described in Schedule 7(b) attached hereto:
(i) no Company has entered into any leases, subleases, tenancies, franchise
agreements, licenses or other occupancy arrangements as owner, lessor,
sublessor, licensor, franchisor or grantor with respect to any of the real
property described in Schedule 7(a) and (ii) no Company has any Leases which
require the consent of the landlord, tenant or other party thereto to the
Transactions.

 

  •   Termination Statements. Attached hereto as Schedule 8(a) are the duly
authorized termination statements in the appropriate form for filing in each
applicable jurisdiction identified in Schedule 8(b) hereto with respect to each
Lien described therein.

 

  •  

Stock Ownership and Other Equity Interests. Attached hereto as Schedule 9(a) is
a true and correct list of each of all of the authorized, and the issued and
outstanding, stock, partnership interests, limited liability company membership
interests or other equity interest of each Subsidiary directly owned by the
Companies and the record and beneficial owners of such stock, partnership
interests, membership interests or other equity interests setting forth the
percentage of such equity interests pledged under the

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

G-1-3



--------------------------------------------------------------------------------

 

Security Agreement. Also set forth in Schedule 9(b) is each equity investment of
each Company that represents 50% or less of the equity of the entity in which
such investment was made setting forth the percentage of such equity interests
pledged under the Security Agreement.

 

  •   Instruments and Tangible Chattel Paper. Attached hereto as Schedule 10 is
a true and correct list of all promissory notes, instruments (other than checks
to be deposited in the ordinary course of business), tangible chattel paper,
electronic chattel paper and other evidence of indebtedness held by each Company
as of the date hereof, including all intercompany notes between or among any two
or more Companies or any of their Subsidiaries, stating if such instruments,
chattel paper or other evidence of indebtedness is pledged under the Security
Agreement.

 

  •   Intellectual Property. (a) Attached hereto as Schedule 11(a) is a schedule
setting forth all of each Company’s Patents and Trademarks (each as defined in
the Security Agreement) applied for or registered with the United States Patent
and Trademark Office, and all other Patents and Trademarks (each as defined in
the Security Agreement), including the name of the registered owner or applicant
and the registration, application, or publication number, as applicable, of each
Patent or Trademark owned by each Company.

(b) Attached hereto as Schedule 11(b) is a schedule setting forth all of each
Company’s United States Copyrights (each as defined in the Security Agreement),
and all other Copyrights, including the name of the registered owner and the
registration number of each Copyright owned by each Company.

(c) Attached hereto as Schedule 11(c) is a schedule setting forth all Patent
Licenses, Trademark Licenses and Copyright Licenses, whether or not recorded
with the USPTO or USCO, as applicable, including, but not limited to, the
relevant signatory parties to each license along with the date of execution
thereof and, if applicable, a recordation number or other such evidence of
recordation.

(d) Attached hereto as Schedule 11(d) in proper form for filing with the United
States Patent and Trademark Office (the “USPTO”) and United States Copyright
Office (the “USCO”) are the filings necessary to preserve, protect and perfect
the security interests in the United States Trademarks, Trademark Licenses,
Patents, Patent Licenses, Copyrights and Copyright Licenses set forth in
Schedule 11(a), Schedule 11(b), and Schedule 11(c), including duly signed copies
of each of the Patent Security Agreement, Trademark Security Agreement and the
Copyright Security Agreement, as applicable.

12. Commercial Tort Claims. Attached hereto as Schedule 12 is a true and correct
list of all Commercial Tort Claims (as defined in the Security Agreement) held
by each Company, including a brief description thereof and stating if such
commercial tort claims are required to be pledged under the Security Agreement.

13. Deposit Accounts, Securities Accounts and Commodity Accounts. Attached
hereto as Schedule 13 is a true and complete list of all Deposit Accounts,
Securities Accounts and Commodity Accounts (each as defined in the Security
Agreement) maintained by each Company, including the name of each institution
where each such account is held, the name of each such account, the name of each
entity that holds each account and stating if such account is required to be
subject to a control agreement pursuant to the Security Agreement and the reason
for such account to be excluded from the control agreement requirement.

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

G-1-4



--------------------------------------------------------------------------------

14. Letter-of-Credit Rights. Attached hereto as Schedule 14 is a true and
correct list of all Letters of Credit issued in favor of each Company, as
beneficiary thereunder, stating if letter-of-credit rights with respect to such
Letters of Credit are required to be subject to a control arrangement pursuant
to the Security Agreement.

15. Motor Vehicles. Attached hereto as Schedule 15 is a true and correct list of
all motor vehicles and other goods (covered by certificates of title or
ownership) valued at over $50,000 and owned by each Company, and the owner and
approximate value of such motor vehicles.

16. Insurance. Attached hereto as Schedule 16 is a copy of the insurance
certificate with a true and correct list of all insurance policies of the
Companies.

17. Other Collateral. Attached hereto as Schedule 17 is a true and correct list
of all of the following types of collateral, if any, owned or held by each
Company: (a) all agreements and contracts with any Governmental Authority,
(b) all FCC licenses and (c) all aircraft and airplanes, stating in each case,
if such types of collateral are required to be pledged pursuant to the Security
Agreement.

[The Remainder of this Page has been intentionally left blank]

IN WITNESS WHEREOF, we have hereunto signed this Perfection Certificate as of
the date first set forth above.

 

RAPTOR PHARMACEUTICAL CORP. By:  

/s/ Georgia Erbez

  Name:  Georgia Erbez   Title:    Chief Financial Officer RAPTOR
PHARMACEUTICALS INC. By:  

/s/ Georgia Erbez

  Name:  Georgia Erbez   Title:    Chief Financial Officer

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

G-1-5



--------------------------------------------------------------------------------

Schedule 1(a)

Legal Names, Etc.

 

Legal Name

   Type of Entity    Registered Organization
(Yes/No)    Organizational Number    Federal Taxpayer
Identification
Number    State of Formation

Raptor Pharmaceutical Corp.

   Corporation    Yes    4229287    86-0883978    Delaware

Raptor Pharmaceuticals Inc.

   Corporation    Yes    4396007    26-0759203    Delaware

 

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

G-1-6



--------------------------------------------------------------------------------

Schedule 1(b)

Prior Organizational Names

 

Company/Subsidiary

  

Prior Name

  

Date of Change

Raptor Pharmaceutical Corp.

   TorreyPines Therapeutics, Inc.    09/29/2009

Raptor Pharmaceuticals Inc.

   Raptor Therapeutics Inc.    12/28/2012

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

G-1-7



--------------------------------------------------------------------------------

Schedule 1(c)

Changes in Corporate Identity; Other Names

 

Company/Subsidiary

   Corporate Name of
Entity    Action    Date of
Action    State of
Formation    List of All
Other
Names
Used on
Any
Filings
with the
Internal
Revenue
Service
During
Past Five
Years

Raptor Pharmaceutical Corp.

   ECP Acquisition, Inc.


Raptor Pharmaceutical
Corp.

   Raptor Pharmaceutical
Corp. and ECP Acquisition, Inc.,
Raptor Pharmaceutical Corp.’s
former wholly-owned subsidiary,
entered into a merger agreement
with Raptor Pharmaceutical Corp.
pursuant to which ECP
Acquisition, Inc. merged into
Raptor Pharmaceutical Corp.    09/29/2009    Delaware    N/A

Raptor Pharmaceuticals Inc.

   TPTX, Inc.    TPTX, Inc., Raptor Pharmaceutical
Corp.’s former wholly-owned
subsidiary, merged into Raptor
Therapeutics Inc.    08/30/2010    Delaware    N/A

Raptor Pharmaceutical Corp.

   Raptor Pharmaceuticals
Corp.    Raptor


Pharmaceuticals Corp.

merged into Raptor
Pharmaceutical Corp.

   12/07/2011    Delaware    N/A

Raptor Pharmaceuticals Inc.

   Raptor Therapeutics
Inc.

Raptor Discoveries Inc.

   Raptor Discoveries Inc.


merged into Raptor Therapeutics
Inc. and Raptor Therapeutics Inc.
changed its name to Raptor
Pharmaceuticals Inc.

   12/28/2012    Delaware    Raptor
Therapeutics
Inc.

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

G-1-8



--------------------------------------------------------------------------------

Schedule 2

Chief Executive Offices

 

Company/Subsidiary

  

Address

  

County

  

State

Raptor Pharmaceutical Corp.

   7 Hamilton Landing, Suite 100, Novato, CA 94949    Marin County    California

Raptor Pharmaceuticals Inc.

   7 Hamilton Landing, Suite 100, Novato, CA 94949    Marin County    California

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

G-1-9



--------------------------------------------------------------------------------

Schedule 3

Transactions Other Than in the Ordinary Course of Business

 

Company/Subsidiary

  

Description of Transaction Including Parties Thereto

   Date of Transaction

Raptor Therapeutics Inc.

   Asset Purchase Agreement between Raptor Therapeutics Inc., Raptor
Pharmaceutical Corp. and Convivia, Inc. dated October 17, 2007   
October 17, 2007

Raptor Therapeutics Inc.

   Merger Agreement between Raptor Therapeutics Inc., Raptor Pharmaceutical
Corp. and Encode Pharmaceuticals, Inc. dated December 14, 2007   
December 14, 2007

Raptor Pharmaceutical Corp.

   Agreement and Plan of Merger and Reorganization, dated July 27, 2009, by and
among Raptor Pharmaceutical Corp., TorreyPines Therapeutics, Inc., a Delaware
corporation, and ECP Acquisition, Inc., a Delaware corporation    July 27, 2009

Raptor Pharmaceuticals Inc.

   Agreement of Merger by and between Raptor Therapeutics Inc., a Delaware
corporation, and Raptor Discoveries Inc., a Delaware corporation, dated December
28, 2012.    December 20, 2012

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

G-1-10



--------------------------------------------------------------------------------

Schedule 4

File Search Reports

[*****]

[*****]

[*****]

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.Confidential treatment
has been requested with respect to the omitted portions. Pursuant to the
confidential treatment request, four pages of Schedule 4 have been omitted.

 

G-1-11



--------------------------------------------------------------------------------

Schedule 5

Copy of Financing Statements To Be Filed

None.

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

G-1-12



--------------------------------------------------------------------------------

Schedule 6

Filings/Filing Offices

 

Type of Filing

  

Entity

  

Applicable Collateral

Document

[Security Agreement

or Other]

  

Jurisdictions

UCC Financing Statement

   Raptor Pharmaceutical Corp.    Security Agreement    Delaware Secretary of
State

UCC Financing Statement

   Raptor Pharmaceutical Inc.    Security Agreement    Delaware Secretary of
State

Fixture Filing

   Raptor Pharmaceutical Corp.    Security Agreement    Delaware Secretary of
State

Fixture Filing

   Raptor Pharmaceuticals Inc.    Security Agreement    Delaware Secretary of
State

Patent Security Agreement

   Raptor Pharmaceutical Corp.    Security Agreement    United States Patent and
Trademark Office

Patent Security Agreement

   Raptor Pharmaceuticals Inc.    Security Agreement    United States Patent and
Trademark Office

Trademark Security Agreement

   Raptor Pharmaceutical Corp.    Security Agreement    United States Patent and
Trademark Office

Trademark Security Agreement

   Raptor Pharmaceuticals Inc.    Security Agreement    United States Patent and
Trademark Office

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

G-1-13



--------------------------------------------------------------------------------

Schedule 7(a)

Real Property

I. Owned Real Property

None.

II. Leased or Other Interests in Real Property

 

Entity of Record

  

Common Name
and Address

   Landlord /
Owner    Description
of Lease or
Other
Documents
Evidencing
Interest    Purpose/
Use    Improvements
Located on
Real Property    Approximate
Square
Footage    To be
Encumbered by
Fixture Filing    Option to
Purchase/
Right of
First
Refusal

Raptor Pharmaceutical Corp.

   7 Hamilton Landing, Suite 100, Novato, CA 94949    Hamilton
Marin,
LLC    Office space
lease    General
office use    Leasehold
improvements    41,873    No    Right of First
Offer to lease
other premises

Raptor Pharmaceutical Corp.

   5 Hamilton Landing, Suite 160, Novato, CA 94949    Hamilton
Marin,
LLC    Office space
lease    Office
and
laboratory
office
space    Leasehold
improvements,
lab
equipment    19,106    No    Right of First
Offer to lease
other premises

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

G-1-14



--------------------------------------------------------------------------------

Schedule 7(b)

Required Consents; Company Held Landlord’s/ Grantor’s Interests

I. Landlord’s / Grantor’s Consent Required

None.

II. Leases, Subleases, Tenancies, Franchise Agreements, Licenses or Other
Occupancy Agreements Pursuant to which any Company holds Landlord’s / Grantor’s
Interest

None.

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

G-1-15



--------------------------------------------------------------------------------

Schedule 8(a)

Attached hereto is a true copy of each termination statement filing duly
acknowledged or otherwise identified by the filing officer.

None.

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

G-1-16



--------------------------------------------------------------------------------

Schedule 8(b)

Termination Statement Filings

None.

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

G-1-17



--------------------------------------------------------------------------------

Schedule 9

 

  •   Equity Interests of Subsidiaries directly owned by the Companies

 

Current Legal

Entities Owned

   Record Owner   Certificate No.    No. Shares/Interest    Percent
Pledged

Raptor Pharmaceuticals Inc.

   Raptor Pharmaceutical
Corp. (sole shareholder)   2    Authorized Shares:


3,000 shares of
Common Stock

Outstanding Shares:

3,000 shares of
Common Stock

   100%

Raptor European Products, LLC

   Raptor Pharmaceuticals
Inc. (sole member)   N/A    N/A    65%

Raptor Pharmaceuticals Europe B.V.

   Raptor Pharmaceuticals
Inc. (99%)   N/A    N/A    65%

 

  •   Other Equity Interests

None.

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

G-1-18



--------------------------------------------------------------------------------

Schedule 10

Instruments and Tangible Chattel Paper

 

1. Promissory Notes:

None.

 

2. Chattel Paper:

None.

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

G-1-19



--------------------------------------------------------------------------------

Schedule 11(a)

[*****]

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions. Pursuant to the
confidential treatment request, twenty-three pages of Schedule 11(a) have been
omitted.

 

G-1-20



--------------------------------------------------------------------------------

Schedule 11(b)

Copyrights

None.

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

G-1-21



--------------------------------------------------------------------------------

Schedule 11(c)

Intellectual Property Licenses

 

  •   Raptor Therapeutics Inc. (originally Bennu Pharmaceuticals) exclusive
license in specified fields from University of California at San Diego (UCSD)
(patents and applications relate to cysteamine compositions and methods of
administration, and methods of treating a patient suffering from NASH with
cysteamine or cystamine), [*****], as amended by Amendment No. 1 to License
agreement between Raptor Therapeutics Inc. and The Regents of the University of
California dated February 29, 2008 and as amended and restated by the Amended
and Restated License agreement between Raptor Therapeutics Inc. and The Regents
of the University of California dated October 30, 2012.

 

  •   Raptor Therapeutics Inc. exclusive license from The Arizona Board of
Regents on behalf of The University of Arizona (patents and applications relate
to methods of diagnosing a hepatic disorder, including NASH), [*****].

 

  •   [*****]

 

  •   Raptor Therapeutics Inc. exclusive license from Seattle Children’s
Hospital d/b/a Seattle Children’s Research Institute (patent application relates
to treatment of kidney fibrosis), [*****].

 

  •   Raptor Pharmaceutical Corp. exclusive license in specified fields from
McGill University (patent application relates to treatment of parasitic
infection), [*****].

 

  •   Raptor Therapeutics Inc. exclusive license from Laval University (patent
application relates to treatment of Parkinson’s disease), [*****].

 

  •   Raptor Therapeutics Inc. exclusive license from Yeda Research and
Development Corp. (license to patents owned by Yeda and Niigata University),
[*****].

 

  •   Raptor Pharmaceuticals Inc. exclusive license in specified fields from
INSERM (patent application relates to treatment of MECP2 related diseases, e.g.,
Rett syndrome), [*****].

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

G-1-22



--------------------------------------------------------------------------------

Schedule 11(d)

Intellectual Property Filings

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

G-1-23



--------------------------------------------------------------------------------

Schedule 12

Commercial Tort Claims

None.

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

G-1-24



--------------------------------------------------------------------------------

Schedule 13

Deposit Accounts

 

Owner

  

Type Of Account

   Bank    Account Numbers    Subject to
control
agreement?
[Yes/No]    Reason for Exclusion
from
Control Requirement

[*****]

   [*****]    [*****]    [*****]    [*****]   

[*****]

   [*****]    [*****]    [*****]    [*****]    [*****]

[*****]

   [*****]    [*****]    [*****]    [*****]   

[*****]

   [*****]    [*****]    [*****]    [*****]    [*****]

[*****]

   [*****]    [*****]    [*****]    [*****]    [*****]

[*****]

   [*****]    [*****]    [*****]    [*****]   

[*****]

   [*****]    [*****]    [*****]    [*****]   

[*****]

   [*****]    [*****]    [*****]    [*****]    [*****]

[*****]

   [*****]    [*****]    [*****]    [*****]   

[*****]

   [*****]    [*****]    [*****]    [*****]   

[*****]

   [*****]    [*****]    [*****]    [*****]   

Securities Accounts

 

Owner

  

Type Of Account

   Intermediary    Account Numbers    Subject to
control
agreement?
[Yes/No]    Reason for Exclusion
from Control
Requirement

[*****]

   [*****]    [*****]    [*****]    [*****]   

[*****]

   [*****]    [*****]    [*****]    [*****]   

Commodity Accounts

[*****]

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

G-1-25



--------------------------------------------------------------------------------

Schedule 14

Letter of Credit Rights

None.

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

G-1-26



--------------------------------------------------------------------------------

Schedule 15

Motor Vehicles

None.

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

G-1-27



--------------------------------------------------------------------------------

Schedule 16

Insurance

[*****]

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

G-1-28



--------------------------------------------------------------------------------

Schedule 17

Other Collateral

(a) Agreements and Contracts with Governmental Authorities

 

Description

[*****]

[*****]

[*****]

(b) FCC Licenses

None.

(c) Aircraft and Airplanes

None.

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

G-1-29



--------------------------------------------------------------------------------

Exhibit G-2

Form of Perfection Certificate Supplement

PERFECTION CERTIFICATE SUPPLEMENT

[See attached.]

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

G-2-1



--------------------------------------------------------------------------------

PERFECTION CERTIFICATE SUPPLEMENT

Reference is hereby made to (i) that certain Security Agreement dated as of
December 20, 2012 (the “Security Agreement”), between Raptor Pharmaceutical
Corp., a Delaware corporation (“Borrower”), the Guarantors party thereto
(collectively, the “Guarantors”) and HealthCare Royalty Partners II, L.P., as
Collateral Agent (in such capacity, the “Collateral Agent”) and (ii) that
certain Loan Agreement dated as of December 20, 2012 (the “Loan Agreement”)
among the Borrower, the Guarantors and HealthCare Royalty Partners II, L.P.
Capitalized terms used but not defined herein have the meanings assigned in the
Loan Agreement.

As used herein, the term “Companies” means Borrower and each of its domestic
Subsidiaries other than any Domestic CFC Holdco.

The undersigned hereby certify to the Collateral Agent as follows:

1. Names.

(a) The exact legal name of each Company, as such name appears in its respective
certificate of incorporation or any other organizational document, is set forth
in Schedule 1(a). Each Company is (i) the type of entity disclosed next to its
name in Schedule 1(a) and (ii) a registered organization except to the extent
disclosed in Schedule 1(a). Also set forth in Schedule 1(a) is the
organizational identification number, if any, of each Company that is a
registered organization, the Federal Taxpayer Identification Number of each
Company and the jurisdiction of formation of each Company.

(b) Set forth in Schedule 1(b) hereto is a list of any other corporate or
organizational names each Company has had in the past five years, together with
the date of the relevant change.

(c) Set forth in Schedule 1(c) is a list of all other names used by each
Company, or any other business or organization to which each Company became the
successor by merger, consolidation, acquisition, change in form, nature or
jurisdiction of organization or otherwise, on any filings with the Internal
Revenue Service at any time within the five years preceding the date hereof.
Except as set forth in Schedule 1(c), no Company has changed its jurisdiction of
organization at any time during the past four months.

2. Current Locations. The chief executive office of each Company is located at
the address set forth in Schedule 2 hereto.

3. Extraordinary Transactions. Except for those purchases, acquisitions and
other transactions described in Schedule 3 attached hereto, all of the
Collateral has been originated by each Company in the ordinary course of
business or consists of goods which have been acquired by such Company in the
ordinary course of business from a person in the business of selling goods of
that kind.

4. File Search Reports. Attached hereto as Schedule 4 is a true and accurate
summary of file search reports from (A) the Uniform Commercial Code filing
offices (i) in each jurisdiction identified in Section 1(a) or Section 2 with
respect to each legal name set forth in Section 1 and (ii) in each jurisdiction
described in Schedule 1(c) or Schedule 3 relating to any of the transactions
described in Schedule (1)(c) or Schedule 3

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

G-1-2



--------------------------------------------------------------------------------

with respect to each legal name of the person or entity from which each Company
purchased or otherwise acquired any of the Collateral and (B) each filing
officer in each real estate recording office identified in Schedule 7 with
respect to real estate on which Collateral consisting of fixtures is or is to be
located. A true copy of each financing statement, including judgment and tax
liens, bankruptcy and pending lawsuits or other filing identified in such file
search reports has been delivered to the Collateral Agent.

5. UCC Filings. The financing statements (duly authorized by each Company
constituting the debtor therein, other than Raptor European Products, LLC),
including the indications of the collateral, attached as Schedule 5 relating to
the Security Agreement, are in the appropriate forms for filing in the filing
offices in the jurisdictions identified in Schedule 6 hereof.

6. Schedule of Filings. Attached hereto as Schedule 6 is a schedule of (i) the
appropriate filing offices for the financing statements attached hereto as
Schedule 5 , (ii) the appropriate filing offices for the filings described in
Schedule 11(c) and (iii) any other actions required to create, preserve, protect
and perfect the security interests in the Collateral granted to the Collateral
Agent pursuant to the Collateral Documents (other than (x) Patents and
Trademarks not registered with the United States Patent and Trademarks Office
and (y) Copyrights not registered with the United States Copyright Office). No
other filings or actions are required to create, preserve, protect and perfect
the security interests in the Collateral (other than (x) Patents and Trademarks
not registered with the United States Patent and Trademarks Office and
(y) Copyrights not registered with the United States Copyright Office) granted
to the Collateral Agent pursuant to the Collateral Documents.

7. Real Property. (a) Attached hereto as Schedule 7(a) is a list of all (i) real
property owned, leased or otherwise held by each Company located in the United
States as of the Closing Date and (ii) other information relating thereto
required by such Schedule. Except as described in Schedule 7(b) attached hereto:
(i) no Company has entered into any leases, subleases, tenancies, franchise
agreements, licenses or other occupancy arrangements as owner, lessor,
sublessor, licensor, franchisor or grantor with respect to any of the real
property described in Schedule 7(a) and (ii) no Company has any Leases which
require the consent of the landlord, tenant or other party thereto to the
Transactions.

8. Termination Statements. Attached hereto as Schedule 8(a) are the duly
authorized termination statements in the appropriate form for filing in each
applicable jurisdiction identified in Schedule 8(b) hereto with respect to each
Lien described therein.

9. Stock Ownership and Other Equity Interests. Attached hereto as Schedule 9(a)
is a true and correct list of each of all of the authorized, and the issued and
outstanding, stock, partnership interests, limited liability company membership
interests or other equity interest of each Subsidiary directly owned by the
Companies and the record and beneficial owners of such stock, partnership
interests, membership interests or other equity interests setting forth the
percentage of such equity interests pledged under the Security Agreement. Also
set forth in Schedule 9(b) is each equity investment of each Company that
represents 50% or less of the equity of the entity in which such investment was
made setting forth the percentage of such equity interests pledged under the
Security Agreement.

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

G-1-3



--------------------------------------------------------------------------------

10. Instruments and Tangible Chattel Paper. Attached hereto as Schedule 10 is a
true and correct list of all promissory notes, instruments (other than checks to
be deposited in the ordinary course of business), tangible chattel paper,
electronic chattel paper and other evidence of indebtedness held by each Company
as of the date hereof, including all intercompany notes between or among any two
or more Companies or any of their Subsidiaries, stating if such instruments,
chattel paper or other evidence of indebtedness is pledged under the Security
Agreement.

11. Intellectual Property. (a) Attached hereto as Schedule 11(a) is a schedule
setting forth all of each Company’s Patents and Trademarks (each as defined in
the Security Agreement) applied for or registered with the United States Patent
and Trademark Office, and all other Patents and Trademarks (each as defined in
the Security Agreement), including the name of the registered owner or applicant
and the registration, application, or publication number, as applicable, of each
Patent or Trademark owned by each Company.

(b) Attached hereto as Schedule 11(b) is a schedule setting forth all of each
Company’s United States Copyrights (each as defined in the Security Agreement),
and all other Copyrights, including the name of the registered owner and the
registration number of each Copyright owned by each Company.

(c) Attached hereto as Schedule 11(c) is a schedule setting forth all Patent
Licenses, Trademark Licenses and Copyright Licenses, whether or not recorded
with the USPTO or USCO, as applicable, including, but not limited to, the
relevant signatory parties to each license along with the date of execution
thereof and, if applicable, a recordation number or other such evidence of
recordation.

(d) Attached hereto as Schedule 11(d) in proper form for filing with the United
States Patent and Trademark Office (the “USPTO”) and United States Copyright
Office (the “USCO”) are the filings necessary to preserve, protect and perfect
the security interests in the United States Trademarks, Trademark Licenses,
Patents, Patent Licenses, Copyrights and Copyright Licenses set forth in
Schedule 11(a), Schedule 11(b), and Schedule 11(c), including duly signed copies
of each of the Patent Security Agreement, Trademark Security Agreement and the
Copyright Security Agreement, as applicable.

12. Commercial Tort Claims. Attached hereto as Schedule 12 is a true and correct
list of all Commercial Tort Claims (as defined in the Security Agreement) held
by each Company, including a brief description thereof and stating if such
commercial tort claims are required to be pledged under the Security Agreement.

13. Deposit Accounts, Securities Accounts and Commodity Accounts. Attached
hereto as Schedule 13 is a true and complete list of all Deposit Accounts,
Securities Accounts and Commodity Accounts (each as defined in the Security
Agreement) maintained by each Company, including the name of each institution
where each such account is held, the name of each such account, the name of each
entity that holds each account and stating if such account is required to be
subject to a control agreement pursuant to the Security Agreement and the reason
for such account to be excluded from the control agreement requirement.

14. Letter-of-Credit Rights. Attached hereto as Schedule 14 is a true and
correct list of all Letters of Credit issued in favor of each Company, as
beneficiary thereunder, stating if letter-of-credit rights with respect to such
Letters of Credit are required to be subject to a control arrangement pursuant
to the Security Agreement.

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

G-1-4



--------------------------------------------------------------------------------

15. Motor Vehicles. Attached hereto as Schedule 15 is a true and correct list of
all motor vehicles and other goods (covered by certificates of title or
ownership) valued at over $50,000 and owned by each Company, and the owner and
approximate value of such motor vehicles.

16. Insurance. Attached hereto as Schedule 16 is a copy of the insurance
certificate with a true and correct list of all insurance policies of the
Companies.

17. Other Collateral. Attached hereto as Schedule 17 is a true and correct list
of all of the following types of collateral, if any, owned or held by each
Company: (a) all agreements and contracts with any Governmental Authority,
(b) all FCC licenses and (c) all aircraft and airplanes, stating in each case,
if such types of collateral are required to be pledged pursuant to the Security
Agreement.

[The Remainder of this Page has been intentionally left blank]

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

G-1-5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, we have hereunto signed this Perfection Certificate as of
this      day of                     , 20[     ].

 

[NEW SUBSIDIARY] By:  

 

  Name:   Title:

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

G-1-6



--------------------------------------------------------------------------------

Schedule 1(a)

Legal Names, Etc.

 

Legal Name

 

Type of Entity

 

Registered Organization

(Yes/No)

   Organizational
Number5    Federal Taxpayer
Identification Number    State of Formation                                    
  

 

 

5  If none, so state.

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

G-1-7



--------------------------------------------------------------------------------

Schedule 1(b)

Prior Organizational Names

 

Company/Subsidiary

 

Prior Name

 

Date of Change

           

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

G-1-8



--------------------------------------------------------------------------------

Schedule 1(c)

Changes in Corporate Identity; Other Names

 

Company/Subsidiary

 

Corporate Name of
Entity

 

Action

  

Date of

Action

  

State of

Formation

  

List of All Other
Names Used on Any
Filings with the
Internal Revenue
Service During Past
Five Years

                                      

[Add Information required by Section 1 to the extent required by Section 1(c) of
the Perfection Certificate]

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

G-1-9



--------------------------------------------------------------------------------

Schedule 2

Chief Executive Offices

 

Company/Subsidiary

 

Address

 

County

  

State

                                         

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

G-1-10



--------------------------------------------------------------------------------

Schedule 3

Transactions Other Than in the Ordinary Course of Business

 

Company/Subsidiary

 

Description of Transaction Including Parties Thereto

 

Date of Transaction

           

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

G-1-11



--------------------------------------------------------------------------------

Schedule 4

File Search Reports

 

Company/Subsidiary

 

Search Report dated

 

Prepared by

  

Jurisdiction

                    

See attached.

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

G-1-12



--------------------------------------------------------------------------------

Schedule 5

Copy of Financing Statements To Be Filed

See attached.

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

G-1-13



--------------------------------------------------------------------------------

Schedule 6

Filings/Filing Offices

 

Type of Filing6   

Entity

  

Applicable Collateral

Document

[Mortgage, Security

Agreement or Other]

  

Jurisdictions

                                   

 

6  UCC-1 financing statement, fixture filing, mortgage, intellectual property
filing or other necessary filing.

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

G-1-14



--------------------------------------------------------------------------------

Schedule 7(a)

Real Property

I. Owned Real Property

 

Entity of Record

  

Common

Name and
Address

   Purpose/
Use    Improvements
Located on
Real Property    Approximate
Square
Footage    Legal
Description
(if
Encumbered
by Mortgage
and/or
Fixture
Filing)    To be
Encumbered
by Mortgage
and Fixture
Filing    Option to
Purchase/
Right of First
Refusal [    ]   

[    ]

[COUNTY, STATE]

   [    ]    [    ]    [    ]    [See Schedule
A to Mortgage
and/or fixture
filing encum

bering this
property.]

   [YES/NO]    [YES/NO]

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

G-1-15



--------------------------------------------------------------------------------

II. Leased or Other Interests in Real Property

 

Entity of
Record

  

Common
Name and
Address

   Landlord
/ Owner   Description
of Lease or
Other
Documents
Evidencing
Interest   Purpose/
Use   Improvements
Located on
Real Property   Approximate
Square
Footage   Legal
Description
(if Encumbered by
Mortgage and/or
Fixture Filing)   To be
Encumbered
by Mortgage   To be
Encumbered by
Fixture Filing   Option to
Purchase/
Right of
First
Refusal [    ]   

[    ]

[COUNTY, STATE]

   [    ]   [    ]   [    ]   [    ]   [    ]   [See Schedule
A to Mortgage
and/or fixture
filing encumbering
this property.]   [YES/NO]   [YES/NO]   [YES/NO]                      

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

G-1-16



--------------------------------------------------------------------------------

Schedule 7(b)

Required Consents; Company Held Landlord’s/ Grantor’s Interests

I. Landlord’s / Grantor’s Consent Required

1. [LIST EACH LEASE OR OTHER INSTRUMENT WHERE LANDLORD’S / GRANTOR’S CONSENT IS
REQUIRED].

II. Leases, Subleases, Tenancies, Franchise Agreements, Licenses or Other
Occupancy Agreements Pursuant to which any Company holds Landlord’s / Grantor’s
Interest

1. [LIST EACH LEASE OR OTHER INSTRUMENT WHERE COMPANY HOLDS LANDLORD’S /
GRANTOR’S INTEREST]

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

G-2-17



--------------------------------------------------------------------------------

Schedule 8(a)

Attached hereto is a true copy of each termination statement filing duly
acknowledged or otherwise identified by the filing officer.

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

G-1-18



--------------------------------------------------------------------------------

Schedule 8(b)

Termination Statement Filings

 

Debtor

 

Jurisdiction

 

Secured Party

  

Type of Collateral

  

UCC-1 File

Date

  

UCC-1 File

Number

                                                   

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

G-1-19



--------------------------------------------------------------------------------

Schedule 9

(a) Equity Interests of Subsidiaries directly owned by the Companies

 

Current Legal

Entities Owned

 

Record Owner

 

Certificate No.

  

No. Shares/Interest

  

Percent Pledged

                                       

(b) Other Equity Interests

 

Current Legal

Entities Owned

 

Record Owner

 

Certificate No.

  

No. Shares/Interest

  

Percent Pledged

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

G-1-20



--------------------------------------------------------------------------------

Schedule 10

Instruments and Tangible Chattel Paper

 

1. Promissory Notes:

 

Payee

 

Payor

 

Principal

Amount

   Date of
Issuance    Interest Rate    Maturity
Date    Pledged
[Yes/No]                                                

 

2. Chattel Paper:

 

Description

   Pledged
[Yes/No]         

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

G-1-21



--------------------------------------------------------------------------------

Schedule 11(a)

Patents and Trademarks

UNITED STATES PATENTS:

Registrations:

 

OWNER

   REGISTRATION
NUMBER    DESCRIPTION                  

Applications:

 

OWNER

   APPLICATION
NUMBER    DESCRIPTION                  

OTHER PATENTS:

Registrations:

 

OWNER

   REGISTRATION
NUMBER    COUNTRY/STATE    DESCRIPTION                           

Applications:

 

OWNER

   APPLICATION
NUMBER    COUNTRY/STATE    DESCRIPTION                           

UNITED STATES TRADEMARKS:

Registrations:

 

OWNER

   REGISTRATION
NUMBER    TRADEMARK                  

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

G-1-22



--------------------------------------------------------------------------------

Applications:

 

OWNER

   APPLICATION
NUMBER    TRADEMARK            

OTHER TRADEMARKS:

Registrations:

 

OWNER

   REGISTRATION
NUMBER    COUNTRY/STATE    TRADEMARK                  

Applications:

 

OWNER

   APPLICATION
NUMBER    COUNTRY/STATE    TRADEMARK                  

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

G-1-23



--------------------------------------------------------------------------------

Schedule 11(b)

Copyrights

UNITED STATES COPYRIGHTS

Registrations:

 

OWNER

   TITLE    REGISTRATION NUMBER            

Applications:

 

OWNER

   APPLICATION NUMBER      

OTHER COPYRIGHTS

Registrations:

 

OWNER

   COUNTRY/STATE    TITLE    REGISTRATION NUMBER                  

Applications:

 

OWNER

   COUNTRY/STATE    APPLICATION NUMBER            

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

G-1-24



--------------------------------------------------------------------------------

Schedule 11(c)

Intellectual Property Licenses

Patent Licenses:

 

LICENSEE

   LICENSOR    COUNTRY/STATE    REGISTRATION/
APPLICATION
NUMBER    DESCRIPTION

Trademark Licenses

 

LICENSEE

   LICENSOR    COUNTRY/STATE    REGISTRATION/
APPLICATION
NUMBER    TRADEMARK

Copyright Licenses:

 

LICENSEE

   LICENSOR    COUNTRY/STATE    REGISTRATION/
APPLICATION
NUMBER    DESCRIPTION

Schedule 11(d)

Intellectual Property Filings

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

G-1-25



--------------------------------------------------------------------------------

Schedule 12

Commercial Tort Claims

 

Description

   Pledged
[Yes/No]         

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

G-1-26



--------------------------------------------------------------------------------

Schedule 13

Deposit Accounts

 

Owner

   Type Of
Account    Bank    Account
Numbers    Subject to
control
agreement?
[Yes/No]    Reason for
Exclusion
from
Control
Requirement

Securities Accounts

 

Owner

   Type Of
Account    Intermediary    Account
Numbers    Subject to
control
agreement?
[Yes/No]    Reason for
Exclusion
from
Control
Requirement

Commodity Accounts

 

Owner

   Type Of
Account    Intermediary    Account
Numbers    Subject to
control
agreement?
[Yes/No]    Reason for
Exclusion
from
Control
Requirement

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

G-1-27



--------------------------------------------------------------------------------

Schedule 14

Letter of Credit Rights

 

Issuer

   Beneficiary    Principal
Amount    Date of
Issuance    Maturity
Date    Subject to
Control
Requirement
[Yes/No]                              

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

G-1-28



--------------------------------------------------------------------------------

Schedule 15

Motor Vehicles

None.

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

G-1-29



--------------------------------------------------------------------------------

Schedule 16

Insurance

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

G-1-30



--------------------------------------------------------------------------------

Schedule 17

Other Collateral

(a) Agreements and Contracts with Governmental Authorities

 

Description

(b) FCC Licenses

 

Description

[(c) Aircraft and Airplanes]

 

Description

   Pledged
[Yes/No]         

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

G-1-31



--------------------------------------------------------------------------------

Exhibit H

Form of Intercompany Note

INTERCOMPANY NOTE

New York, New York

[date]

FOR VALUE RECEIVED, each of the undersigned, to the extent a borrower from time
to time from any other entity listed on the signature page hereto (each, in such
capacity, a “Payor”), hereby promises to pay on demand to the order of such
other entity listed below (each, in such capacity, a “Payee”), in lawful money
of the United States of America in immediately available funds, at such location
in the United States of America as a Payee shall from time to time designate,
the unpaid principal amount of all loans and advances (including trade payables)
made by such Payee to such Payor. Each Payor promises also to pay interest on
the unpaid principal amount of all such loans and advances in like money at said
location from the date of such loans and advances until paid at such rate per
annum as shall be agreed upon from time to time by such Payor and such Payee.

This note (“Note”) is an Intercompany Note referred to in the Amended and
Restated Loan Agreement dated as of July 1, 2014 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Loan
Agreement”) among RAPTOR PHARMACEUTICAL CORP., a Delaware corporation
(“Raptor”), HEALTHCARE ROYALTY PARTNERS II, L.P., a Delaware limited partnership
(“HRP”) and the guarantors from time to time party thereto (the “Guarantors”)
(each other capitalized term used but not defined herein having the meaning
given it in Article I of the Loan Agreement), and is subject to the terms
thereof, and shall be pledged by each Payee pursuant to the Security Agreement,
to the extent required pursuant to the terms thereof. Each Payee hereby
acknowledges and agrees that HRP may exercise all rights provided in the Loan
Agreement and the Security Agreement with respect to this Note.

Anything in this Note to the contrary notwithstanding, the indebtedness
evidenced by this Note owed by any Payor that is Borrower or a Guarantor to any
Payee other than Borrower shall be subordinate and junior in right of payment,
to the extent and in the manner hereinafter set forth, to all Obligations of
such Payor under the Loan Agreement, including, without limitation, where
applicable, under such Payor’s guarantee of the Obligations under the Loan
Agreement (such Obligations and other indebtedness and obligations in connection
with any renewal, refunding, restructuring or refinancing thereof, including
interest thereon accruing after the commencement of any proceedings referred to
in clause (i) below, whether or not such interest is an allowed claim in such
proceeding, being hereinafter collectively referred to as “Senior
Indebtedness”):

Article I. (i) In the event of any insolvency or bankruptcy proceedings, and any
receivership, liquidation, reorganization or other similar proceedings in
connection therewith, relative to any Payor or to its creditors, as such, or to
its property, and in the event of any proceedings for voluntary liquidation,
dissolution or other winding up of such Payor, whether or not involving
insolvency or bankruptcy, then (x) the holders of Senior Indebtedness shall be
paid in full in cash in respect of all amounts constituting Senior Indebtedness
before any Payee is entitled to receive (whether directly or indirectly), or
make any demands for, any payment on account of this Note and (y) until the
holders of Senior Indebtedness are paid in full in cash in respect of all
amounts

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

H-1



--------------------------------------------------------------------------------

constituting Senior Indebtedness, any payment or distribution to which such
Payee would otherwise be entitled (other than debt securities of such Payor that
are subordinated, to at least the same extent as this Note, to the payment of
all Senior Indebtedness then outstanding (such securities being hereinafter
referred to as “Restructured Debt Securities”)) shall be made to the holders of
Senior Indebtedness;

Article II. (ii) if any default occurs and is continuing with respect to any
Senior Indebtedness (including any Default under the Loan Agreement), then no
payment or distribution of any kind or character shall be made by or on behalf
of the Payor or any other Person on its behalf with respect to this Note; and

Article III. (iii) if any payment or distribution of any character, whether in
cash, securities or other property (other than Restructured Debt Securities), in
respect of this Note shall (despite these subordination provisions) be received
by any Payee in violation of clause (i) or (ii) before all Senior Indebtedness
shall have been paid in full in cash, such payment or distribution shall be held
in trust for the benefit of, and shall be paid over or delivered to, the holders
of Senior Indebtedness (or their representatives), ratably according to the
respective aggregate amounts remaining unpaid thereon, to the extent necessary
to pay all Senior Indebtedness in full in cash.

To the fullest extent permitted by law, no present or future holder of Senior
Indebtedness shall be prejudiced in its right to enforce the subordination of
this Note by any act or failure to act on the part of any Payor or by any act or
failure to act on the part of such holder or any trustee or agent for such
holder. Each Payee and each Payor hereby agree that the subordination of this
Note is for the benefit of the Lender and the Lender is an obligee under this
Note to the same extent as if their names were written herein as such and the
Lender may, on behalf of itself, proceed to enforce the subordination provisions
herein.

The indebtedness evidenced by this Note owed by any Payor that is not Borrower
or a Guarantor shall not be subordinated to, and shall rank pari passu in right
of payment with, any other obligation of such Payor.

Nothing contained in the subordination provisions set forth above is intended to
or will impair, as between each Payor and each Payee, the obligations of such
Payor, which are absolute and unconditional, to pay to such Payee the principal
of and interest on this Note as and when due and payable in accordance with its
terms, or is intended to or will affect the relative rights of such Payee and
other creditors of such Payor other than the holders of Senior Indebtedness.

Each Payee is hereby authorized to record all loans and advances made by it to
any Payor (all of which shall be evidenced by this Note), and all repayments or
prepayments thereof, in its books and records, such books and records
constituting prima facie evidence of the accuracy of the information contained
therein.

Each Payor hereby waives presentment, demand, protest or notice of any kind in
connection with this Note. All payments under this Note shall be made without
offset, counterclaim or deduction of any kind.

From time to time after the date hereof, additional Persons may become parties
hereto by executing a signature page hereto, which shall automatically be
incorporated into this Note. Upon delivery of such signature page, notice of
which is hereby waived by the other Payors and Payees, such Person (the
“Additional Party”) shall become a Payor and a Payee hereto as if such
Additional Party were an original signatory hereof. Each Payor expressly agrees
that its obligations arising hereunder shall not be affected or diminished by
the addition or release of any other Payor hereunder.

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

H-2



--------------------------------------------------------------------------------

[Signature Page Follows]

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

H-3



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAWS
THEREOF.

 

RAPTOR PHARMACEUTICAL CORP. By:  

 

  Name:   Title: RAPTOR PHARMACEUTICALS INC. By:  

 

  Name:   Title: RAPTOR EUROPEAN PRODUCTS, LLC. By:  

 

  Name:   Title: RPTP EUROPEAN HOLDINGS C.V. By:  

 

  Name:   Title: RAPTOR PHARMACEUTICALS FRANCE SAS By:  

 

  Name:   Title:

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

H-4



--------------------------------------------------------------------------------

INSTRUMENT OF TRANSFER

FOR VALUE RECEIVED, each of the parties listed on Schedule I appended hereto
hereby sells, assigns and transfers unto                                     
all of its interests in, to, and under that certain Intercompany Note dated
[            ] and issued by any of the parties listed on Schedule I having a
principal amount as is outstanding from time to time and does hereby irrevocably
constitute and appoint                                          attorney to
transfer such Intercompany Note with full power of substitution in the premises.

Date:

 

RAPTOR PHARMACEUTICAL CORP. By:  

 

  Name:   Title: RAPTOR THERAPEUTICS INC. By:  

 

  Name:   Title:

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

H-5



--------------------------------------------------------------------------------

SCHEDULE I

[List All Payees]

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

H-6



--------------------------------------------------------------------------------

Exhibit I-1

Form of Tax Compliance Certificate

United States Tax Compliance Certificate

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Amended and Restated Loan Agreement dated as of July 1,
2014 (the “Loan Agreement”), entered into by and among HEALTHCARE ROYALTY
PARTNERS II, L.P., a Delaware limited partnership, as lender (the “Lender”),
RAPTOR PHARMACEUTICAL CORP., a Delaware corporation, as borrower (the
“Borrower”) and the guarantors from time to time party thereto.

Pursuant to the provisions of Section 5.07(a) of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as amended (the
“Code”), (iii) it is not a ten percent shareholder of the Borrower within the
meaning of Section 871(h)(3)(B) of the Code and (iv) it is not a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code.

The undersigned has furnished the Borrower with a certificate of its
non-U.S. person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and (2) the undersigned shall have at all times furnished
the Borrower with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

 

1.   [NAME OF LENDER] 2.   By:  

 

  Name:     Title:  

Date:             , 20[    ]

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

I-1-1



--------------------------------------------------------------------------------

Exhibit I-2

Form of Tax Compliance Certificate

United States Tax Compliance Certificate

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is made to the Amended and Restated Loan Agreement dated as of July 1,
2014 (the “Loan Agreement”), entered into by and among HEALTHCARE ROYALTY
PARTNERS II, L.P., a Delaware limited partnership, as lender (the “Lender”),
RAPTOR PHARMACEUTICAL CORP., a Delaware corporation, as borrower (the
“Borrower”) and the guarantors from time to time party thereto.

Pursuant to the provisions of Section 5.07(a) of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Loan
Agreement, neither the undersigned nor any of its direct or indirect applicable
partners/members is a bank within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code of 1986, as amended (the “Code”), (iv) none of its direct
or indirect applicable partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect applicable partners/members is a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished the Borrower with IRS Form W-8IMY accompanied by
one of the following forms from each of its partners/members that is claiming
the portfolio interest exemption: (i) an IRS Form IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, from each such partner’s/member’s
beneficial owner that is claiming the portfolio interest exemption. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform the Borrower
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

 

3.   [NAME OF LENDER] 4.   By:  

 

  Name:     Title:  

Date:             , 20[     ]

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

I-2-1



--------------------------------------------------------------------------------

Exhibit J

Form of Compliance Certificate

COMPLIANCE CERTIFICATE

 

TO:    HealthCare Royalty Partners II, L.P., as lender (the “Lender”) under the
Loan Agreement referred to below FROM:    Raptor Pharmaceutical Corp. (the
“Borrower”)

The undersigned authorized officer of Raptor Pharmaceutical Corp. hereby
certifies that, in accordance with the terms and conditions of the Amended and
Restated Loan Agreement dated as of July 1, 2014 among the Lender, Borrower and
the guarantors party thereto (the “Loan Agreement,” capitalized terms used and
not otherwise defined herein having the meanings ascribed thereto in the Loan
Agreement),

 

  (i) Borrower and its Subsidiaries are in complete compliance for the period
ending                     , 20     with all required covenants set forth in the
Loan Documents, including without limitation Articles VIII and IX of the Loan
Agreement, except as noted below;

 

  (ii) the undersigned has no knowledge, except as specifically stated below, of
any condition, event or act which constitutes a Default or Event of Default.

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

  

Required

  

Complies

Quarterly financial statements

   Quarterly within 45 days   

Yes

No

Annual financial statements (audited, with independent auditor’s report)

   FYE within 90 days   

Yes

No

Comments Regarding Exceptions:

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

J-1



--------------------------------------------------------------------------------

Sincerely,

 

SIGNATURE

 

CHIEF FINANCIAL OFFICER

 

DATE

 

[*****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.

 

J-2